                    Case 21-10527-JTD                 Doc 115       Filed 03/22/21   Page 1 of 62




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
                                                                )
In re:                                                          )     Chapter 11
                                                                )
CARBONLITE HOLDINGS LLC, et al.,1                               )     Case No. 21-10527 (JTD)
                                                                )
                                           Debtors.             )     (Jointly Administered)
                                                                )

                                               AFFIDAVIT OF SERVICE

       I, James Nguyen-Phan, depose and say that I am employed by Stretto, the claims and
noticing agent for the Debtors in the above-captioned case.

        On March 18, 2021, at my direction and under my supervision, employees of Stretto caused
the following document to be served via first-class mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

          Notice of Chapter 11 Bankruptcy Case (Docket No. 103)

        Furthermore, on March 18, 2021, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit C, and via electronic mail on the service list attached hereto as Exhibit D:

          Notice of Chapter 11 Bankruptcy Case (Docket No. 103)

          Application Pursuant to Section 327(a) of the Bankruptcy Code, Rule 2014 of the
           Federal Rules of Bankruptcy Procedure and Local Rule 2014-1 for Authorization to
           Employ and Retain Pachulski Stang Ziehl & Jones LLP as Counsel for the Debtors
           and Debtors in Possession Effective as of the Petition Date (Docket No. 104)

          Debtors’ Application for Appointment of Stretto as Administrative Advisor Effective
           as of the Petition Date (Docket No. 105)

          Debtors’ Application Pursuant to Section 327(e) of the Bankruptcy Code, Rule 2014
           of the Federal Rules of Bankruptcy Procedure, and Local Rule 2014-1 for an Order
           Authorizing the Retention and Employment of Reed Smith LLP as Special Corporate
           Counsel to the Debtors and Debtors in Possession Effective as of the Petition Date
           (Docket No. 106)


____________________________________________
1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
         Case 21-10527-JTD      Doc 115    Filed 03/22/21   Page 2 of 62




   Motion for Entry of an Order (I) Authorizing the Debtors to (A) Retain Force Ten
    Partners, LLC to Provide the Debtors a Chief Restructuring Officer and Additional
    Personnel and (B) Designating Brian Weiss as Chief Restructuring Officer for the
    Debtors Effective as of the Petition Date and (II) Granting Related Relief
    (Docket No. 107)

   Debtors’ Motion for an Administrative Order Establishing Procedures for Interim
    Compensation and Reimbursement of Expenses of Professionals (Docket No. 108)

   Debtors’ Motion for an Order Authorizing the Debtors to Retain, Employ, and
    Compensate Certain Professionals Utilized by the Debtors in the Ordinary Course of
    Business (Docket No. 109)

   Debtors’ Motion for Entry of an Order (I) Setting Bar Dates for Filing Proofs of
    Claim, Including Requests for Payment Under Section 503(b)(9), (II) Setting a Bar
    Date for the Filing of Proofs of Claim by Governmental Units, (III) Establishing
    Amended Schedules Bar Date and Rejection Damages Bar Date, (IV) Approving the
    Form of and Manner for Filing Proofs of Claim, (V) Approving Notice of Bar Dates,
    and (VI) Granting Related Relief (Docket No. 110)

   Debtors’ Motion for (I) an Order (A) Approving Bid Procedures for the Sale of
    Substantially All of the Debtors’ Assets; (B) Approving Procedures for the
    Assumption and Assignment of Executory Contracts and Unexpired Leases; (C)
    Approving Certain Bid Protections in Connection With the Debtors’ Entry Into Any
    Potential Stalking Horse Agreements; (D) Scheduling the Auction and Sale Hearing;
    (E) Approving the Form and Manner of Notice Thereof; and (F) Granting Related
    Relief; and (II) an Order or Orders (A) Approving the Sale of the Debtors’ Assets
    Free and Clear of All Claims, Liens, and Encumbrances; and (B) Approving the
    Assumption and Assignment or Rejection of Executory Contracts and Unexpired
    Leases (Docket No. 112)




                 [THIS SPACE INTENTIONALLY LEFT BLANK]
              Case 21-10527-JTD          Doc 115       Filed 03/22/21                  Page 3 of 62




        Furthermore, on March 18, 2021, at my direction and under my supervision, employees of
Stretto caused the following document to be served via first-class mail on the service list attached
hereto as Exhibit E, via electronic mail on the service list attached hereto as Exhibit F, and on
confidential parties not included herein:

    •   Debtors' Motion for (I) an Order (A) Approving Bid Procedures for the Sale of
        Substantially All of the Debtors' Assets; (B) Approving Procedures for the
        Assumption and Assignment of Executory Contracts and Unexpired Leases; (C)
        Approving Certain Bid Protections in Connection With the Debtors' Entry Into Any
        Potential Stalking Horse Agreements; (D) Scheduling the Auction and Sale Hearing;
        (E) Approving the Form and Manner of Notice Thereof; and (F) Granting Related
        Relief; and (II) an Order or Orders (A) Approving the Sale of the Debtors' Assets
        Free and Clear of All Claims, Liens, and Encumbrances; and (B) Approving the
        Assumption and Assignment or Rejection of Executory Contracts and Unexpired
        Leases (Docket No. 112)

        In addition to the methods of service set forth herein, parties who have requested electronic
notification of filings via the Bankruptcy Court's CM/ECF system were sent the above referenced
documents via electronic service.

Dated: March 22, 2021


 A notary public or other officer completing this certificate verifies only the identity of the
 individual who signed the document to which this certificate is attached, and not the
 truthfulness, accuracy, or validity of that document.

State of California,
County of Orange

Subscribed and sworn to (or affirmed) before me on this 22nd day of March 2021 by James Nguyen­
Phan, proved to me on the basis of satisfactory evidence to be the person who appeared before me.

                                                  ----------··1
Signature:
          v
              �_......_,_
                                                 J�--�®.·
                                                     _ .,.

                                                 :, � ·.� ;
                                                              STlPHANIE M. DELGADO
                                                              Notary Public· California
                                                                   Orantitt County
                                                                                            �
                                                                                            -�
                                                 " \ �;        Coniml"ion " 2288SH
                                                     •,.,;,•· MyCornn;,h;,,e;May \7. IC23
Case 21-10527-JTD   Doc 115   Filed 03/22/21   Page 4 of 62




                    Exhibit A
                                                                  Case 21-10527-JTD             Doc 115             Filed 03/22/21                 Page 5 of 62
                                                                                                         Exhibit A
                                                                                                   Served via First-Class Mail



                          Name                                     Attention                            Address 1                             Address 2     Address 3              City    State       Zip      Country
 24/7 Office Installations Inc.             Attn: Jasmin                               2956 Rubidoux Blvd                                                               Riverside         CA       92509
 3D Systems Inc.                                                                       333 Three D Systems Circle                                                       Rock Hill         SC       29730
 4Imprint                                                                              101 Commerce St                                                                  Oshkosh           WI       54901
 4Refuel US LLC                                                                        3010 Gaylord Pkwy                         Suite 130                              Frisco            TX       75034
 805 Transport Inc.                         Attn: Tom Zavala                           301 Lambert St                                                                   Oxnard            CA       93036
 A Plus CNC Engineering                                                                3626 Presley Ave                                                                 Riverside         CA       92507
 A Plus Industrial Install (Surpass Inc.)                                              2440 N Interstate 35 E                                                           Lancaster         TX       75134
 A&K Transport LLC                                                                     PO Box 1774                               MC# 453767                             Miles City        MT       59301
 A&R Global Logistics                       Attn: Chris Perry ext 4815                 75 Remittance Dr                          Suite 83077                            Chicago           IL       60675-3077
 A&R Logistics Inc.                                                                    8440 S Tabler Rd                                                                 Morris            IL       60450
 A-1 Freight Systems                                                                   172 W 9400 S                                                                     Sandy             UT       84070
 A-1 Hesperia Recycling Company Inc.        Attn: Richard Diaz                         16666 Spruce St                                                                  Hesperia          CA       92345
 A1 Restoration Inc. dba A1 Energy          Attn: Lori Porreca                         2730 Shenck Rd                                                                   Manheim           PA       17545
 AAA Bounce LLC                                                                        2404 Costley Ct                                                                  Fate              TX       75189
 AAA Forklift                               Attn: Maria De Lourdes Alicea              PO Box 9992                                                                      Moreno Valley     CA       92552
 AAA Scene Cleaners LLC                                                                PO Box 921                                                                       Cleburne          TX       76033
 AAA Weigh Inc.                                                                        1543 Truman St                                                                   San Fernando      CA       91340
 ABA Pack USA Inc.                                                                     3131 Camino Del Rio N                     Suite 1010                             San Deigo         CA       92108
 Abbott, Christopher                                                                   Address Redacted
 Abel Bernal                                                                           Address Redacted
 ABF Construction                                                                      27065 E 5th St                                                                   Highland          CA       92346
 Able Machinery Movers LLC                                                             600 Westport Pkwy                                                                Grapevine         TX       76051
 ABM Electrical Services                                                               PO Box 52609                                                                     Los Angeles       CA       90074-2609
 Abrasive Blasting and Powder Coating       dba Abrasive Blasting and Powder Coating   5465 24th St                                                                     Riverside         CA       92509
 Absalon Hernandez Diaz                                                                Address Redacted
 Absolute Exhibits Inc.                     Attn: Accounts Receivable                  1382 Valencia Ave                         Suite H                                Tustin            CA       92780
 Absolute Janitorial Services & Supplies                                               6320 Passons Blvd                         Suite 23                               Pico Rivera       CA       90660
 ACC Business                                                                          PO Box 105306                                                                    Atlanta           GA       30348-5306
 ACC Coatings LLC                                                                      620 E Main St                                                                    Elkin             NC       28621
 Accent Wire-Tie                                                                       PO Box 676029                                                                    Dallas            TX       75267-6029
 Accent Wire-Tie                            Attn: Amanda Darnold                       3122 Enterprise                                                                  Joplin            MO       64801
 ACCO Engineered Systems                    Attn: Syd Breckley                         888 E Walnut St                                                                  Pasadena          CA       91101
 Accountemps                                                                           Robert Half International                 PO Box 743295                          Los Angeles       CA       90074-3295
 Accurate Solutions                         Attn: Robert Martinez Jr.                  PO Box 543231                                                                    Grand Prairie     TX       75054-3231
 AccuStandard Inc.                                                                     125 Market St                                                                    New Haven         CT       06513
 Acosta, Elisa                                                                         Address Redacted
 Action Enterprise Logistics LLC                                                       204 20th St N                                                                    Birmingham        AL       35203
 Adaptive Engineering & Fabrication                                                    1921 Petra Ln                                                                    Placentia         CA       92870
 Adobe Inc.                                                                            29322 Network Place                                                              Chicago           IL       60673-1293
 Adobe Systems Incorporated                                                            345 Park Ave                                                                     San Jose          CA       95110
 ADP 401K                                                                              1851 N Resler Dr                          MS-100                                 El Paso           TX       79912
 ADP LLC                                                                               One ADP Blvd                                                                     Roseland          NJ       07068
 Adrian Gomez                                                                          Address Redacted
 ADT Products Inc.                                                                     16126 Youngwood Dr                                                               Whittier          CA       90603
 Advanced Environmental Landscape                                                      PO Box 8296                                                                      Alta Loma         CA       91701
 Advanced Manufacturing & Sales             Attn: Mike Mino                            26826 Vista Ter                                                                  Lake Forest       CA       92630
 Advanced Temporaries Inc.                                                             PO Box 8022                                                                      Tyler             TX       75711-8022
 Aerzen USA                                 Attn: Laura Masterstefone                  108 Independence Way                                                             Coatesville       PA       19320
 Aerzen USA Corporation                                                                PO Box 37767                                                                     Baltimore         MD       21297-3767
 AFEX                                       Attn: Tohra Sazegar                        327 N Beverly Dr                                                                 Beverly Hills     CA       90210
 AG Polymers LLC                                                                       445 Hamilton Ave                          Suite 1202                             White Plains      NY       10601
 Agforce Transport Services                 Attn: Michael Presinger                    5101 College Blvd                                                                Leawood           KS       86211
 Agilent Technologies Inc.                                                             5301 Stevens Creek Blvd                                                          Santa Clara       CA       95051
 Agilent Technologies Inc.                  Attn: Diane Sherwood                       PO Box 742108                                                                    Los Angeles       CA       90074-2108
 Aguilar Jr., Raul                                                                     Address Redacted
 Aguilar, Gloria                                                                       Address Redacted
 Aguilar, Pablo                                                                        Address Redacted
 Aguilar, Raul                                                                         Address Redacted
 Aguilar, William                                                                      Address Redacted
 Aguilera Lopez, Daniel                                                                Address Redacted
 Aguirre, Carlos                                                                       Address Redacted
 Ahern Rentals Inc.                                                                    1401 Mineral Ave                                                                 Las Vegas         NV       89106
 Air Cleaning Technology Inc.                                                          4112 N Main St                                                                   Joshua            TX       76058
 Airgas USA LLC                                                                        PO Box 676015                                                                    Dallas            TX       75267-6015

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                         Page 1 of 37
                                                                  Case 21-10527-JTD            Doc 115             Filed 03/22/21                 Page 6 of 62
                                                                                                        Exhibit A
                                                                                                  Served via First-Class Mail



                          Name                                      Attention                          Address 1                             Address 2     Address 3             City          State       Zip      Country
 Airgas USA LLC                                                                       PO Box 7423                                                                      Pasadena               CA       91109-7423
 Airgas USA LLC                                                                       PO Box 802576                                                                    Chicago                IL       60880-2576
 AIT Worldwide Logistics Inc.                Attn: Corey Stirpe                       71 N Rohlwing Rd                                                                 Itasca                 IL       60143
 Ajulia Executive Search                                                              2000 Cornwall Rd                          Suite 210                              Monmout Junction       NJ       08852
 Akkt Tool Inc.                                                                       512 Dawson Dr                             Suite 4N                               Camarillo              CA       93012-8067
 Al Shaikhli, Qusay                                                                   Address Redacted
 Alarcon, Erik                                                                        Address Redacted
 Albar Trucking Inc                                                                   1124 S 60th St                                                                   Omaha                  NE       68106
 Alert Patrol Midwest Inc.                   For the account of: Alert Patrol, Inc.   PO Box 742890                                                                    Atlanta                GA       30374-2890
 Alex Saldivar                                                                        Address Redacted
 Alexander Winton & Associates                                                        6515 Goodman Rd                           Suite 4                                Olive Branch           MS       38654
 Alfredo Amezcua                                                                      Address Redacted
 Alicea, Orlando                                                                      Address Redacted
 All American Security                                                                421 S Glendora Ave                        Suite 200                              West Covina            CA       91790
 All Size Supply Co.                                                                  4303-B Irving Blvd                                                               Dallas                 TX       75247
 Allan Company                                                                        PO Box 51333                                                                     Los Angeles            CA       90051-5633
 Allen, Steven                                                                        Address Redacted
 Alliance Finishing & Mfg                                                             1721 Ives Ave                                                                    Oxnard                 CA       93033
 Alliance Funding Group Inc.                                                          17542 17th St                             Suite 200                              Tustin                 CA       92780
 Allianz Global Risks US                     Attn: Corporate Compliance Department    1465 N McDowell Blvd                                                             Petaluma               CA       94954
 Allianz Global Risks US Insurance Company                                            225 W Washington St                       Suite 2800                             Chicago                IL       60606-3484
 Allied Electrical Services Inc.                                                      70-61st St                                                                       Vienna                 WV       26105
 Allied Electronics & Automation                                                      7151 Jack Newell Blvd S                                                          Fort Worth             TX       76118-7037
 Allied Fence Co                                                                      266 W Commerce St                                                                Dallas                 TX       75208
 Allied Modular Building Systems Inc.        Attn: Debbie - A/R                       642 W Nicolas Ave                                                                Orange                 CA       92868
 All-Phase Electric Supply                   CED - Riverside                          PO Box 339                                                                       Rancho Cucamonga       CA       91729
 All-Vac Industries Inc.                                                              7350 N Central Park Ave                                                          Skokie                 IL       60076
 Ally Logistics                                                                       1090 36th St                              Suite 628                              Grand Rapids           MI       49508
 Almeida, Olivia                                                                      Address Redacted
 Alpha Materials Handling Inc.                                                        313 N 9th St                                                                     Midlothian             TX       76065
 Alpha Printing                                                                       2886 E Thousand Oaks Blvd                                                        Thousand Oaks          CA       91362
 Altra Medical Corporation                                                            9743 Sago Point Drive                                                            Largo                  FL       33777
 Alvarado, Micaela                                                                    Address Redacted
 Alvarado, Orlando                                                                    Address Redacted
 AM Trans Expedite                                                                    2440 N Interstate 35 E                                                           Lancaster              TX       75134
 Amaro, Octavio                                                                       Address Redacted
 Amaya Miramontes, Maria                                                              Address Redacted
 Amazing Machinery LLC                                                                3807 Old Tasso Rd NE                                                             Cleveland              TN       37312
 Ambriz Rojas, Jose Abraham                                                           Address Redacted
 Ambriz, Francisco                                                                    Address Redacted
 Ambriz, Juliana                                                                      Address Redacted
 Ambriz, Laura                                                                        Address Redacted
 AMCP Industrial Supply Inc.                                                          Department 10075                          PO Box 509016                          San Diego              CA       92150-9016
 Ameravant Web Design                                                                 126 E Haley St                            Suite 15                               Santa Barbara          CA       93101
 American Automation                                                                  172 W 9400 S                                                                     Sandy                  UT       84070
 American CleanStat LLC                                                               PO Box 737                                                                       Mansfield              TX       76065
 American Cutting Edge                                                                PO Box 1774                               MC# 453767                             Miles City             MT       59301
 American Diamond                                                                     8440 S Tabler Rd                                                                 Morris                 IL       60450
 American Express                            Attn: Merchant Remittances               PO Box 53765                                                                     Phoenix                AZ       85072-9945
 American Industrial Tire Corp.                                                       2404 Costley Ct                                                                  Fate                   TX       75189
 American LaboratoryTrading Inc.                                                      PO Box 921                                                                       Cleburne               TX       76033
 American Logistics Group Inc.                                                        3618 Byrd Dr                                                                     Mesquite               TX       75150
 American Logistics Group Inc.                                                        PO Box 28685                                                                     New York               NY       10087
 American Machinery Movers                   c/o Constanta Investment LLC             PO Box 331155                                                                    Pacoima                CA       91333
 American Rail Center Logistics                                                       6722 Commodore Dr                                                                Walbridge              OH       43465
 American Research Specialty Product                                                  2325 Palos Verdes Dr W                    Suite 208                              Palos Verdes Estates   CA       90274
 American Scale Co. Inc.                     Yulma Garcia AR                          PO Box 158                                                                       San Dimas              CA       91773
 American Starlinger Sahm                                                             600 Westport Pkwy                                                                Grapevine              TX       76051
 American Transport Group                                                             1900 W Kinzie St                                                                 Chicago                IL       60622
 American Turnkey Fabricators                                                         9175 Milliken Ave                                                                Rancho Cucamonga       CA       91730
 American Warehouse Equipment Inc.                                                    1371 Kuehner Dr                                                                  Simi Valley            CA       93063
 AmeriGas Propane LP                                                                  19770 Cajon Blvd                                                                 Devore                 CA       92407
 Ameriken Die Supply Inc.                                                             2280 Conestoga Dr                                                                Carson City            NV       89706
 Amezcua Ramirez, Julio Daniel                                                        Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                             Page 2 of 37
                                                                   Case 21-10527-JTD      Doc 115              Filed 03/22/21                Page 7 of 62
                                                                                                    Exhibit A
                                                                                              Served via First-Class Mail



                         Name                                        Attention                    Address 1                             Address 2     Address 3               City   State       Zip      Country
 Amezcua, Alfredo V                                                              Address Redacted
 Amezcua, David V                                                                Address Redacted
 Amino Transport Inc.                                                            223 NE Loop 520                            Suite 101                             Hurst              TX      76053
 Ampacet Corporation                                                             3801 N Fruitridge Ave                                                            Terre Haute        IN      47804
 AMR Plastics Inc.                                                               4411 Dupont Ct                             Suite 100                             Ventura            CA      93003
 Amtrust North America                                                           800 Superior Ave E                                                               Cleveland          OH      44114
 AMUT                                                                            125 Market St                                                                    New Haven          CT      06513
 Anaabel Mendoza                                                                 Address Redacted
 Anabell Celeste Solis                                                           Address Redacted
 Anchor Danly                                                                    PO Box 99897                                                                     Chicago            IL      60696-7697
 Anchor Fire Protection Co. Inc.             Attn: Denise Miller                 270 Renninger Rd                                                                 Perkiomenville     PA      18074
 Andalis Resturant                                                               40 S Centre Ave                                                                  Leesport           PA      19533
 Andersen, Brenda                                                                Address Redacted
 Anderson Transportation and Logistics LLC                                       1124 Baja Dr                                                                     Grand Prairie      TX      75052
 Andrade, Alexis D                                                               Address Redacted
 Andrade, Julia A                                                                Address Redacted
 Andrade, Yolanda                                                                Address Redacted
 Andrew Kelsall                                                                  Address Redacted
 Anes, Eduardo                                                                   Address Redacted
 Angelina Figueroa                                                               Address Redacted
 Anglemyer Crane Rental                                                          1190 W Gladstone St                                                              Azusa              CA      91702
 Anthem Blue Cross - DK                                                          Address Redacted
 Anthem Blue Cross - DK                                                          Address Redacted
 Anthem Blue Cross - MF                                                          Address Redacted
 Anthem Blue Cross - MF                                                          Address Redacted
 A-OK Pallet Inc                                                                 PO Box 737                                                                       Mansfield          TX      76065
 Aparicio, Maria G                                                               Address Redacted
 Apex TITAN                                                                      PO Box 8022                                                                      Tyler              TX      75711-8022
 APH Textile Supplies LLC                                                        PO Box 37767                                                                     Baltimore          MD      21297-3767
 Aponte, Marcus Edward                                                           Address Redacted
 Applied Chiller Service LLC                                                     4325 Commerce St                           Suite 111, Box 416                    Eugene             OR      97402
 Applied Industrial Technologies                                                 PO Box 100538                                                                    Pasadena           CA      91189-0538
 Applied Industrial Technologies             Attn: Michael Juliano               835 William Ln                                                                   Reading            PA      19604
 Applied Technical Services Inc.                                                 1049 Triad Ct                                                                    Marietta           GA      30062
 Aracely Salas                                                                   Address Redacted
 Aracena, Paul                                                                   Address Redacted
 Arbon Equipment Corporation                 Attn: Mindy Hampton                 25464 Network Place                                                              Chicago            IL      60673-1254
 Arbor Lite Logistics                        Attn: David Vallejo                 1111 Grinnell Place                                                              Bronx              NY      10474
 ArcBest                                                                         5101 College blvd                                                                Leawood            KS      66211
 Arcos, Yareli N                                                                 Address Redacted
 Arevalo, Kellymarie                                                             Address Redacted
 Armada Sales LLC                                                                5859 E Marita St                                                                 Long Beach         CA      90815
 Armani Transport Inc.                                                           5301 Stevens Creek Blvd                                                          Santa Clara        CA      95051
 Armengol, Andres                                                                Address Redacted
 Armenta, Agustin I                                                              Address Redacted
 Armorstar Unlimited LLC                                                         1401 Mineral Ave                                                                 Las Vegas          NV      89106
 Arndt, Crystal                                                                  Address Redacted
 Arreazola, Josue                                                                Address Redacted
 Arredondo, Juan                                                                 Address Redacted
 Arriazola, Claudia                                                              Address Redacted
 Arriola, Tatianna                                                               Address Redacted
 Arrive Logistics                                                                4112 N Main St                                                                   Joshua             TX      76058
 Arrive Logistics                                                                7701 Montopolis Bldg 15                                                          Austin             TX      78744
 Arro-Jet Engineering & Consulting                                               1115 Avenida Acaso                         Suite J                               Camarillo          CA      93012
 Arrowhead Electric Company                                                      13950 Rosecrans Ave                        Suite A                               Santa Fe Springs   CA      90670
 Arroyo, Jose                                                                    Address Redacted
 Asberry Jr, Luther                                                              Address Redacted
 Ashley Davis                                                                    Address Redacted
 Ashley Walsh                                                                    Address Redacted
 ASI Health Services                                                             4303-B Irving Blvd                                                               Dallas             TX      75247
 Assay Technologies                                                              1382 Stealth St                                                                  Livermore          CA      94551
 Assessment Counselling Services                                                 PO Box 3232                                                                      Thousand Oaks      CA      91359-0232
 Assoc. of Postconsumer Plastic Recyclers    Attn: Susan Green                   1109 N Quantico St                                                               Arlington          VA      22205
 Associated Foreign Exchange Inc.                                                16133 Venture Blvd                         Suite 900                             Encino             CA      91436

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                   Page 3 of 37
                                                                     Case 21-10527-JTD      Doc 115              Filed 03/22/21                   Page 8 of 62
                                                                                                      Exhibit A
                                                                                                Served via First-Class Mail



                        Name                                            Attention                    Address 1                             Address 2       Address 3              City     State       Zip         Country
 Aswell Trophy                                                                      235 N Oxnard Blvd                                                                  Oxnard             CA       93030
 AT&T (Security Alarm Line)                                                         PO Box 5025                                                                        Carol Stream       IL       60197-5025
 Athens Services                                                                    PO Box 60009                                                                       City of Industry   CA       91716-0009
 Atlas Copco                                   Attn: Adnan Mohammed                 Dept CH 19511                                                                      Palatine           IL       60055-9511
 Atlas Van Lines Inc                                                                PO Box 51333                                                                       Los Angeles        CA       90051-5633
 Atmos Energy Corp                                                                  266 W Commerce St                                                                  Dallas             TX       75208
 Atmos Energy Corp                                                                  PO Box 841425                                                                      Dallas             TX       75284-1425
 ATS Logistics                                                                      642 W Nicolas Ave                                                                  Orange             CA       92868
 Austin Julie                                                                       Address Redacted
 Authentic Logistics LLC                                                            313 N 9th St                                                                       Midlothian         TX       76065
 Autom8Tap LLC                                                                      307 Dorset Ct                                                                      Roanoke            TX       76262
 Autom8tap LLC                                                                      9743 Sago Point Dr                                                                 Largo              FL       33777
 AutomationDirect.com                                                               PO Box 402417                                                                      Atlanta            GA       30384-2417
 AutoZone                                                                           3540 N 5th St Hwy                                                                  Reading            PA       19605
 Avalos, Javier                                                                     Address Redacted
 Avangard Innovative LP                                                             710 W Belden Ave                                                                   Addison            IL       60101
 Avenue Logistics Inc.                                                              55 E Jackson Blvd                         Suite 2150                               Chicago            IL       60604
 Averhart, Kevon                                                                    Address Redacted
 Averitt Express Inc.                                                               1415 Neal St                              PO Box 3166                              Cookeville         TN       38502
 Avian (USA) Machinery LLC                                                          1901 Powis Ct                                                                      West Chicago       IL       60185
 Avila, Alfonso                                                                     Address Redacted
 Avila, Anthony R                                                                   Address Redacted
 Avila, Peter                                                                       Address Redacted
 AWC                                                                                6655 Exchequer Dr                                                                  Baton Rouge        LA       70809
 Awnings Plus                                  Attn: Stephanie Reid                 1535 Callens Rd                                                                    Ventura            CA       93003
 Axle Logistics LLC                                                                 520 W Summit Hill Dr                      Suite1005                                Knoxville          TN       370902
 Axle Logistics LLC                                                                 835 N Central St                                                                   Knoxville          TN       37917
 Axsun Corp                                                                         Bank of America Tower                     300 S Harbor Blvd          Suite 502     Anaheim            CA       92805
 B2B Industrial Packaging                                                           313 S Rohlwing Rd                                                                  Addison            IL       60101-3029
 Bace                                                                               322 W 32nd St                                                                      Charlotte          NC       28206
 Bacik, Anthony                                                                     Address Redacted
 Badger Plug Company                                                                N1045 Technical Dr                                                                 Greenville         WI       54942
 Badlands Logistics LLC                                                             2211 S 156th Cir                          Suite 2B                                 Omaha              NE       68130
 Bagcorpstore.com                                                                   15303 Dallas Pkwy                         Suite 700                                Addison            TX       75001
 Baghouse & Industrial Sheet Metal Service                                          1731 Pomona Rd                                                                     Corona             CA       92880
 Bailey, Willie                                                                     Address Redacted
 Balcones Resources                            Attn: Richie Getter                  9301 Johnny Morris Rd                                                              Austin             TX       78724
 Balemaster                                                                         980 Crown Court                                                                    Crown Point        IN       46307
 Baltazar, Alejandro                                                                Address Redacted
 Baltazar, Randy                                                                    Address Redacted
 Banda, Maria                                                                       Address Redacted
 Bandera, Antonio                                                                   Address Redacted
 Bank Leumi USA                                                                     555 W 5th St                              Suite 3300                               Los Angeles        CA       90013
 Bantam Materials International                Attn: Carolina Velarde               4207 Saint-Catherine St W                 Suite 202                                Montreal           QC       H3Z 1P6      Canada
 Barbosa, Arturo                                                                    Address Redacted
 Barcenas, Gerardo                                                                  Address Redacted
 Barragan-Avila, Laura                                                              Address Redacted
 Barrera, Gavino                                                                    Address Redacted
 Bartolo, Eduardo                                                                   Address Redacted
 Bates, Christopher                                                                 Address Redacted
 Batista, Victor                                                                    Address Redacted
 Baumans Building Supply - Credit Card                                              3199 Kansas Ave                                                                    Riverside          CA       92507
 Bautista, Jose                                                                     Address Redacted
 Bavaria, Thomas                                                                    Address Redacted
 BAYAN PLASTICS LLC                                                                 2393 SO. Congress Ave.                                                             West Palm Beach    FL       33406
 BAYAN PLASTICS LLC                            Shirley Palumbo, Esq.                525 Okeechobee Blvd., STE 900                                                      West Palm Beach    FL       33401
 BB Precision Machine LLC                      Attn: Basil Breininger               58 Willow St                                                                       Kutztown           PA       19530
 BBI Beau Bureaux Interiors                                                         17835 Sky Park Circle                     Suite G                                  Irvine             CA       92614
 BBSI-Payroll                                                                       8100 NE Parkway Dr                        Suite 200                                Vancouver          WA       98662
 BBSI-Payroll/Barrett Business Services Inc.                                        1950 Sunwest Ln                                                                    San Bernardino     CA       92408
 BC Laboratories Inc.                                                               4100 Atlas Ct                                                                      Bakersfield        CA       93308
 BDO USA LLP                                                                        PO Box 31001-0860                                                                  Pasadena           CA       91110-0860
 Bear State Pump & Equipment                                                        31248 Valley Center Rd                                                             Valley Center      CA       92082
 BearCom                                                                            4009 Distribution Dr                      Suite 200                                Garland            TX       75041

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                            Page 4 of 37
                                                               Case 21-10527-JTD      Doc 115             Filed 03/22/21                 Page 9 of 62
                                                                                               Exhibit A
                                                                                         Served via First-Class Mail



                         Name                                    Attention                    Address 1                             Address 2     Address 3                 City   State       Zip              Country
 BearCom                                 Attn: Josh Eck                      PO Box 559001                                                                    Dallas               TX      75355
 BearCom                                 Attn: Thomas Kelley                 PO Box 670354                                                                    Dallas               TX      75267-0354
 Beck Oil Inc.                           Attn: Sue Purbaugh                  16640 D St                                                                       Victorville          CA      92395
 Beckart Environmental Inc.              Attn: Connie Growth                 6900 46th St                                                                     Kenosha              WI      53144
 Bedrock Logistics LLC                   Attn: Olivia Brown                  2501 N Harwood                            Suite 2600                             Dallas               TX      75201
 Beemac Inc.                                                                 2747 Legionville Rd                                                              Ambridge             PA      15003
 Belmark Inc.                                                                600 Heritage Rd                                                                  De Pere              WI      54115
 Beltran, Jose                                                               Address Redacted
 Benavides Welding Works LLC                                                 104 Whatley Ave                                                                  Lewisville           TX      75057
 Benavides, Raamces                                                          Address Redacted
 Benlin Distribution Services Inc                                            2769 Broadway                                                                    Buffalo              NY      14227
 Benson, Rafer                                                               Address Redacted
 Berg Mill Supply Co. Inc.                                                   PO Box 5568                                                                      Beverly Hills        CA      90209
 Berks Security & Locksmith                                                  440 Penn Ave                                                                     West Reading         PA      19611
 Berks Transfer Inc.                     Attn: Joan T. Campbell              59 WIllow Creek Rd                                                               Reading              PA      19605
 Berks61 Owner LLC                                                           4 Radnor Corporate Estate Group                                                  Radnor               PA      19087
 Bernell Hydraulics Inc.                                                     PO Box 417                                                                       Rancho Cucamonga     CA      91739
 Best Bay Logistics Inc.                                                     103 Darcy Pkwy                                                                   Lathrop              CA      95330
 BFPE                                                                        PO Box 791045                                                                    Baltimore            MD      21279-1045
 Binder                                                                      545-3 Johnson Ave                                                                Bohemia              NY      11716
 Bio-Acoustical Corporation                                                  1833 E 17th St                            Suite 103                              Santa Ana            CA      92705
 BJ Baldwin Electric Inc.                Attn: Frederic Watson               7060 Division Hwy                                                                Narvon               PA      17555
 BK Customs Inc.                                                             3082 Franklin Ave                                                                Riverside            CA      92507
 BlackBridge                             Attn: Accounts Receivable           PO Box 335                                                                       Huntington           NY      11743
 BlackBridge Investments                                                     50 Gerard St                              Suite 100C                             Huntington           NY      11743
 Blades Machinery Co. Inc.                                                   750 Nicholas Blvd                                                                Elk Grove            IL      60007
 Blair, William                                                              Address Redacted
 Blake, Frederick                                                            Address Redacted
 Blandon, Dayana                                                             Address Redacted
 Blessing, Timothy                                                           Address Redacted
 Blitz Express LLC                                                           PO Box 610028                                                                    Dallas               TX      75261-0028
 Bloxom, Donna                                                               Address Redacted
 Blue Rock Construction                                                      1275 Glenlivet Dr                         Suite 330                              Allentown            PA      18106
 Blue Street Capital LLC                                                     2120 Main St                              Suite 160                              Huntington Beach     CA      92648
 BlueGrace Logistics LLC                                                     2846 S Falkenburg Rd                                                             Riverview            FL      33578
 BlueLine Rental LLC                                                         PO Box 840062                                                                    Dallas               TX      75284-0062
 Bluestar Silicones USA Corp                                                 PO Box 978608                                                                    Dallas               TX      75397-8608
 Bluetech s.r.o.                                                             Zizkova 596                                                                      Pacov                        39501        Czech Republic
 Blum & Sons Electric Inc.                                                   606 Linden Ave                                                                   Carpinteria          CA      93013
 BMM Transportation Inc                                                      209 W Jackson Blvd                        Suite 903                              Chicago              IL      60606
 Boggs Electric Company Inc                                                  5303 Buford Jett Ln                                                              Balch Springs        TX      75180
 BoReTech                                                                    1820 Industrial Dr                                                               Stockton             CA      95206
 Boss Tech Refrigeration Inc.            Attn: Scott Doornbos                189 Grapevine Rd                                                                 Oak View             CA      93022
 Boston Group                            Attn: Eddie San Giacomo             3302 Dow Ave                              Suite 118                              Tustin               CA      92780
 Boyer, Mark                                                                 Address Redacted
 Boyer, Teri                                                                 Address Redacted
 BPI Consulting LLC                                                          9550 Spring Green Blvd                    Suite 408-340                          Katy                 TX      77494
 Bracewell                                                                   PO Box 207486                                                                    Dallas               TX      75320-7486
 Brad Clark
 Brady Worldwide Inc.                    Attn: Terry Freund                  PO Box 71995                                                                     Chicago              IL      60694
 Bragg Geoffrey Kirk                                                         206 Chessington Ln                                                               Simpsonville         SC      29681
 Bravo, Isaias                                                               Address Redacted
 Brenntag                                                                    PO Box 970230                                                                    Dallas               TX      75397-0230
 BridgeLine Executive Coaching                                               70 Little West St                         Suite 19G                              New York             NY      10004
 Briones, Maria                                                              Address Redacted
 Brithinee Electric/Sulzer Electric                                          620 S Rancho Ave                                                                 Colton               CA      92324
 Brock Transportation LLC                                                    333 N Canyons Pwky                        Suite 221                              Livermore            CA      94551
 Bromesy Jr, Michael                                                         Address Redacted
 Brown Engineering                       Attn: Ben Brown                     PO Box 14355                                                                     Reading              PA      19612-4355
 Brown Machine LLC                                                           330 N Ross St                                                                    Beauerton            MI      48612
 Brown, Baron                                                                Address Redacted
 Bruno Folcieri Srl                                                          Via Sopraconume 1                                                                Volongo              CR      266629       Italy
 Bryan Ramos                                                                 Address Redacted
 Bryant, Ben                                                                 Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                         Page 5 of 37
                                                                Case 21-10527-JTD                 Doc 115               Filed 03/22/21                Page 10 of 62
                                                                                                             Exhibit A
                                                                                                       Served via First-Class Mail



                         Name                                     Attention                                Address 1                              Address 2       Address 3              City      State       Zip               Country
 Bryant, Steven Andre                                                                     Address Redacted
 Buchanan Hauling & Rigging Inc                                                           4625 Industrial Rd                                                                  Fort Wayne           IN      46825
 Buchanan, Chris                                                                          Address Redacted
 Buffalo Bisons Charitable Foundation                                                     Coca-Cola Field                            1 James D. Griffin Plaza                 Buffalo              NY      14203
 Buhler Inc.                                                                              13105 12th Ave N                                                                    Plymouth             MN      55441
 Buhler Inc.                                                                              PO Box 9497                                                                         Minnneapolis         MN      55440-9497
 Built Rite Fence Company                                                                 9110 Rose St                                                                        Bellflower           CA      90706
 Bulk Handling Systems                     Attn: Tina Miller                              3592 W Fifth Ave                                                                    Eugene               OR      97402
 Bulkmatic Transport                       #774756                                        4756 Solutions Center                                                               Chicago              IL      60677
 Bunting Magnetics Co.                                                                    PO Box 877814                                                                       Kansas City          MO      64187-7814
 Bunzl Distribution Southwest LP           dba Bunzl Phoenix                              3310 E Miraloma Ave                                                                 Anaheim              CA      92806
 Burcham International Corp.                                                              PO Box 935679                              Lockbox #935679                          Atlanta              GA      31193-5679
 Bureau Veritas                                                                           390 Benmar Dr                              Suite 100                                Houston              TX      77060
 Burkholder Golf Carts LLC                                                                100 Clearview Dr                                                                    Ehprata              PA      17522
 Burton, Caleb                                                                            Address Redacted
 Busch Consolidated Inc                                                                   516 Viking Dr                                                                       Virgina Beach        VA      23452
 Business & Legal Resources                                                               100 Winners Circle                         Suite 300                  PO Box 5094   Brentwood            TN      37024-5094
 Business Interiors                                                                       1111 Valley View Ln                                                                 Irving               TX      75061
 Bustamante, Martin                                                                       Address Redacted
 BZS Transport                                                                            175 Classon Ave                                                                     Brooklyn             NY      11205
 BZS Transport                                                                            816 Myrtle Ave                                                                      Brooklyn             NY      11206
 C&J Tool & Manufacturing Co.                                                             820 Thompson Ave                           Suite 13                                 Glendale             CA      91201
 C&R Landscape Inc.                                                                       PO Box 1894                                                                         Oxnard               CA      93032
 C.H. Robinson                                                                            PO Box 9121                                                                         Minneapolis          MN      55480-9121
 C.H. Robinson                             Attn: Accounts Receivable                      14701 Charlson Rd                          Suite 2400                               Eden Prairie         MN      55347
 C1S Group Inc.                                                                           4231 Sigma Rd                              Suite 110                                Dallas               TX      75244
 CA Dept of Tax & Fee Admin (CDTFA)                                                       450 N St                                                                            Sacramento           CA      94279
 CA State University Channel Islands                                                      One University Dr                                                                   Camarillo            CA      93012
 CABKA North America Inc.                                                                 105 Byassee Dr                                                                      Hazelwood            MO      63042
 Cabrera, Maria                                                                           Address Redacted
 CAD/CAM Consulting Services Inc.                                                         810 Lawrence Dr                            Suite 220                                Newbury Park         CA      91320
 Cadena, Pedro                                                                            Address Redacted
 Cal Chamber Of Commerce                                                                  PO Box 398342                                                                       San Francisco        CA      94139-8342
 Cal OSHA                                  Attn: Penalties                                PO Box 516547                                                                       Los Angeles          CA      90051-0595
 Calderon Baez, Pedro                                                                     Address Redacted
 Calderon, Jaime                                                                          Address Redacted
 California Air Compressor Company                                                        688 Ranchoeros Dr                          Suite A                                  San Marcos           CA      92069
 California Comfort                        Attn: Chris Williams                           2040 Eastridge Ave                         Suite A-6                                Riverside            CA      92507
 California Dept of Tax & Fee Admin                                                       PO Box 942879                                                                       Sacramento           CA      94279-6001
 California EPA                                                                           PO Box 1288                                                                         Sacramento           CA      95812-1288
 California Franchise Tax Board                                                           PO Box 942840                                                                       Sacramento           CA      942840-0040
 California Franchise Tax Board                                                           PO Box 942857                                                                       Sacramento           CA      94257-0631
 California Material Handling                                                             730 Arrow Hwy                                                                       La Verne             CA      91750
 California Plastics Recyclers Coalition   Attn: Megan Lee, Wayne Ordos, or Zoe Misquez   1121 L St                                  Suite 200                                Sacramento           CA      95814
 California Secretary of State             Attn: Statement of Information Unit            PO Box 944230                                                                       Sacramento           CA      94244-2300
 California Tool & Welding                 Attn: Sevina Bega                              201 Main St                                                                         RIverside            CA      92501-1025
 California Wire Products Corp.                                                           1316 Railroad St                                                                    Corona               CA      92882-1840
 Californians Against Waste Foundation                                                    921 11th St                                Suite 420                                Sacramento           CA      95814
 Cal-Mesa Steel Supply                                                                    31682 Dunlap Blvd                                                                   Yucaipa              CA      92399
 CalRecycle                                Attn: Dept of Resources Recycling              PO Box 2711                                                                         Sacramento           CA      95812-2711
 Caltex Logistics Inc                                                                     4208 Rosedale Hwy                          Suite 302-150                            Bakersfield          CA      93308
 Camargo, Sergio                                                                          Address Redacted
 Cameron, Daniel                                                                          Address Redacted
 Camlock Direct                                                                           115 Corporate Center Dr                    Suite J                                  Mooresville          NC      28117
 Campos, Manuel M                                                                         Address Redacted
 Canadian Warehouse & Logistics Inc.                                                      200 Shoemaker St                                                                    Kitchener            ON      N2E 3E1       Canada
 Cannon & Cannon Industrial                                                               601 Jealouse Way                           Unit 8-9                                 Cedar Hill           TX      75104
 Cannon Ergos S.p.A.                                                                      Via E Fermi 355                                                                     Caronno Pertusella   VA      21042         Italy
 Cano, Jaqueline                                                                          Address Redacted
 Canon Financial Services                                                                 14904 Collections Center Dr                                                         Chicago              IL      60693-0149
 Cantech Industries LLC                    Attn: Majid Ahmadi                             1825 Diamond St                            Suite 102                                San Marcos           CA      92078
 Cantu, Hugo                                                                              Address Redacted
 Canusa Hershman Recycling Co. LLC                                                        45 Northeast Industrial Rd                                                          Branford             CT      06405
 Canuto, Antonio                                                                          Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                          Page 6 of 37
                                                                  Case 21-10527-JTD       Doc 115              Filed 03/22/21                 Page 11 of 62
                                                                                                     Exhibit A
                                                                                               Served via First-Class Mail



                         Name                                       Attention                      Address 1                              Address 2    Address 3               City   State     Zip             Country
 Cap Logisitics/Worldwide                                                         PO Box 5608                                                                      Denver             CO    80217
 Capco Analytical Services Inc.                                                   2978 Seaborg Ave                           Suite 4                               Ventura            CA    93003
 Capital Dallas Electric Motor Service Inc                                        9109 Sovereign Row                                                               Dallas             TX    75247
 Carbajal, Aspen                                                                  Address Redacted
 Cardinal Metals Inc.                                                             2707 Barge Ln                                                                    Dallas             TX   75212
 CareNow                                                                          PO Box 743571                                                                    Atlanta            GA   30374-3571
 Cargo Chief Inc.                                                                 1060 La Avenida St                                                               Mountain View      CA   94043
 Carolina Material Technologies Inc.                                              1801 Kilmonack Ln                                                                Charlotte          NC   28270
 Carrasquillo, Carlos                                                             Address Redacted
 Carreno Eric                                                                     904 Bradbury Ct                                                                  Arlington          TX   76014
 Carrier Corp                                                                     PO Box 93844                                                                     Chicago            IL   60673-3844
 Carrillo, Maria                                                                  Address Redacted
 Carson Mfg. Co.                             dba Carson Mfg., Co.                 PO Box 549                                                                       Cotati             CA   94931
 Cart Services Inc.                                                               77745 Flora Rd                             Suite 3                               Palm Desert        CA   92211
 Caru West Gulf Containers LLC                                                    15920 East Fwy                                                                   Channelview        TX   77530
 Casella                                                                          PO Box 1364                                                                      Williston          VT   05495
 Casella Recycling LLC                       Attn: Mandi LaPlante                 25 Greens Hill Ln                                                                Rutland            VT   05701
 Castaneda, Leonel                                                                Address Redacted
 Castellanos Magallon, Alicia                                                     Address Redacted
 Castillo, Leonora                                                                Address Redacted
 Castro, Abel R                                                                   Address Redacted
 Castro, Francisco                                                                Address Redacted
 Castro, Jose                                                                     Address Redacted
 Cattorini Costruzioni Meccaniche Sr                                              Via Secondo Mona 11/13                                                           Somma Lombardo     VA   21019        Italy
 Cavalry Logistics                                                                PO Box 713315                                                                    Cincinnati         OH   45271-3315
 CB Manufacturing/American Cutting Edge                                           4455 Infirmary Rd                                                                Miamisburg         OH   45342
 CDW Direct LLC                                                                   300 N Milwaukee Ave                                                              Vernon Hills       IL   60061
 CDW Direct LLC                              Attn: Louis Weaver & Kim Paulausky   200 N Milwaukee Ave                                                              Vernon Hills       IL   60061
 CED dba Royal Ind Solutions-Ventura                                              PO Box 14004                                                                     Orange             CA   92863
 CedarWood Young dba Allan Company                                                14620 Joanbridge St                                                              Baldwin Park       CA   91706
 Cedeno, Kevin                                                                    Address Redacted
 CE-DFW                                                                           Po Box 967                                                                       Grapevine          TX   76099
 CellMark Inc.                               Attn: Cindy Watson                   80 Washington St                                                                 Norwalk            CT   06854
 Central Valley Packaging & Supply                                                711 Mountain View Ave                                                            Oxnard             CA   93031
 Century Group Professionals LLC                                                  222 N Pacific Coast Hwy                    Suite 2150                            El Segundo         CA   90245
 Century Packaging Co. Inc                                                        9549 Griggs Ave                                                                  Circle Pines       MN   55014
 Cepeda, Juan                                                                     Address Redacted
 Cerda, Maria                                                                     Address Redacted
 Certain Underwriters at Lloyds                                                   3103 S Juniper Ave                                                               Broken Arrow       OK   74012
 Cervantes Luna, Victor                                                           Address Redacted
 Cervantes, Mairela                                                               Address Redacted
 Cesar Martin Haro                                                                Address Redacted
 CFE Sales Company Inc.                      dba Packaging Solutions, Int'l       1205 Johnson Ferry Rd                      Suite 136-345                         Marietta           GA   30068
 Champion Electric Inc.                                                           3950 Garner Rd                                                                   Riverside          CA   92501
 Chapin Mechanical                                                                3016 Dothan Ln                                                                   Dallas             TX   75229
 Chardon Laboratories Inc.                   Attn: Carmen Banish                  7300 Tussing Rd                                                                  Reynoldsburg       OH   43068-4111
 Chastain, Eric                                                                   Address Redacted
 Chavez Velazquez, Maria                                                          Address Redacted
 Chavez, Araceli                                                                  Address Redacted
 Chavez, Jose                                                                     Address Redacted
 Chavez, Luis                                                                     Address Redacted
 Chavez, Marisol                                                                  Address Redacted
 Cherokee Pallets                                                                 PO Box 166858                                                                    Irving             TX   75016-6858
 Chesapeake Material Service LLC             Attn: Savannah Hatch                 163 Mitchells Cance Rd                     Suite 300                             Edgewater          MD   21037
 Chicago Title Company                                                            917 Glenneyre                              Suite 1                               Laguna Beach       CA   92651
 Chief Logistics LLC                                                              11755 Victory Blvd                         Suite 180                             North Hollywood    CA   91006
 Childs, Tasha                                                                    Address Redacted
 Chilton, Kayla                                                                   Address Redacted
 Chilton, Leonard                                                                 Address Redacted
 CHLIC- Chicago/Cigna Dental                 Attn: Kimela White                   5476 Collections Center Dr                                                       Chicago            IL   60693
 Cho, Sung                                                                        Address Redacted
 Chris Sirls                                                                      Address Redacted
 Christian Brothers Mechanical Services                                           11140 Thurston Ln                                                                Mira Loma          CA   91752
 CHT USA Inc.                                Attn: Accounts Receivable            805 Wolfe Ave                                                                    Cassopolis         MI   49031

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                         Page 7 of 37
                                                                      Case 21-10527-JTD                     Doc 115               Filed 03/22/21               Page 12 of 62
                                                                                                                       Exhibit A
                                                                                                                 Served via First-Class Mail



                          Name                                        Attention                                      Address 1                             Address 2    Address 3              City      State       Zip         Country
 Chubb Group of Insurance Companies              Attn: Chubb Underwriting Department                202B Halls Mill Rd                                                              Whitehouse Station   NJ      08889
 Chubb Group of Insurance Companies              Attn: Claims Department                            82 Hopmeadow St                                                                 Simsbury             CT      06070-7683
 Chubb North American Claims                                                                        PO Box 1522                                                                     Scranton             PA      18505-0554
 Cigna - Dental                                                                                     PO Box 644546                                                                   Pittsburgh           PA      15264-4546
 Cigna Group Insurance - Life                    Attn: Jacqueline Palmer                            PO Box 8500-110                                                                 Philadelphia         PA      19178-0110
 Cigna Life Insurance Company of North America                                                      PO Box 780110                                                                   Philadelphia         PA      19178-0110
 Cintas                                                                                             PO Box 631025                                                                   Cincinnati           OH      45263-1025
 Cintas Corp                                     Attn: Karen Bermudez                               PO Box 29059                                                                    Phoenix              AZ      85038-9059
 Cintas Corporation # 684                                                                           28311 Kelly Johnson Pkwy                                                        Valencia             CA      91355
 Cintas Corporation No. 101                                                                         PO Box 630910                                                                   Cincinnati           OH      45263-0910
 Cintas Fire                                                                                        PO Box 636525                                                                   Cincinnati           OH      45263-6525
 City of Colton                                  Annex Civic Center                                 659 N La Cadena Dr                                                              Colton               CA      92324
 City of Dallas - High Risk Regist/Inspect                                                          1551 Baylor St                             Suite 400                            Dallas               TX      75226-1956
 City of Dallas Administrative Civil Citat                                                          2014 Main St                                                                    Dallas               TX      75201
 City of Dallas- Security Alarms                                                                    PO Box 139076                                                                   Dallas               TX      75313-9076
 City of Dallas Water Utilities                                                                     City Hall                                  2D South                             Dallas               TX      75277
 City of Oxnard                                                                                     360 W Second St                                                                 Oxnard               CA      93030
 City of Oxnard - Utilities                                                                         214 S C St                                                                      Oxnard               CA      93030-5790
 City of Reading                                 Attn: Jeffrey HIll                                 899 Morgantown Rd                                                               Reading              PA      19607
 CJB International Inc.                                                                             8646 Meadow Brook                          Unit B                               Garden Grove         CA      92844
 Clark Electric Inc.                                                                                PO Box 851167                                                                   Mesquite             TX      75185
 Clark Pest Control                              Attn: Lynette Smith Credit & Collections Manager   555 N Guild Ave                                                                 Lodi                 CA      95240
 Clark Pest Control Of Stockton Inc                                                                 PO Box 1480                                                                     Lodi                 CA      95241
 Clary Jr, Michael                                                                                  Address Redacted
 Clayton Industries                              Attn: Margo McMar                                  17477 Hurley St                                                                 City of Industry     CA      91744
 Clean Air Specialists Inc.                      Attn: Dave Stroze                                  1411 N Batavia                             Suite 104                            Orange               CA      92869
 Clean Harbors Environmental Services                                                               42 Longwater Dr                            PO Box 9149                          Norwell              MA      02061-9149
 Clean Water Technologies Inc.                                                                      151 W 135th St                                                                  Los Angeles          CA      90061
 CLEAR EnvironmentalSolutions LLC                                                                   PO Box 907                                                                      Rockwall             TX      75087
 Clear Path Recycling                            Attn: James Davis                                  7621 Little Ave                            Suite 500                            Charlotte            NC      28226
 ClearFreight Inc.                               Attn: Josephine Basit                              1960 E Grand Ave                           Suite 700                            El Segundo           CA      90245
 Clover Farms Dairy                              Attn: Kevin Howard                                 PO Box 14627                                                                    Reading              PA      19612-4627
 CMR Industrial (James Rusheon)                                                                     3685 PR 3843                                                                    Quinlan              TX      75474
 CMT Materials Inc.                                                                                 107 Frank Mossberg Dr                                                           Attleboro            MA      02703
 CNN Plastic System Co. Ltd                                                                         No59, Ln268, Xinshu Rd                     Xinzhuang Dist 24262                 New Taipei City                           Taiwan
 Coast Water Technologies Inc.                                                                      PO Box 3486                                                                     Lakewood             CA      90711
 Coastal Occupational Medical Group                                                                 1901 Outlet Center Dr                      Suite 100                            Oxnard               CA      93036
 Cobbin, Melvin                                                                                     Address Redacted
 COGZ Systems LLC                                                                                   58 Steeple View Ln                                                              Woodbury             CT      06798
 Cole-Parmer Instrument Company                                                                     13927 Collections Center Dr                                                     Chicago              IL      60693-0139
 Cole-Parmer Instrument Company LLC                                                                 625 E Bunker Ct                                                                 Vernon Hills         IL      60061
 Colonial Electric Supply Company Inc.                                                              1902 Center Ave                                                                 Reading              PA      19605
 Combi Packaging Systems LLC                                                                        PO Box 35878                                                                    Canton               OH      44735
 Comcast                                                                                            PO Box 70219                                                                    Philadelphia         PA      19103-2838
 Comcast Business                                                                                   PO Box 37601                                                                    Philadelphia         PA      19101-0601
 Comcast Cable Communications Management LLC     Attn: Derek Hadley                                 751 E Industrial Park Dr                                                        Manchester           NH      03109
 Commercial Lighting Supply Inc.                                                                    PO Box 65675                                                                    Salt Lake City       UT      84165-0675
 Commerical Protective Services Inc.                                                                436 W Walnut St                                                                 Gardena              CA      90248
 Common Sense Solutions Inc.                     Attn: Curt Cozart                                  26 The Crescent                                                                 Montclair            NJ      07042
 Commonwealth of Pennsylvania                                                                       909 Elmerton Ave                                                                Harrisburg           PA      17110
 Company Coffee Shop                                                                                505 110th St                                                                    Arlington            TX      76011
 Compliance First Inc                                                                               1057 E Imperial Hwy                                                             Placentia            CA      92870
 Comptroller of Public Accounts                                                                     PO Box 149354                                                                   Austin               TX      78714-9354
 Conair Corp.                                                                                       PO Box 644537                                                                   Pittsburgh           PA      15264-4537
 Concentra                                                                                          PO Box 8750                                                                     Elkridge             MD      21075-8750
 Concentra                                                                                          PO Box 9005                                                                     Addison              TX      75001-9005
 Conley, Jason                                                                                      Address Redacted
 Consolidated Elect. Dist dba Royal Indus                                                           PO Box 206562                                                                   Dallas               TX      75320-6562
 Constellation Newenergy                         Attn: Gas Division                                 PO Box 5473                                                                     Carol Stream         IL      60197-5473
 Consulting West                                                                                    31340 Via Colinas                          Suite 102                            Westlake Village     CA      91362
 Container & Packaging Supply Inc.                                                                  1345 E State St                                                                 Eagle                ID      83616
 Container Recycling Institute                                                                      4361 Keystone Ave                                                               Culver City          CA      90232
 Continental Recycling Corporation                                                                  4318 S Buffalo St                                                               Orchard Park         NY      14127
 Contractors Welding Inc.                                                                           PO Box 1654                                                                     Manchester           MO      63011

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                          Page 8 of 37
                                                               Case 21-10527-JTD      Doc 115              Filed 03/22/21                 Page 13 of 62
                                                                                                 Exhibit A
                                                                                           Served via First-Class Mail



                         Name                                   Attention                      Address 1                              Address 2    Address 3               City   State     Zip         Country
 Contractors Welding Inc.                Attn: Teresa Horch                   313 W Thornton Ave                                                               St. Louis          MO    63119
 Contreras, Azucena                                                           Address Redacted
 Contreras, Elizabeth                                                         Address Redacted
 Contreras, Maria                                                             Address Redacted
 Contreras, Maria                                                             Address Redacted
 Contreras, Maria D                                                           Address Redacted
 Contreras, Ruben                                                             Address Redacted
 Control Concepts                                                             6925 Aragon Circle                         Suite 2                               Buena Park         CA   90620
 Cook, Terrence                                                               Address Redacted
 Corporate Traffic Inc                                                        6500 Bowden Rd                             Suite 202                             Jacksonville       FL   32216
 Corrales, Melissa                                                            Address Redacted
 Correa, Joseph                                                               Address Redacted
 Cortes, Norma A                                                              Address Redacted
 Cortez, Rolando                                                              Address Redacted
 Costa, Richard                                                               Address Redacted
 County of Riverside                                                          PO Box 751                                                                       Riverside          CA   92502-0751
 Covenant Transport Solutions LLC                                             400 Birmingham Hwy                                                               Chattanooga        TN   37419
 Covex Personal Supplies LLC                                                  10551 Wilshire Blvd                        Suite 501                             Los Angeles        CA   90024
 Cowan Systems LLC                                                            4555 Hoiins Ferry Rd                                                             Baltimore          MD   21227
 Cowboy Welding Service                                                       12914 Harrisburg Cir                                                             Farmers Branch     TX   75234
 Coy, Anthony                                                                 Address Redacted
 Coyote Logistics                                                             PO Box 535244                                                                    Atlanta            GA   30353-5244
 Coyote Logistics LLC                                                         PO Box 742636                                                                    Atlanta            GA   30374-2636
 Craftsman Cutting Dies Inc.                                                  2273 E Via Burton St                                                             Anaheim            CA   92806
 Crain Communications Inc.                                                    1155 Gratiot Ave                                                                 Detroit            MI   48207-2997
 Cricket Ventures                                                             528 S Cherry Rd                                                                  Rock Hill          SC   29732
 Critical Electric Systems Group LLC                                          704 Central Parkway E                      Suite 1200A                           Plano              TX   75074
 Cronin Compressor Products LLC                                               1525 Mesa Verde Dr E                       Suite 206B                            Costa Mesa         CA   92626
 Cross Wrap Ltd                                                               Teollisuustie 6                                                                  Siilinjarvi             FI-71800     Finland
 Crossroads Family Restaurant                                                 4643 Pottsville Pike                                                             Reading            PA   19605
 Crossroads Trailer Service Inc.                                              2107 Bay View Dr                                                                 Irving             TX   75060
 Crown Bags LLC                                                               27 Paddock Dr                                                                    Plainsboro         NJ   08536
 Crown Lift Trucks                                                            44 S Washington St                                                               New Brement        OH   45869
 Crown Packaging Corporation                                                  PO Box 17806M                                                                    St. Louis          MO   63195
 Cruz Munoz, Ma C                                                             Address Redacted
 Cruz, Aniceta                                                                Address Redacted
 Cruz, Jenille                                                                Address Redacted
 Cruz, Maria                                                                  Address Redacted
 Cruz, Victor                                                                 Address Redacted
 Crystal Springs                         Attn: Customer Service               PO Box 660579                                                                    Dallas             TX   75266-0579
 CST Logistics                                                                1616 Alpine Pass                                                                 Lewisville         TX   75077
 CT Corporation System                                                        PO Box 4349                                                                      Carol Stream       IL   60197-4349
 CTRL Systems Inc.                       Attn: Dave Roche                     1004 Littlestown Pike                      Suite H                               Westminster        MD   21157
 Cuccia Wilson PLLC                                                           1910 Pacific Ave                           Suite 18850                           Dallas             TX   75201
 Cuellar, Aaron                                                               Address Redacted
 Cuevas, Estefany                                                             Address Redacted
 Culligan of DFW                                                              3201 Premier Dr                            Suite 300                             Irving             TX   75063
 Cummings Electrical LP                                                       14900 Grand River Rd                       Suite 124                             Fort Worth         TX   76155
 Curtis Communications Inc.                                                   1200 Valley West Dr                        Suite 309-04                          West Des Moines    IA   50266
 Curtis Welding                          Attn: Gary Curtis                    601 Buena Vista Ave                                                              Oxnard             CA   93030
 Custom Advanced Connections Inc.        Attn: Dorene Florie                  903 Bay Star Blvd                                                                Webster            TX   77598
 Custom Commodities Inc.                                                      408 N Trinity                              PO Box 190                            Gilmer             TX   75644
 Cyntox LLC                                                                   64 Beaver St                               Suite B6                              New York           NY   10004
 Cypress Premium Funding Inc.                                                 28202 Cabot Rd                             Suite 435                             Laguna Niguel      CA   92677
 Cypress Premium Funding Inc.                                                 PO Box 3529                                                                      Mission Viejo      CA   92690
 D & M Forklift Service                                                       5512 5th St                                                                      Nevada             TX   75173
 D&A Maintenance                                                              1290 Lorraine Place                                                              RIalto             CA   92376
 D.E. SHIPP BELTING CO.                  Attn: Greg Ogden                     PO Box 20035                                                                     Waco               TX   76702-0035
 Dallas County Tax Office                Attn: John R. Ames, CTA              PO Box 139066                                                                    Dallas             TX   75313-9066
 Dallas Knife Works                                                           2640 Northaven                             Suite 104                             Dallas             TX   75229
 Dallas Regional Chamber                                                      500 North Akard St                         Suite 2600                            Dallas             TX   75201
 Dallas Star Vending Company                                                  1209 Clearwater Dr                                                               Frisco             TX   75034
 Danair Inc.                                                                  PO Box 2577                                                                      Elko               NV   89803-2577
 DanCar Industrial Group                                                      1200 Placid Ave                            Suite 700                             Plano              TX   75074

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                 Page 9 of 37
                                                                        Case 21-10527-JTD          Doc 115              Filed 03/22/21                 Page 14 of 62
                                                                                                              Exhibit A
                                                                                                        Served via First-Class Mail



                         Name                                             Attention                         Address 1                             Address 2      Address 3             City      State       Zip      Country
 Daniel A. Delgadillo Gardener                                                             Address Redacted
 Daniel Lir                                        dba Dolce Films                         Address Redacted
 Danzler, Daveonte                                                                         Address Redacted
 DarkStar Logistics LLC                                                                    7866 Shelby 482                                                                   Shelbina            MO      63468
 Data Technology Solutions LLC                     Attn: Jeffrey L. Boyer                  9 N College St                                                                    Myerstown           PA      17067
 Datasite LLC                                      Attn: Leif Simpson                      The Baker Center                           733 S Marquette Ave      Suite 600     Minneapolis         MN      55402
 David L. Leineweber                               dba Dl Consulting Company LLC           Address Redacted
 David Valle                                                                               Address Redacted
 Davis Jr, John                                                                            Address Redacted
 Davis, Ashley                                                                             Address Redacted
 Davis, Robert                                                                             Address Redacted
 DC Bearings & Supply Co. Inc.                                                             2417 Globe Ave                                                                    Dallas              TX      75228
 De Barragan, Norma                                                                        Address Redacted
 De Cabrera, Secia Y                                                                       Address Redacted
 De Carranza, Abigail                                                                      Address Redacted
 De Jesus, Angel                                                                           Address Redacted
 De La Paz, Henry                                                                          Address Redacted
 De Lage Landen Fiancials Service /DLL Financial   Attn: Robert Barbato                    1111 Old Eagle School Rd                                                          Wayne               PA      19087
 De Lage Landen Financial Services Inc.                                                    PO Box 41602                                                                      Philadelphia        PA      19101-1602
 Dealers Electric Supply Co.                                                               PO Box 2676                                                                       Waco                TX      76702
 Dedicated Fleet Maintenance Inc.                  Attn: Josh Vargas                       825 S Maple Ave                            Unit D                                 Montebello          CA      90640
 Dedicated Logistics Services LLC                                                          29659 Network Place                                                               Chicago             IL      60673-1296
 Dei Rossi Marketing                                                                       2150 S Central Expwy                       Suite 150                              McKinney            TX      75070
 Deininger Consulting Services                     Attn: John F. Deininger                 2110 Kilkenny Trl                                                                 Waunakee            WI      53597
 Delaware Division of Corporations                                                         PO Box 5509                                                                       Binghamton          NY      13902-5509
 Delaware Secretary of State                                                               PO Box 5509                                                                       Binghamton          NY      13902-5509
 Delgado Mancillas, David                                                                  Address Redacted
 Delgado, Americo                                                                          Address Redacted
 Delira, Edwin                                                                             Address Redacted
 Dell Marketing LP                                                                         1 Dell Way                                 Mail Stop 8129                         Round Rock          TX      78682
 Dell Marketing LP                                                                         PO Box 676021                                                                     Dallas              TX      75267-6021
 Dell USA LP                                       c/o Dell - PinnPACK - Oxnard            PO Box 676021                                                                     Dallas              TX      75267-6021
 Delnik, Alexander                                                                         Address Redacted
 Delta Liquid Energy                                                                       1620 Lemonwood Dr                                                                 Santa Paula         CA      93060
 Delta Wye Electric Inc.                           Attn: Shari Sullivant & Tasha Kempton   1010 E Lacey Ave                                                                  Anaheim             CA      92805
 Deluxe Corporation                                                                        PO Box 4656                                                                       Carol Stream        IL      60197-4656
 Demand Safety Inc.                                                                        1505 University Blvd NE                                                           Albuquerque         NM      87102
 Denmac Industries Inc.                                                                    7616 E Rosecrans Ave                                                              Paramount           CA      90723
 DenTech Industrial                                Attn: DJ Nalls                          1975 N Reading Rd                                                                 Denver              PA      17517
 Department of Environmental Health                Attn: Lisa Munoz                        PO Box 7909                                                                       Riverside           CA      92513-7909
 Department of Food and Agriculture                Attn: Dept of Weight Standards          PO Box 942872                                                                     Sacramento          CA      94271-2872
 Department of Industrial Relations                Attn: Cashier Accounting Office         PO Box 420603                                                                     Sacramento          CA      94142-0603
 Department of Resources Recycling                                                         PO Box 2711                                                                       Sacramento          CA      95812-2711
 Department of the Treasury                                                                Internal Revenue Service                                                          Cincinnati          OH      45999-0009
 DeSoto Janitorial Supply                                                                  719 S I35E                                                                        DeSoto              TX      75115
 Development Corporation of Abilene                                                        174 Cypress St                             Suite 301                              Abilene             TX      79601
 DH Pace Co Inc                                                                            1901 E 119th St                                                                   Olathe              KS      66061
 DHL Global Forwarding                                                                     1801 NW 82nd Ave                           1st Floor                              Doral               FL      33126
 Dial Lubricants                                                                           PO Box 630307                                                                     Irving              TX      75063
 Dial Security                                                                             760 W Ventura Blvd                                                                Camarillo           CA      93010
 Diana Rivera                                                                              Address Redacted
 Diaz, Ana                                                                                 Address Redacted
 Diaz, Edel                                                                                Address Redacted
 Diaz, Erik                                                                                Address Redacted
 Diaz, Michele                                                                             Address Redacted
 Die Cut Direct Container                          dba MB Company                          17611 Seville Ct                                                                  Fontana             CA      92335
 Digi-Key Corporation                                                                      PO Box 250                                                                        Thief River Falls   MN      56701-0250
 Dimension X Design LLC                                                                    1011 Vernon St                             Suite B                                Altoona             WI      54720
 Direct Connect Logistix Inc.                                                              314 W Michigan St                                                                 Indianapolis        IN      46202
 Direct Energy                                     Attn: Mark Tavares                      194 Wood Ave S                                                                    Iselin              NJ      08830
 Discount Forklift                                                                         4905 Lima St                                                                      Denver              CO      80239
 Dival Safety Equipment                                                                    1721 Niagara St                                                                   Buffalo             NY      14207
 Diversified Bronze & Manufacturing                                                        910 6th St NW                                                                     Braham              MN      55006
 Dix Machine Shop Inc.                                                                     1639 S Roeben St                                                                  Visalia             CA      93277

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                               Page 10 of 37
                                                                   Case 21-10527-JTD      Doc 115             Filed 03/22/21                 Page 15 of 62
                                                                                                    Exhibit A
                                                                                              Served via First-Class Mail



                         Name                                        Attention                    Address 1                              Address 2      Address 3            City       State       Zip              Country
 Dixie Plastics Inc                                                               479 Fiddlers Creek Dr                                                             West Monore        LA       71291
 DJS Special Inspections Inc.                                                     2060-D Avenida De Los Arboles             Suite 498                               Thousand Oaks      CA       91362
 DLA Piper LLP                                                                    2000 Avenue of the Stars                  Suite 400                 North Tower   Los Angeles        CA       90067-4704
 DMN Inc.                                     Attn: Amy Turner                    220 S Woods St                                                                    West Memphis       AR       72301
 Do Rite Fabrication                                                              2005 Palma Dr                             Suite B                                 Ventura            CA       93003
 DOALL                                                                            4436 Paysphere Circle                                                             Chicago            IL       60674
 Dog House Trucking LLC                                                           PO Box 840267                                                                     Dallas             TX       75284-0267
 Doganay Mould Termoform                                                          IOSB Basaksehir SanSit                    D Blok No:18 Basaksehir                 Istanbul                    34480        Turkey
 Dominguez, Norma                                                                 Address Redacted
 Donaldson Company Inc.                                                           PO Box 207356                                                                     Dallas             TX       75320-7356
 Donlon Plumbing Inc.                                                             3401 W Fifth St                           Suite 130                               Oxnard             CA       93030
 Donna Bloxom                                                                     Address Redacted
 Dorsey, Adrian                                                                   Address Redacted
 Dorstener Wire Tech Inc.                                                         PO Box 3019                                                                       Spring             TX       77383
 Dorstener Wire Tech Inc.                     Attn: Nancy Dandy                   19994 Hickory Twig Way                                                            Spring             TX       77388
 Double E Company                                                                 319 Manley St                                                                     West Bridgewater   MA       02379
 DOW                                                                              PO Box 412550                                                                     Boston             MA       02241-2550
 Dragon Fire Protection Services Inc.                                             16008 Old Valley Blvd                                                             La Puente          CA       91744
 Drain-Net Technologies                                                           PO Box 203                                                                        Stanton            NJ       08885
 Drawhorn, Jermaine                                                               Address Redacted
 Drina Trans Inc.                                                                 2351 W Northwest Hwy                      Suite 2235                              Dallas             TX       75220
 Drinker Biddle & Reath LLP                                                       1800 Century Park E                       Suite 1400                              Los Angeles        CA       90067-1517
 DSC Solutions                                Attn: Karen Miller                  349 W Main St                                                                     Leola              PA       17540
 DSV Road Inc.                                                                    Dept Ch 10902                                                                     Palatine           IL       60055-0902
 DTSC/Department of Toxic Substance Control                                       PO Box 1288                                                                       Sacramento         CA       95812-1288
 Dullard Industrial Products LLC                                                  1669 Pageland Hwy                                                                 Lancaster          SC       29720
 Dunamis Forklift Tires                                                           870 Amadove Dr                                                                    Perris             CA       92571
 Duran Jr, Raul                                                                   Address Redacted
 Duran, Ma Beatriz                                                                Address Redacted
 DXP Enterprises Inc.                                                             PO Box 840511                                                                     Dallas             TX       75284-0511
 Dynisco Instruments LLC                      Attn: Peter Duserick                38 Forge Pkwy                                                                     Franklin           MA       02038
 E Shipping LLC                                                                   10812 NW 45 Hwy                                                                   Parkville          MO       64152
 E&M                                                                              126 Mill St                                                                       Healdsburg         CA       95448
 EADS                                                                             PO Box 712465                                                                     Cincinnati         OH       45271-2465
 Eagle Fire Extingisher Inc                                                       4430 Brass Way                                                                    Dallas             TX       75236
 Eagle National Steel                                                             540 Skyline Dr                                                                    Hutchins           TX       75141
 Eagle Resources LLC                                                              PO Box 2767                                                                       Weatherford        TX       76086
 Earle M. Jorgensen Co.                                                           PO Box 846027                                                                     Los Angeles        CA       90084-6027
 EARTHx Inc.                                                                      4311 Oak Lawn Ave                         Suite 325                               Dallas             TX       75219
 East West Bank                                                                   135 N Los Robles Ave                                                              Pasadena           CA       91101
 Easypak LLC                                                                      30 Jytek Dr                                                                       Leominster         MA       01453
 Echo Global Logistics Inc.                                                       600 W Chicago Ave                         Suite 725                               Chicago            IL       60654
 Echo Global Logistics Inc.                   Attn: Accounts Receivable           22168 Network Place                                                               Chicago            IL       60673-1221
 Eclipse Professional Services                                                    PO Box 732951                                                                     Dallas             TX       753-2951
 Economic Alternatives Inc.                   Attn: Barbara Muhle                 1307 W 6th St                             Suite 203                               Corona             CA       92882
 EcoSmart Solutions Inc.                                                          5675 S Boyle Ave                                                                  Vernon             CA       90058
 Eddie Deen & Company Catering                                                    PO Box 1022                                                                       Terrell            TX       75160
 Edward S. Babcock & Sons Inc.                Attn: Kathie Goyeneche              PO Box 432                                                                        Riverside          CA       92502-0432
 Edward W. Lochary                            dba Packaging Consultants           Address Redacted
 eFactor 3 LLC                                                                    601 Eagleton Downs Dr                     Suite D                                 Pineville          NC       28134
 Eisbar Trockentechnik GmbH                                                       Wuhrmuhle 22                                                                      Gotzis                      6840         Austria
 Eisenbeiss Inc                                                                   8440 Rovana Circle                        Suite 100                               Sacramento         CA       95828
 Ekman Recycling                                                                  1800 Route 34                             Bldg 4                    Suite 401     Wall               NJ       07719
 Electronic Systems Spa                                                           SR 229 km 12, 200                                                                 Momo               NO       28015        Italy
 Elite Gates                                                                      1336 N Moorpark Rd                        Suite 286                               Thousand Oaks      CA       91360
 Elite Metal Finishing LLC                                                        540 Spectrum Circle                                                               Oxnard             CA       93030
 Elizabeth Cepeda                                                                 Address Redacted
 Elliott Electric                                                                 PO Box 206524                                                                     Dallas             TX       75320-6524
 Elway Industries Inc.                                                            8339 Kempwood Dr                                                                  Houston            TX       77055
 E-MC Electrical Services                                                         2004 E Randol Mill Rd                     Suite 501                               Arlington          TX       76011
 Emergency Environmental Services LLC                                             2641 Blue Mound Rd W                      Suite 106                               Haslet             TX       76052
 EMF Company                                                                      106 Regal Row                                                                     Dallas             TX       75247
 Emil Halimi                                                                      5690 Rickenbacker Rd.                                                             Bell               CA       90201
 Employee Solutions Arlington LLC             c/o Wells Fargo Business Credit     PO Box 205486                                                                     Dallas             TX       75320-5486

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                          Page 11 of 37
                                                                         Case 21-10527-JTD     Doc 115              Filed 03/22/21                  Page 16 of 62
                                                                                                          Exhibit A
                                                                                                    Served via First-Class Mail



                         Name                                             Attention                     Address 1                               Address 2           Address 3            City      State       Zip         Country
 Employers Assurance Co.                                                                2550 Paseo Verde Pkwy                     Suite 100                                     Henderson          NV      89074-7117
 Employment Development Dept                                                            PO Box 989061                                                                           West Sacramento    CA      95798-9061
 Endur Contractors LLC                                                                  4750 Kennedale New Hope Rd                                                              Fort Worth         TX      76140
 Endurance Risk Solutions Assurance Co.                                                 1221 Avenue of the Americas                                                             New York           NY      10020
 Endurance U.S. Insurance – Claims                                                      750 Third Ave                             18th Floor                                    New York           NY      10017
 Energy Environmental Solutions Inc.              Attn: Ken Kumar                       2905 E Miraloma Ave                       Suite 7/8                                     Anaheim            CA      92806
 Enero, Eddie R                                                                         Address Redacted
 Engitecs SAS                                                                           Calle 75 #110a-40                                                                       Bogota                                  Colombia
 Entec Polymers                                                                         1900 Summit Tower Blvd                    Suite 900                                     Orlando            FL      32810
 Enviro Manufacturing Inc.                                                              90 N Freeport Dr W-8                                                                    Nogales            AZ      85621
 Environmental Compliance Products                                                      8907 Warner Ave                           Suite 122                                     Huntington Beach   CA      92647
 Erema North America Inc.                         Attn: Mark Haczynski                  23 Old Right Rd                           Unit 2                                        Ipswich            MA      01938
 Eric Werbalowsky                                                                       Address Redacted
 Eriez Manufacturing Co.                          Attn: Steve Hilliard                  2200 Asbury Rd                                                                          Erie               PA      16506
 ERIKS NA Inc. (Lewis-Goetz)                                                            734055 Network Place                                                                    Chicago            IL      60673-4055
 Esparza, Jorge                                                                         Address Redacted
 ESPI (Enterprise Systems Partners Inc.)          Attn: Tammy Van Fleet                 2132 S 12th St                            Suite 403                                     Allentown          PA      18103
 Espino Roofing Inc.                                                                    1263 S N St                                                                             Oxnard             CA      93033
 Espinosa, Albert                                                                       Address Redacted
 Espinosa, Jose                                                                         Address Redacted
 Espinoza Zarate, Luis                                                                  Address Redacted
 Eternity Solutions LLC                                                                 5738 159th St                                                                           Fresh Meadows      NY      11365
 Ettlinger North America LLC                                                            1555 Senoia Rd                            Suite A                                       Tyrone             GA      30290
 Euler Hermes N.A. as agent for PAARANG US INC.
 (CLUS001441)                                                                           800 Red Brook Blvd                        Suite 400 C                                   Owings Mills       MD      21117
 Eureka Recycling                                                                       2828 Kennedy St NE                                                                      Minneapolis        MN      55413
 Eureka Recycling                                 c/o Maslon LLP                        Attn: Amy Swedberg                        90 South 7th Street, Suite 3300               Minneapolis        MN      55402
 Eureka Recycling                                 Kate Davenport, Co-President          2828 Kennedy Street N.E.                                                                Minneapolis        MN      55413
 Evaluation Service Inc.                                                                333 W North Ave                           Suite 284                                     Chicago            IL      60610
 Evangelista, Cecilia                                                                   Address Redacted
 Evans-Brown                                                                            126 E Graham Ave                                                                        Lake Elsinore      CA      92530
 Ever Morales                                                                           Address Redacted
 Evergreen Plastics                                                                     202 Watertower Dr                                                                       Clyde              OH      43410
 Evolution Mechanical                                                                   1791 Capital St                           Suite H                                       Corona             CA      92880
 Evoqua Water Technologies LLC                                                          725 Wooten Rd                                                                           Colorado Springs   CO      80915
 Evoqua Water Technologies LLC                    Attn: Ella May Jacob                  28563 Network Place                                                                     Chicago            IL      60673-1285
 Exact Staff                                                                            23901 Calabasas Rd Suite 1085                                                           Calabasas          CA      93201
 Exact Staff Inc.                                                                       21030 Ventura Blvd                        Suite 501                                     Woodland Hills     CA      91364
 Excal Visual Inc.                                                                      PO Box 4463                                                                             Avon               CO      81620
 Express Air Freight                                                                    147-20 184th St                                                                         Jamaica            NY      11413
 Express Employment Professionals                                                       PO Box 844277                                                                           Los Angeles        CA      90084-4277
 Express Pipe & Supply Co. Inc.                                                         1235 S Lewis                                                                            Anaheim            CA      92805
 Extrusion Control & Supply Inc.                                                        91130 E Metro Pkwy                                                                      Oxford             GA      30054
 EZ Bearing LLC                                                                         1639 Rothsville Rd                                                                      Lititz             PA      17543
 F.G. Wilcox Inc.                                                                       PO Box 5231                                                                             Oxnard             CA      93031
 Faegre Drinker Biddle & Reath LLP                                                      2200 Wells Fargo Center                   90 S 7th St                                   Minneapolis        MN      55402-3901
 Fairweather Heating & Air Condition                                                    2646 Palma Dr                             Suite 230                                     Ventura            CA      93003
 Farabee Law PC                                                                         PO Box 140324                                                                           Dallas             TX      75214-0324
 Farahnik Leon                                                                          Address Redacted
 Farahnik, Jason                                                                        Address Redacted
 Farahnik, Leon                                                                         Address Redacted
 Farahnik, Manouchehr                                                                   Address Redacted
 Farias, Eduardo                                                                        Address Redacted
 Fast Signs                                       Attn: Bill Wellen                     180 Shoemaker Rd                          Unit B                                        Pottstown          PA      19464
 Fastenal                                                                               2380 Eastman Ave                          Suite 114                                     Oxnard             CA      93030
 Fastenal                                                                               PO Box 978                                                                              Winona             MN      55987-0978
 Fastenal                                         Attn: Accounts Receivable             2001 Theurer Blvd                         PO Box 1286                                   Winona             MN      55987
 Fastenal                                         Attn: Kevin Young                     PO Box 1286                                                                             Winona             MN      55987-1286
 Fastsigns                                                                              6940 Marvin D. Love Fwy                                                                 Dallas             TX      75237
 FastSigns- Grand Prairie                                                               524 Interstate 20                         Suite 370                                     Grand Prairie      TX      75052
 Fauske and Associates LLC                                                              PO Box 74714                                                                            Chicago            IL      60694-4714
 FCC Environmental Services HOU2065                                                     9172 Ley Rd                                                                             Houston            TX      77078
 FCC Fomento de Construcciones                    dba FCC SA DAL1028, DAL2057           10077 Grogans Mill Rd                     Suite 466                                     The Woodlands      TX      77380
 Fears Sydney                                                                           2925 Keller Springs Rd                    Suite 534                                     Carrollton         TX      75006

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                   Page 12 of 37
                                                                        Case 21-10527-JTD            Doc 115              Filed 03/22/21                Page 17 of 62
                                                                                                                Exhibit A
                                                                                                          Served via First-Class Mail



                           Name                                            Attention                          Address 1                              Address 2      Address 3            City         State     Zip     Country
 Federal Insurance Company                                                                   Capital Center                             251 N Illinois St        Suite 1100     Indianapolis         IN     46204
 Federal Insurance Company                          c/o Chubb Group of Insurance Companies   202B Halls Mill Rd                                                                 Whitehouse Station   NJ     08889
 Federal International Recycling & Waste Solution
 LLC                                                                                         7935 Clayton Rd                                                                    St. Louis            MO    63117
 FedEx                                              Attn: Credit and Collections             PO Box 660481                                                                      Dallas               TX    75266-0481
 FedEx                                              Attn: Customer Service                   PO Box 7221                                                                        Pasadena             CA    91109-7321
 FedEx                                              Attn: Michael Trogus                     PO Box 371461                                                                      Pittsburgh           PA    15250-7461
 FedEx Freight                                                                               PO Box 10306                                                                       Palatine             IL    60055-0306
 FedEx Freight                                      Attn: Revenue Service - Payments         PO Box 21415                               Dept LA                                 Pasadena             CA    91185-1415
 Ferco Color                                                                                 5498 Vine St                                                                       Chino                CA    91710
 Ferguson Enterprises Inc. #1350                                                             PO Box 740827                                                                      Los Angeles          CA    90074-0827
 Fernando Anaya                                     dba Anaya Transport                      Address Redacted
 Ferrer, Rosa                                                                                Address Redacted
 Ficcadenti Waggoner & Castle                                                                16969 Von Karman Ave                       Suite 240                               Irvine               CA    92606
 Fields, Jonathan                                                                            Address Redacted
 Fiesta Cocina                                      Attn: Lizbeth Hurtado Garcia             165 N Hayes Ave                                                                    Oxnard               CA    93030
 Fiesta Village                                                                              1405 E Washington St                                                               Colton               CA    92324
 Figueroa, Andre                                                                             Address Redacted
 Figueroa, Angelina                                                                          Address Redacted
 Figueroa, Aquilino                                                                          Address Redacted
 Figueroa, Juan                                                                              Address Redacted
 Figueroa, Lorenzo                                                                           Address Redacted
 Finley, Darrell                                                                             Address Redacted
 Fire Hydrant Servicing                                                                      400 Casa Grande Ct                                                                 Irving               TX    75061
 Fire Sprinkler Installers                                                                   649 E Edna Place                                                                   Covina               CA    91723
 Firemans Fund Insurance Company                                                             225 W Washington St                        Suite 1800                              Chicago              IL    60606-3484
 First Aid 2000                                                                              PO Box 3148                                                                        Huntington Beach     CA    92605
 First American Title Insurance Co.                                                          1235 Westlakes Dr                          Suite 400                               Berwyn               PA    19312
 Fisher Scientific Company LLC                      Acct # 036485-001                        File# 50129                                                                        Los Angeles          CA    90074-0129
 Fisher Scientific Company LLC                      Acct # 036485-002                        PO Box 404705                                                                      Atlanta              GA    30384-4705
 FitzMark Inc.                                                                               950 Dorman St                                                                      Indianapolis         IN    46202
 Fitz-Patrick, Daniel                                                                        Address Redacted
 Fleet Yards Inc.                                   Attn: Claudia Gomez                      893 W 16th St                                                                      Newport Beach        CA    92663
 Fleetwood Transfer Inc                             Attn: Betty                              598 Blandon Rd                                                                     Fleetwood            PA    19522
 Flo Trans                                                                                   5575 S Archer Ave                                                                  Chicago              IL    60638
 Flor Elizabeth Espinola                                                                     Address Redacted
 Flores, Rolando                                                                             Address Redacted
 Flores, Serafin                                                                             Address Redacted
 Flowserve US Inc                                                                            5215 N O'Connor Blvd                       Suite 2300                              Irving               TX    75039
 FocalPoint                                                                                  11150 Santa Monica Blvd                    Suite 1550                              Los Angeles          CA    90025
 Fonseca, Lorena                                                                             Address Redacted
 Forberg Scientific Inc.                                                                     2719 Industrial Row Dr                                                             Troy                 MI    48084
 Forster Precision Tool LLC                                                                  591 N Main St                                                                      Seymour              CT    06483
 Fortner Precision Inc                                                                       12630 Oscar Dr                                                                     Nevada               MO    64772
 Foundation Marketing Group                                                                  8955 US Hwy 301 N                          Suite 191                               Parrish              FL    34219
 Francisco, Maria I                                                                          Address Redacted
 Franco, Jose                                                                                Address Redacted
 Frank Recruitment Group Inc.                                                                PO Box 10921                                                                       Palatine             IL    60055-0921
 Franklin, Michael                                                                           Address Redacted
 Frasco Inc.                                        dba Frasco Profiles                      Attn: Don Casper                           215 W Alameda Ave                       Burbank              CA    91502
 Freer, Michael                                                                              Address Redacted
 Freight Solutions                                                                           500 MW Plaza                               Suite 1100                              St. Ann              MO    63074
 Fretwell, Denise                                                                            Address Redacted
 Frigel North America Inc.                          Attn: Gail Pagor                         150 Prairie Lake Rd                        Unit A                                  East Dundee          IL    60118
 FROMM Electric Supply Corp                         Attn: Connie Cocroft                     2101 Centre Ave                                                                    Reading              PA    19605
 Fronina, Thomas                                                                             Address Redacted
 Frontier                                                                                    PO Box 740407                                                                      Cincinnati           OH    45274-0407
 Frontier Transport NA LP                                                                    1806 S 16th St                                                                     Laporte              TX    77571
 Fry, David                                                                                  Address Redacted
 Future Alloys Inc.                                                                          20151 Bahama St                                                                    Chatsworth           CA    91311
 G&C Forklift Inc.                                  Attn: Gene Fashbaugh                     30523 Audelo St                                                                    Lake Elsinore        CA    92530
 G/M Business Interiors                                                                      1099 W La Cadena Dr                                                                Riverside            CA    92501
 Gage Personnel Services                                                                     101 N 7th Ave W                                                                    Reading              PA    19611-1455
 Gaging & Software Technologies Inc.                                                         7160 Highcroft Dr                                                                  Colorado Springs     CO    80922

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                 Page 13 of 37
                                                              Case 21-10527-JTD       Doc 115             Filed 03/22/21                Page 18 of 62
                                                                                                Exhibit A
                                                                                          Served via First-Class Mail



                         Name                                   Attention                     Address 1                             Address 2          Address 3                City   State       Zip      Country
 Gaines, Christopher                                                          Address Redacted
 Galaviz, Jonathan                                                            Address Redacted
 Galco Industrial Electronics                                                 26010 Pinehurst Dr                                                                   Madison Heights     MI      48071
 Gallardo, Maribel                                                            Address Redacted
 Galvan, Cesar                                                                Address Redacted
 Gamberg, Robert                                                              Address Redacted
 Garcia, Damarys                                                              Address Redacted
 Garcia, Fernando                                                             Address Redacted
 Garcia, Michael                                                              Address Redacted
 Garcia, Nicholas                                                             Address Redacted
 Garcia, Noe                                                                  Address Redacted
 Garcia, Norma N                                                              Address Redacted
 Garcia, Ricardo                                                              Address Redacted
 Garcia, Ricardo                                                              Address Redacted
 Garcia, Steven                                                               Address Redacted
 Garibay Jr, James                                                            Address Redacted
 Garibay, Fabian                                                              Address Redacted
 Garibay, Paul                                                                Address Redacted
 Gaspar, Virginia Ramirez                                                     Address Redacted
 Gastelum, Eddie                                                              Address Redacted
 Gateway Logistics Inc.                                                       4250 Creek Rd                                                                        Cincinnati          OH      45241
 Gaytan, Maria                                                                Address Redacted
 GC Pallets Inc.                                                              13805 Slover Ave                                                                     Fontana             CA      92337
 GDI Packaging Solutions                                                      1504 Postmaster Dr                                                                   Oakville            ON      L6M 2Y7   Canada
 GEA Mechanical Equipment                                                     100 Fairway Ct                                                                       Northvale           NJ      07647
 General Industrial Tool & Supply                                             7649 San Fernand Rd                                                                  Burbank             CA      91505
 General Transport Inc.                                                       1100 Jenkins Blvd                         PO Box 7727                                Akron               OH      44306
 Gerard Daniel Worldwide                 Attn: Lori Hahn 4030                 1420 S Vintage Ave                                                                   Ontario             CA      91761
 Gerber Transport Group LLC              Attn: Daniel Gerber                  343 W Wolf Point Plaza                    Suite 4009                                 Chicago             IL      60654
 Gertima                                                                      Calle "D" #500                            Parque Industrial Almacentro               Apodaca                     66637     Mexico
 Giant Sign                                                                   11226 Ables Ln                                                                       Dallas              TX      75229
 Giant Supermarket                                                            4320 N 5th St Hwy                                                                    Reading             PA      19605
 Gilmour, Matthew B                                                           Address Redacted
 Gilson Company Inc.                                                          PO Box 200                                7975 N Central Dr                          Lewis Center        OH      43035
 Glenn, Ronald                                                                Address Redacted
 Global Equipment Company Inc.           Attn: Laura Freeman & Victor Eskew   29833 Network Place                                                                  Chicago             IL      60673
 Global Medical Instrumentation                                               6511 Bunker Lake Blvd                                                                Ramsey              MN      55303
 Global Plastics Recycling Inc.                                               353 E Ellis Ave                                                                      Perris              CA      92570
 Global Sales & Warehousing LLC                                               1500 E Third St                                                                      Oxnard              CA      93030
 Global Technology & Engineering LLC                                          26426 H Hwy                                                                          Prathersville       MO      64024
 Global Test Supply LLC                                                       3110 Kitty Hawk Rd                        Suite 100                                  Wilmington          NC      28405
 GLT Transportation Group LLC                                                 6955 NW 52nd St                           Unit 6                                     Miami               FL      33166
 Go Green Industires Inc.                Attn: Lupita Guzman                  5300 Via Ricardo                                                                     Jurupa Valley       CA      92509
 Go to Truckers Inc.                                                          3590 Tamarind Dr                                                                     Northbrook          IL      60062
 Godinez Mendoza, Fernando                                                    Address Redacted
 Goffman, Aaron                                                               Address Redacted
 Gold Coast Environmental                                                     1868 Palma Dr                             Suite 1                                    Ventura             CA      93003
 Gold Coast Steel & Supply Inc.                                               PO Box 1026                                                                          Oxnard              CA      93032
 Gold Coast Tree Service Inc                                                  350 E Easy St                             Suite 11                                   Simi Valley         CA      93065
 Golden Bear Recycling LLC               Attn: Scott Fidler                   2817 Marker Rd                                                                       Middletown          MD      21769
 Goldenrod Corp                                                               25 Lancaster Dr                                                                      Beacon Falls        CT      06403
 Gomez Lino, Maria                                                            Address Redacted
 Gomez, Eladio                                                                Address Redacted
 Gomez, Lindolfo                                                              Address Redacted
 Gomez, Marcos                                                                Address Redacted
 Gomez, Marcos A                                                              Address Redacted
 Gonzalez De Huerta, Maria                                                    Address Redacted
 Gonzalez Sr, David                                                           Address Redacted
 Gonzalez, Alfred G                                                           Address Redacted
 Gonzalez, Ana                                                                Address Redacted
 Gonzalez, Fernando                                                           Address Redacted
 Gonzalez, Jose R                                                             Address Redacted
 Gonzalez, Jose S                                                             Address Redacted
 Gonzalez, Marianela                                                          Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                    Page 14 of 37
                                                                   Case 21-10527-JTD           Doc 115              Filed 03/22/21                  Page 19 of 62
                                                                                                           Exhibit A
                                                                                                    Served via First-Class Mail



                         Name                                       Attention                             Address 1                             Address 2    Address 3              City   State       Zip         Country
 Gonzalez, Victor                                                                      Address Redacted
 Gordon Kieno H.                                                                       740 Hawthorn Dr                                                                   Cedar Hill        TX      75104
 Gorilla Logistics                                                                     PO Box 244                                                                        Avondale          PA      19311
 Gorilla Logistics                           c/o WEX Fleet One                         PO Box 94565                                                                      Cleveland         OH      44101-4565
 Gottlieb Inc.                                                                         5603 Grand Ave                                                                    Pittsburgh        PA      15225
 Graffe, Rolando                                                                       Address Redacted
 Graham Engineering Corporation                                                        1203 Eden Rd                                                                      York              PA      17402
 Graham, Alex                                                                          Address Redacted
 Grainger                                                                              Dept 814893244                                                                    Palatine          IL      60038-0001
 Grainger                                                                              Dept 881008379                                                                    Palatine          IL      60038-0001
 Grainger                                                                              Dept 886702890                             PO Box 419267                          Kansas City       MO      64141-6267
 Grainger                                    Attn: Denise Asfor                        Dept 887265289                                                                    Palatine          IL      60038-0001
 Granados, Ma Martina                                                                  Address Redacted
 Granite Telecommunications LLC (Internet)   Attn: Daniel Portillo & Johnathan Mills   PO Box 983119                              Client ID 311                          Boston            MA      02298-3119
 Grapevine Golf Cars LLC                                                               1380 W Northwest Hwy                                                              Grapevine         TX      76051
 Graphic Products Inc.                                                                 9825 SW Sunshine Ct                                                               Beaverton         OR      97005
 Graphic Products Inc.                                                                 PO Box 4030                                                                       Beaverton         OR      9776
 Great Plains Analytical Lab                                                           9503 N Congress Ave                                                               Kansas City       MO      64153
 Greater Reading Chamber Alliance            Attn: Mark Dolinski                       49 Commerce Dr                                                                    Wyomissing        PA      19610
 Greater Yuma Edc                                                                      899 E Plaza Circle                         Suite 2                                Yuma              AZ      85365
 Greatway Roofing Inc.                                                                 622 Calle Plano                                                                   Camarillo         CA      93012
 Green Fiber International Inc                                                         11591 Etiwanda Ave                                                                Fontana           CA      92337
 Green Impact LLC                                                                      1900 East Golf Rd                          Suite 950 A                            Schaumburg        IL      60173
 Green Impact LLC                                                                      PO Box 387                                                                        Ft. Lauderdale    FL      33302
 Green Stuff Absorbent                                                                 1732 Minteres Chapel Rd                    Suite 102                              Grapevine         TX      76051
 Greenovative USA Corporation                Attn: Kelly Fitton                        135 S State College Blvd                   Suite 200                              Brea              CA      92821
 Greentree Transportation Co                                                           100 Industry Dr                                                                   Pittsburgh        PA      15275
 Gregg Milhaupt                                                                        Address Redacted
 Grier Jr, Jeffrey G                                                                   Address Redacted
 Griffitts, Daniel J                                                                   Address Redacted
 Grijalva Jorge                                                                        Address Redacted
 Grind Time Tees                             Attn: Emanuel Harris II                   300 King Fisher Ln                                                                Arlington         TX      76002
 Gross McGinley LLC                                                                    33 S Seventh St                                                                   Allentown         PA      18105-4060
 GSI Group Inc                                                                         1004 E Illinois St                                                                Assumption        IL      62510
 Guardado, Raul                                                                        Address Redacted
 Guardian Life                               Attn: Customer Service Office             6255 Sterners Way                                                                 Bethlehem         PA      18017-9484
 Guardian Life                               Attn: Customer Service Office             PO Box 26100                                                                      Lehigh Valley     PA      18002-6100
 Guardian Life Insurance Company                                                       PO Box 824454                                                                     Philadelphia      PA      19182-4454
 Guardiola, Javier                                                                     Address Redacted
 Guerra, Clara                                                                         Address Redacted
 Guerrero, Damian                                                                      Address Redacted
 Gulf Relay Logistics LLC                                                              1021 Clinton Industrial Park Rd                                                   Clinton           MS      39056
 Gutierrez, Araceli                                                                    Address Redacted
 Gutierrez, Arcelia                                                                    Address Redacted
 Gutierrez, Christian                                                                  Address Redacted
 Gutierrez, Jorge E                                                                    Address Redacted
 Guzman Gasca, Miguel                                                                  Address Redacted
 Guzman, Alfonso                                                                       Address Redacted
 Guzman, Alfredo                                                                       Address Redacted
 Guzman, Angel                                                                         Address Redacted
 Guzman, Clemente                                                                      Address Redacted
 Guzman, Jose G                                                                        Address Redacted
 Guzman, Jose Luis                                                                     Address Redacted
 Guzman, Ricardo                                                                       Address Redacted
 H&B Industries Inc.                                                                   9758 Abernathy Ave                                                                Dallas            TX      75220
 Haaker Equipment Company                                                              2070 N White Ave                                                                  La Verne          CA      91750
 Haas Factory Outlet                                                                   580 Madrid Ave                                                                    Torrance          CA      90501
 Hach Company                                                                          2207 Collections Center Dr                                                        Chicago           IL      60693
 Hanchett Paper                              dba Shorr Packaging                       4000 Ferry Rd                                                                     Aurora            IL      60502
 Handy, Dean                                                                           Address Redacted
 Hanil P&P                                                                             324 Noha-Gil, Paltan-Myeon                 Hwaseong-Si                            Kyeonggi-Do               445-909      Korea
 Hanks Machinery Movers Inc.                                                           650 Skyline Dr                                                                    Hutchings         TX      75141
 Hanna Instruments                                                                     270 George Washington Hwy                                                         Smithfield        RI      02917
 Hapag-Lloyd America LLC                                                               555 E Ocean Blvd                           Suite 300                              Long Beach        CA      90802

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                           Page 15 of 37
                                                             Case 21-10527-JTD      Doc 115               Filed 03/22/21                 Page 20 of 62
                                                                                               Exhibit A
                                                                                         Served via First-Class Mail



                         Name                                   Attention                    Address 1                              Address 2       Address 3                City   State       Zip         Country
 Harbor Freight Tools                                                       3225 N 5th St Hwy                          Suite 18                                 Reading             PA      19605
 Harrell Industries Incorporated                                            2495 Commerce Dr                                                                    Rock Hill           SC      29730
 Harrington Industrial Plastics LLC                                         14480 Yorba Ave                                                                     Chino               CA      91708-5128
 Harrington Industrial Plastics LLC      Attn: Kathy Ashby                  PO Box 5128                                14480 Yorba Ave                          Chino               CA      91708-5128
 Harris Ii, Emanuel                                                         Address Redacted
 Harris, Aljamarr D                                                         Address Redacted
 Harris, Tristan                                                            Address Redacted
 Harry McGregor                                                             Address Redacted
 Hart 2 Hart Safety                                                         PO Box 485                                                                          Ione                WA      99139
 Hartford, Marita                                                           Address Redacted
 Hassler, James                                                             Address Redacted
 Hataloski, Wendi                                                           Address Redacted
 Hatch                                                                      9706 Chipstead CT                                                                   Spring              TX      77379
 Hatem, Patricia                                                            Address Redacted
 Hatfield and Company Inc.                                                  2745 Discovery Blvd                                                                 Rockwall            TX      75032
 Hawk Rigde Systems                                                         5707 Redwood Rd                            Suite 18                                 Oakland             CA      94619
 Headrick, James                                                            Address Redacted
 Healthpointe Med Group Inc.             Attn: Elissa Ramirez               dba First Care Ind Med Ctr                 16702 Valley View Ave                    La Mirada           CA      90638
 Heard, Alonzo                                                              Address Redacted
 Hector Garcia                                                              Address Redacted
 Henderson, Destiny                                                         Address Redacted
 Heredia, Froilan                                                           Address Redacted
 Heritage-Crystal Clean Inc                                                 13621 Collections Center Dr                                                         Chicago             IL      60693-0136
 Hernandez De Gonzalez, Maria Luisa                                         Address Redacted
 Hernandez Perez, Cesar                                                     Address Redacted
 Hernandez Zazueta, Luis A                                                  Address Redacted
 Hernandez, Diego                                                           Address Redacted
 Hernandez, Gabby G                                                         Address Redacted
 Hernandez, Guillermo                                                       Address Redacted
 Hernandez, Irene                                                           Address Redacted
 Hernandez, Jael                                                            Address Redacted
 Hernandez, James                                                           Address Redacted
 Hernandez, Jorge                                                           Address Redacted
 Hernandez, Jose M                                                          Address Redacted
 Hernandez, Lucila                                                          Address Redacted
 Hernandez, Luis                                                            Address Redacted
 Hernandez, Luis Daniel                                                     Address Redacted
 Hernandez, Mario Eliazar                                                   Address Redacted
 Hernandez, Martin                                                          Address Redacted
 Hernandez, Modesta                                                         Address Redacted
 Hernandez, Oswaldo                                                         Address Redacted
 Hernandez, Severa                                                          Address Redacted
 Heytex Usa                                                                 509 Burgis Ave                             Po Box 729                               Pulaski             VA      24301
 High Tide Logistics                                                        PO Box 8069                                                                         Northfield          IL      60093
 Hi-Line Inc.                                                               PO Box 972081                                                                       Dallas              TX      75397-2081
 Himes Service Company Inc                                                  PO Box 20143                                                                        Waco                TX      76702
 Hippo Hopper                                                               6951 W Little York                                                                  Houston             TX      77040
 Hite, Cameron                                                              Address Redacted
 HoF Equipment Company                                                      1222 W Henderson St                        Suite 2                                  Chicago             IL      60657
 Hoffa, Michael                                                             Address Redacted
 Hogentogler & Co. Inc.                  Attn: William Nolan                9515 Gerwig Ln                             Suite 21046                              Columbia            MD      21046
 Holifield Janich Rachal & Assoc PLLC                                       11907 Kingston Pike                        Suite 201                                Knoxville           TN      37934
 Holmes, Jamal                                                              Address Redacted
 Home Depot                                                                 17 Crossing Dr                                                                      Wyomissing          PA      19610
 Hong Zu Mould Enterprise Co.Ltd                                            No42-2, Ln49                               Dongfeng St., Shulin Dist.               New Taipei City             238          Taiwan
 Hoosier, Craig                                                             Address Redacted
 Hoover Transit Inc                                                         6259 Foothill Blvd                                                                  Tujunga             CA      91042
 Hopkins Technical Products Inc.                                            136 Industry Drive                                                                  Pittsburgh          PA      15275
 Hose Fixers Inc                                                            1185 Magnolia Ave                          Suite E287                               Corona              CA      92879
 Hose-Man Inc.                                                              5397 N Irwindale Ave                                                                Irwindale           CA      91706-2025
 Howard Roofing Company Inc.                                                245 N Mountain View Ave                                                             Pomona              CA      91767
 HPC Industries LLC                      Attn: Ani Patwardhan               10250 Constellation Blvd                   Suite 2820                               Los Angeles         CA      90067
 Hub Group Inc.                                                             2000 Cleanwater Dr                                                                  Oak Brook           IL      60523
 Huffman Engineering Inc.                                                   578 S State College Blvd                                                            Fullerton           CA      92831

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                    Page 16 of 37
                                                                    Case 21-10527-JTD      Doc 115                Filed 03/22/21              Page 21 of 62
                                                                                                      Exhibit A
                                                                                               Served via First-Class Mail



                           Name                                       Attention                     Address 1                            Address 2     Address 3               City   State     Zip         Country
 Hughes Associates Inc.                       Attn: Tracy Powell                   PO 62680                                                                        Baltimore          MD    21264-2680
 Hunter Assoc Laboratory Inc.                                                      11491 Sunset Hills Rd                                                           Reston             VA    20190
 Hurricane Waste Systems                                                           712 W Shady Grove Rd                                                            Irving             TX    75060
 Hurst III, William                                                                Address Redacted
 Hwang, Insu                                                                       Address Redacted
 Hyde Tools Inc.                              Attn: Jenn Gallivan                  54 Eastford Rd                                                                  Southbridge        MA   01550
 Hyperplastics Mexico                                                              Bolivar 1019 402 Nino Heroes              De Chapultepec                        Dist Federal       MX   3440          Mexico
 IBC Tote Recycling LLC                                                            809 N Racine Ave                          Suite 305                             Chicago            IL   60642
 IC2T - Intelligent Combustion Control                                             1108 Colina Dr                                                                  Fort Worth         TX   76108
 ICW Group                                                                         PO Box 509039                                                                   San Diego          CA   92150-9039
 IDB Bank                                                                          511 Fifth Ave                                                                   New York           NY   10017
 Ideal Machining & Supply                     Attn: Ana Payan                      2537 Tyler Ave                                                                  El Monte           CA   91733
 IHS Global Inc.                                                                   15 Inverness Way E                                                              Englewood          CO   80112-5710
 Image Gear                                                                        1334 E Orangethorpe Ave                                                         Fullerton          CA   92831
 IMBB USA LLC                                 Attn: Shalin Shah                    204 Crocus Ct                                                                   Dayton             NJ   08810
 Imperial Rubber Products Inc.                                                     5691 Gates St                                                                   Chino              CA   91710
 IMS Company                                                                       PO Box 75799                                                                    Cleveland          OH   44101-4755
 Indeed Inc.                                  Mail Code 5160                       PO Box 660367                                                                   Dallas             TX   75266-0367
 Independent Thermal Solutions Inc.                                                2101 Standard Ave                         Suite G                               Santa Ana          CA   92707
 Inductive Automation LLC                                                          90 Blue Ravine Rd                                                               Folsom             CA   95630
 Industrial Hearing & Pulmonary Management                                         1846 Woodlawn St                                                                Upland             CA   91786
 Industrial Metal Supply Co.                                                       8300 San Fernando Rd                                                            Sun Valley         CA   91352
 Industrial Repair Service Inc.                                                    2650 Business Dr                                                                Cumming            GA   30028
 Industrial Tire DFW LLC                                                           936 Allen St                                                                    Irvin              TX   75060
 Infinityqs International Inc.                                                     12601 Fair Lakes Circle                   Suite 250                             Fairfax            VA   22033
 Ingersoll Rand                                                                    800 East Beaty St                                                               Davidson           NC   28036
 Ingersoll Rand Company                       Attn: Steven Bates                   15768 Collections Center Dr                                                     Chicago            IL   60693
 Ingersoll-Rand Industrial U.S. Inc                                                6291 Burnham Ave                                                                Buena Park         CA   90621
 Inland Pacific Electrical Contractors Inc.   Attn: Veronica Levy                  9155 Achibald Ave                         Suite 905                             Rancho Cucamonga   CA   91730
 Innovative Material Handling Systems         Attn: James Nicholas                 17 Landing Rd                                                                   Gloucester         MA   01930
 Innovative Recycling Solutions LLC                                                59 Concourse Way                          Bldg E                                Greer              SC   29650-4704
 Inter Ocean Logistics USA Inc                Attn: Jason Kim                      2253 Wandering Ridge Dr                                                         Chino Hills        CA   91709
 Internal Revenue Service                     EFTPS                                PO Box 24017                                                                    Fresno             CA   93779-4017
 International Forklift Company Inc.                                               12358 McCann Dr                                                                 Santa Fe Spring    CA   90670
 International Paper Company                                                       6400 Poplar Ave                                                                 Memphis            TN   38197
 Interroll Corporation                                                             3000 Corporate Dr                                                               Wilmington         NC   28405
 Interstate Trailer Sales Inc.                                                     14001 Valley Blvd                                                               Fontana            CA
 Intertape Polymer Group                                                           100 Paramount Dr                          Suite 300                             Sarasota           FL    34232
 Int'l Dairy-Deli-Bakery Association                                               636 Science Dr                                                                  Madison            WI    53711-1073
 Intra Links                                                                       11111 Santa Monica Blvd                                                         Los Angeles        CA    90027
 Iribe, Blanca                                                                     Address Redacted
 Iribe, Jesus                                                                      Address Redacted
 Irizarry, Ernesto                                                                 Address Redacted
 Irizarry, Kimberly                                                                Address Redacted
 Isabels Services                                                                  9024 Newhall St                                                                 Dallas             TX    75232
 Israel Discount Bank of New York                                                  511 Fifth Ave                                                                   New York           NY    10017
 Iwasaki Images Of America                    NU Life Food Replicas Inc.           16927 S Main St                           Suite C                               Gardena            CA    90248
 J Thompson Electric                          Attn: James F Thompson               594 S State College Blvd                                                        Fullerton          CA    92831
 J&D Forklift                                                                      24083 Roseleaf Place                                                            Moreno Valley      CA    92557
 J&G Supply LLC                                                                    2533 Franklin Dr                          Suite 12B                             Mesquite           TX    75150
 J.B. Hunt Transport Inc.                                                          PO Box 749079                                                                   Los Angeles        CA    90074
 J.Sun Printing                                                                    8234 Tampa Ave                                                                  Reseda             CA    91335
 Jackrabbit Logistics LLC                                                          1117 Jamie Dr                                                                   Grand Prairie      TX    75052
 Jackson Kevin                                                                     Address Redacted
 Jacob Acosta                                                                      Address Redacted
 Jacob Tubing LP                              Attn: Jennifer Murray                3948 Willow Lake Blvd                                                           Memphis            TN    38118
 Jacobo Urizar, Fredy S.                                                           Address Redacted
 Jacobo Urizar, Maria Del                                                          Address Redacted
 Jacobs, Erika                                                                     Address Redacted
 Jakebrake Logistics LLC                                                           1124 S 60th St                                                                  Omaha              NE    68106
 Jalocon Jr., Abelardo Galvez                                                      Address Redacted
 Jan-Pro Central Coast                        c/o Joranda Marketing Inc.           1660 S Broadway                           Suite 101                             Santa Maria        CA    93455
 JB Pallets                                                                        PO Box 2753                                                                     Rancho Cucamonga   CA    91730
 JBS Logistics & Warehousing Inc                                                   2043 Corporate Ln                                                               Naperville         IL    60563

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                    Page 17 of 37
                                                             Case 21-10527-JTD       Doc 115              Filed 03/22/21                 Page 22 of 62
                                                                                                Exhibit A
                                                                                          Served via First-Class Mail



                        Name                                  Attention                       Address 1                              Address 2     Address 3              City   State       Zip         Country
 JCC Video Security Systems              Attn: Jose Covarrubias              10473 58th St                                                                     Mira Loma         CA      91752
 JD Machinery Moving & Rigging LLC                                           2834 Post Oak Rd                                                                  Hutchins          TX      75141
 Jeffery Advisors LLC                    Attn: Kim Jeffery                   514 North St                                                                      Greenwich         CT      06830
 Jennings Alberts                        Attn: Tim Bryan                     PO Box 503                                                                        Pipersville       PA      18947
 Jet Delivery Inc.                                                           2169 Wright Ave                                                                   La Verne          CA      91750
 Jetair Technologies LLC                                                     1756 Eastman Ave                           Suite 100                              Ventura           CA      93003
 Jianjie Fang                            dba Jay Fang Realty                 Address Redacted
 Jimenez, Humberto                                                           Address Redacted
 Jimenez, Roberto                                                            Address Redacted
 JM Hydraulics Inc.                                                          11628 Sheldon St                                                                  Sun Valley        CA      91352
 JMD Recycling Services Inc.                                                 90 Caernarvon Dr                                                                  Elverson          PA      19520
 JMG Security Systems Inc.                                                   17150 Newhope St                           Suite 109                              Fountain Valley   CA      92708-4273
 John Lisee Pumps Inc.                                                       PO Box 2190                                                                       Bell Gardens      CA      90202
 John Morrison                                                               Address Redacted
 Johnson Controls                        Los Angeles Service - 0373          12393 Slauson Ave                                                                 Whittier          CA      90606-2824
 Johnson Equipment Company                                                   4674 Olin Dr                                                                      Dallas            TX      75244
 Johnson, Kimberly                                                           Address Redacted
 Johnson, Wanda                                                              Address Redacted
 Jones, Jalisa                                                               Address Redacted
 Jones, Lazerick                                                             Address Redacted
 Jones, Michael                                                              Address Redacted
 Jose Franco                                                                 Address Redacted
 Jose Perez Almendaris                                                       Address Redacted
 Jose Reyes Services                                                         6960 Agra St                                                                      Commerce          CA      90040
 Jose Valle                                                                  Address Redacted
 Joyce/Dayton Corp.                                                          PO Box 1630                                                                       Dayton            OH      45401
 Juan Hernandez Recycling LLC            Attn: Juan Hernandez                16267 Village Meadow Dr                                                           Riverside         CA      92503
 Juarez Pallets                                                              Address Redacted
 Juarez, Dulce                                                               Address Redacted
 Juarez, Giovanni                                                            Address Redacted
 Jules And Associates Inc.                                                   515 S Figueroa St                          Suite 1950                             Los Angeles       CA      90071
 Justman Brush Company                   c/o Evergreen Distributing Inc.     5401 F St                                                                         Omaha             NE      68117
 JY Solutions Inc.                                                           1400 N Harbor Blvd                         Suite 620                              Fullerton         CA      92835
 Kaeser Compressors Inc.                 Attn: Mary Marti                    PO Box 946                                                                        Fredericksburg    VA      22404-0946
 Kairos Logistics Inc.                   dba Karios Customs Brokers          4125 Strandberg St                                                                Corona            CA      92881
 Kaiser Martin Group                     Attn: Amy Klein                     4700 N 5th St Hwy                          Suite 1                                Temple            PA      19560
 Kaman Industrial Technologies                                               File 25356                                                                        Los Angeles       CA      90074-5356
 Karnehm, Randall                                                            Address Redacted
 Katten Muchin Rosenman LLP              Attn: Maria Jauregui                525 West Monroe St                                                                Chicago           IL      60661-3693
 Keco Inc.                                                                   PO Box 80308                                                                      San Diego         CA      92138
 Kelly Jr, Richard                                                           Address Redacted
 Ken's Lock & Key - ASAP Lock & Safe                                         10557 Magnolia Ave                                                                Riverside         CA      92505
 Kessler Pie Co.                                                             416 N Tyler St                                                                    Dallas            TX      75208
 Keyance Corporation of America          Attn: Brooke Wallace                669 River Dr                               Suite 403                              Elmwood Park      NJ      07407
 Keystrokes Inc                                                              450 Meandering Way                                                                Fairview          TX      75069
 Kibel Green                                                                 2001 Wilshire Blvd                         Suite 420                              Santa Monica      CA      90403
 Kice Industries Inc.                                                        5500 Mill Heights Dr                                                              Wichita           KS      67219
 KIEFER Werkzeugbau GmbH                                                     SteinhaldenstraBe 11                                                              Schwaigern                D-74193      Germany
 King Architectural Metals                                                   9611 E RL Thornton Fwy                                                            Dallas            TX      75228-5618
 King of Freight LLC                                                         110 S Main St                              Suite 300                              Wichita           KS      67202
 King of Freight LLC                                                         PO Box 49170                                                                      Wichita           KS      67201
 King, John                                                                  Address Redacted
 Kingdom Trucking                                                            1245 Southridge Ct                         Suite 102                              Hurst             TX      76053
 Kings Express Inc.                                                          3690 30th St SE                                                                   St. Cloud         MN      56304
 Klehr Harrison Harvey Branburg LLC                                          1835 Market St                                                                    Philadelphia      PA      19103
 Kline II, Robert                                                            Address Redacted
 Kluber Lubrication                                                          22571 Network Place                                                               Chicago           IL      60673-1225
 Kluber Lubrication                                                          32 Industrial Dr                                                                  Londonderry       NH      03053
 Knighten Industries                                                         PO Box 12587                                                                      Odessa            TX      79768-2587
 Knobbe Martens Olson & Bear LLP                                             2040 Main St                               14th Floor                             Irvine            CA      92614
 Kohner Mann & Kailas Attorneys                                              Washington Building                        Barnabas Business Center               Milwaukee         WI      53212-1059
 KRE Security LLC                        Attn: Jarrod Emes & Kandice Pyles   11 S 3rd St                                                                       Hamburg           PA      19526
 KRS Recycling Systems                   Attn: Cathy Federspiel              1903 Maryland Ave                                                                 Niagara Falls     NY      14305
 Kuzans True Value Hardware                                                  1069 Pottsville Pike                                                              Shoemakersville   PA      19555

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                 Page 18 of 37
                                                                      Case 21-10527-JTD       Doc 115              Filed 03/22/21                  Page 23 of 62
                                                                                                         Exhibit A
                                                                                                   Served via First-Class Mail



                         Name                                             Attention                    Address 1                              Address 2     Address 3              City    State      Zip         Country
 LA Grinding Company Inc.                         Attn: Louise Arduini                305 N Victory Blvd                                                                Burbank           CA     91502
 Label Universe                                                                       PO Box 139                                                                        New Franken       WI     54229
 Lake View Visual LLC                             Attn: Kevin Flounlacker             178 Old Hershey Rd                                                                Elizabethtown     PA     17022
 Lampo SA                                                                             Largo L Olgiati 75/A                       Casella Postale                        Giubiasco                6512         Switzerland
 Landsberg                                                                            PO Box 101144                                                                     Pasadena          CA     91189-1144
 Landstar Ranger Inc.                                                                 13410 Sutton Park Dr S                                                            Jacksonville      FL     32226
 Lantech.com LLC                                                                      11000 Bluegrass Pkwy                                                              Louisville        KY     40299-2316
 Law Office of Michael R Shevlin                  Attn: Michael Shelvin               9330 Fletcher Dr                                                                  La Mesa           CA     91941
 Lawrence Roll Up Doors Inc.                                                          4525 Littlejohn St                                                                Baldwin Park      CA     91706
 Lawson Products Inc.                                                                 8770 W Bryn Mawr Ave                       Suite 900                              Chicago           IL     60631-3515
 League Logistics LLC                                                                 1969 S Alafaya Trl                         Box 306                                Orlando           FL     32828
 Ledesma, Maribel                                                                     Address Redacted
 Ledezma Jr, Jose                                                                     Address Redacted
 Leduc, Valerie                                                                       Address Redacted
 Leech Tishman Fuscaldo & Lampl LLC                                                   200 S Los Robles Ave                       Suite 210                              Pasadena          CA    91101
 Leech Tishman Fuscaldo & Lampl LLC                                                   525 William Penn Place                     28th Floor                             Pittsburgh        PA    15219
 Lehigh County Industrial Development Authority                                       2158 Avenue C                              Suite 200                              Bethlehem         PA    90067
 Lehigh University                                Attn: Jennifer Pastor               306 S New St                               Suite 451                              Bethlehem         PA    18015
 Lemus, Adriana                                                                       Address Redacted
 Leon Farahnik                                                                        Address Redacted
 Leon, Jonathan                                                                       Address Redacted
 Lewis Jr, Frankie                                                                    Address Redacted
 Lewis, Diana                                                                         Address Redacted
 Lewis, Leanna M                                                                      Address Redacted
 Lewis, Robert                                                                        Address Redacted
 Lexmar Distribution Inc.                                                             200 Erie St                                                                       Pomona            CA    91768
 Liberty Commercial Finance LLC                                                       17901 Von Karman                           Suite 600                              Irvine            CA    92614
 Liberty Environmental Inc.                       Attn: Christina Partridge           505 Penn St                                Suite 400                              Reading           PA    19601
 Liberty Fluid Power Inc.                                                             214 NW 25th St                                                                    Grand Prairie     TX    75050
 Liberty Packaging                                                                    PO Box 844969                                                                     Los Angeles       CA    90084-4969
 Liberty Packaging                                dba Harbor Packaging                13100 Danielson St                                                                Poway             CA    92064
 Lievanos, Ana                                                                        Address Redacted
 Life Insurance Company of North America                                              PO Box 780110                                                                     Philadelphia      PA    19178-0110
 Lift Inc.                                        Attn: Catherine Cintron             PO Box 7657                                                                       Lancaster         PA    17604
 Lift Inc.                                        Attn: George Hennessy               3745 Hempland Rd                                                                  Mountville        Pa    17554
 Lifting Gear Hire Corporation                                                        9925 S Industrial Dr                                                              Bridgeview        IL    60455
 Linares, Dalia                                                                       Address Redacted
 Lindsay Engineering Inc.                                                             4023 Camino Ranchero                       Suite G                                Camarillo         CA    93012-8724
 Linguistic System Inc.                           Attn: Reem Madgy                    260 Frankling St                           Suite 230                              Boston            MA    02110
 LinQ Transport                                                                       2004 L Don Dodson Dr                                                              Bedford           TX    76021
 Lion Industrial Properties                                                           11626-D Wilmar Blvd                                                               Charlotte         NC    28273
 Liranza, Marisol                                                                     Address Redacted
 Littler Mendelson PC                                                                 PO Box 45547                                                                      San Francisco     CA    94145-0547
 Livingston International Inc.                                                        1925 18 Ave NE                             Suite 320                              Calgary           AB    T2E 7T8       Canada
 LJ's Access Systems Inc.                                                             8755 Swinton Ave                                                                  North Hills       CA    91343
 LM Robbins Company Inc.                          Attn: Maria Rodriguez               5757 Oakwood Ln                                                                   Slatington        PA    18080
 Loaned Earth Recycling                           Attn: Jason Farahnik                10250 Constellation Blvd                   Suite 2820                             Los Angeles       CA    90067
 Loeb & Loeb LLC                                                                      345 Park Ave                                                                      New York          NY    10154
 Loera, Angel E                                                                       Address Redacted
 Logistics Dynamics Inc.                                                              155 Pineview Dr                                                                   Amherst           NY    14228
 Lone Star Forklift                                                                   4213 Forest Ln                                                                    Garland           TX    75042
 Long, Kimsak                                                                         Address Redacted
 Longino Public Finance                                                               1401 Lawrence St                           Suite 1600                             Denver            CO    080202
 Longino Public Finance                           Attn: Thomas Longino                2917 Central Ave                           Suite 205                              Birmingham        AL    35209
 Lopez Amaya, Perla M.                                                                Address Redacted
 Lopez Sustaista, Victor Severo                                                       Address Redacted
 Lopez, Benjamin                                                                      Address Redacted
 Lopez, Clemente                                                                      Address Redacted
 Lopez, Edain                                                                         Address Redacted
 Lopez, Ivan Raul                                                                     Address Redacted
 Lopez, Jonathan                                                                      Address Redacted
 Lopez, Juan R                                                                        Address Redacted
 Lopez, Mario                                                                         Address Redacted
 Lopez, Mario                                                                         Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                          Page 19 of 37
                                                             Case 21-10527-JTD       Doc 115              Filed 03/22/21                Page 24 of 62
                                                                                                 Exhibit A
                                                                                          Served via First-Class Mail



                        Name                                     Attention                    Address 1                             Address 2    Address 3               City   State       Zip       Country
 Lopez, Rodrigo                                                              Address Redacted
 Lopez, Vanessa                                                              Address Redacted
 Lopez, Yazmin                                                               Address Redacted
 Loredo, Monique L                                                           Address Redacted
 Lorenzo, Galdino                                                            Address Redacted
 Lorenzo, Oralia                                                             Address Redacted
 Lowe, Tracy                                                                 Address Redacted
 Lowes                                                                       500 Madison Ave                                                                 Reading            PA      19605
 Lozada, Trinidad                                                            Address Redacted
 LSL Scale Repair                                                            13327 Netzley Place                                                             Chino              CA      91710
 Lubo USA LLC                             Attn: Maria Belmonte               360 Dr Martin Luther King Jr Dr                                                 Norwalk            CT      06854
 Luckey Transfer LLC                                                         29988 N 00 E Rd                                                                 Streator           IL      61364
 Lugo, Maria                                                                 Address Redacted
 Lules Air Conditioning                                                      4513 Rosehill Rd                                                                Garland            TX      75043
 Luna, Jaime                                                                 Address Redacted
 Luna, Pedro V                                                               Address Redacted
 Lutzel Jeremy                                                               Address Redacted
 Luviano, Elias S                                                            Address Redacted
 Luxury Auto Leasing                                                         4163 Lincoln Blvd                                                               Marina Del Rey     CA      90292
 M&L Plastics Inc.                                                           2350 Huntington Dr                                                              San Marino         CA      91108
 M&T Bank Corporation                                                        465 Main St                                                                     Buffalo            NY      14203
 M.A. Yeakel Sons Inc.                    Attn: Shawn Yeakel                 5334 Oakview Dr                                                                 Allentown          PA      18104
 M.A. Yeakel Sons Inc.                    Attn: Zachary Cohen                1620 Pond Rd                               Suite 200                            Allentown          PA      18104
 M2 Logistics Inc.                        Attn: Julie Landis                 2701 Executive Dr                                                               Green Bay          WI      54304
 Maae, Kuka                                                                  Address Redacted
 Maag Automatik Inc.                      Attn: Darren Propst                9401-Q Southern Pine Blvd                                                       Charlotte          NC      28273
 Maag Group                                                                  235 Progress Blvd                                                               Kent               OH      44240
 Macaulay, Daniel                                                            Address Redacted
 MacDermid Enthone Industrial Solutions   Attn: Jim Walsh                    245 Freight St                                                                  Waterbury          CT      06702
 Macias, Yolanda                                                             Address Redacted
 MacPherson Western Tool & Supply Co                                         203D Lawrence Dr                                                                Livermore          CA      94551
 Madden Manufacturing Inc.                                                   1317 Princeton Blvd                                                             Elkhart            IN      46516
 Madrigal Martinez, Juan                                                     Address Redacted
 Magid Glove & Safety Mfg. Co. LLC        Attn: Gere Archbold                1300 Naperville Dr                                                              Romeoville         Il      60446
 Magnatag Visible Systems                 c/o WA Krapf Inc                   2031 O'Neill Rd                                                                 Macedon            NY      14502
 Magnum Fence And Security Inc.                                              1070 N Ventura Ave                                                              Ventura            CA      93001
 Mainfreight                              Attn: Accounting                   1400 Glenn Curtis St                                                            Carson             CA      90746
 Major Science/Winpact Scientific Inc.                                       19959 Sea Gull Way                                                              Saratoga           CA      95070
 Maku AG                                                                     Flurhofstrasse 13                                                               Buochs                     Ch-6374   Switzerland
 Maldonado Santiago, Jean                                                    Address Redacted
 Maldonado, Emmanuel                                                         Address Redacted
 Maldonado, Jorge                                                            Address Redacted
 Maldonado, Richard                                                          Address Redacted
 Maltacourt Canada Ltd.                                                      201-150 Water St S                                                              Cambridge          ON      N1R 3E2   Canada
 Mamas Pizza and Grill                                                       4425 Pottsville Pike                                                            Reading            PA      19605
 Manansala, Sean                                                             Address Redacted
 Manbro                                                                      3729 Topping St                                                                 Houston            TX      77093
 Manley's Boiler LLC                                                         401 S Grand Ave                                                                 Santa Ana          CA      92705
 Manzella Transportation Services LLC                                        819 Wind Brooke Dr                                                              Arlington          TX      76001
 Marck Industries Inc.                                                       PO Box 912                                                                      Cassville          MO      65625
 Marco Associates LLC                     Attn: Mark William Sementilli      225 Sea Winds Dr                                                                Santa Rosa Beach   FL      32459
 Mariles Guzman, Maria DeLosAngeles                                          Address Redacted
 Marins Mobile Service                    Attn: Ricardo Marin                5343 Toro Bravo Dr                                                              Dallas             TX      75236
 Mark Metals                              Attn: John Maillie                 PO Box 15208                                                                    Reading            PA      19605
 Marlin Software LLC                                                         10 Research Pkwy                                                                Wallingford        CT      06492
 Marmolejo, Fernando                                                         Address Redacted
 Maroofian, Iraj                                                             Address Redacted
 Marquez, Andrew                                                             Address Redacted
 Marquez, Andrew                                                             Address Redacted
 Marrero-Greene, Zaida                                                       Address Redacted
 Marroquin, Luis                                                             Address Redacted
 Martin World Logistics Inc.                                                 320 E Ramona Rd                                                                 Alhambra           CA      91801
 Martinez Flores, Laura                                                      Address Redacted
 Martinez III, Manuel                                                        Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                              Page 20 of 37
                                                                Case 21-10527-JTD        Doc 115              Filed 03/22/21                Page 25 of 62
                                                                                                    Exhibit A
                                                                                              Served via First-Class Mail



                        Name                                         Attention                    Address 1                             Address 2      Address 3               City   State       Zip      Country
 Martinez Jr., Arturo                                                            Address Redacted
 Martinez, Epifanio                                                              Address Redacted
 Martinez, Ezequiel                                                              Address Redacted
 Martinez, Hector                                                                Address Redacted
 Martinez, Julio                                                                 Address Redacted
 Martinez-Martinez, Sasha                                                        Address Redacted
 Mason Avenue Investments LLC                                                    400 N Michigan Ave                         Suite 250                              Chicago            IL      60611
 Material Handling Exchange Inc.             Attn: Chris Summers                 1800 Churchman Ave                                                                Indianapolis       IN      46203
 Matrix Coating Solutions                                                        245 W Roosevelt Rd                         Bldg 2                  Unit 13        West Chicago       IL      60185
 Maurice Truhill                                                                 PO Box 261191                                                                     Plano              TX      75075
 Mauricio Martinez, Blanca                                                       Address Redacted
 Maxcess Americas Inc.                                                           2308 SE 8th Ave                                                                   Camas              WA      98607-4002
 McAfee Consulting LLC                                                           1016 Kennedale Sublett Rd                                                         Kenndale           TX      76060
 McCormack, Matthew                                                              Address Redacted
 McGinnis Lumber                                                                 PO Box 2049                                                                       Meridian           MS      39302
 McGraths                                                                        4092 10th St                                                                      Riverside          CA      92501
 McIntosh, Kevin                                                                 Address Redacted
 McKenzie River Software LLC                 dba SmartCAMcnc                     Attn: Gregg Olson                          1144 Gateway Loop       Suite 220      Springfield        OR      97477-7750
 McKinley Equipment Corp                                                         17611 Armstrong Ave                                                               Irvine             CA      92614
 McKinney Trailer Rentals                                                        2601 Saturn St                             Suite 110                              Brea               CA      92821
 McKinney Trailer Rentals                    Attn: Sam Gambino                   8400 E Slauson Ave                                                                Pico Rivera        CA      90660
 McLaren Enterprises                         Attn: Jeffrey R. McLaren            901 Aquarina Blvd                                                                 Melbourne Beach    FL      32951
 McMaster-Carr Supply Co                     Attn: Remittance Advice             PO Box 7690                                                                       Chicago            IL      60680-7690
 McNichols Company                                                               PO Box 101211                                                                     Atlanta            GA      30392
 MCR Technologies Inc.                                                           15615 Alton Pkwy                           Suite 245                              Irvine             CA      92618
 Mcwhite, Michael T                                                              Address Redacted
 MD Environmental Inc.                                                           12756 Central Ave                                                                 Chino              CA      91710
 Med - Tex Services                          Attn: BJ Schaeffer                  PO Box 240                                                                        Penns Park         PA      18943
 Media Partners                              Attn: Michael Morrow                11400 SE 8th St                            Suite 210                              Bellevue           WA      98004
 Medina, Jose                                                                    Address Redacted
 Medina, Pedro                                                                   Address Redacted
 Medina, Richard                                                                 Address Redacted
 MegaCorp Logistics LLC                                                          1011 Ashes Dr                                                                     Wilmington         NC      28405
 MEI Rigging & Crating LLC                                                       PO Box 1630                                                                       Albany             OR      97321
 Mejorado, Carmen                                                                Address Redacted
 Melton Logistics LLC                                                            808 N 161st E Ave                                                                 Tulsa              OK      74116
 Mendez Sanchez, Alicia                                                          Address Redacted
 Mendez, Juan                                                                    Address Redacted
 Mendoza Brothers                                                                2407 Whit Dr                                                                      Mesquite           TX      75150
 Mendoza, Alberto                                                                Address Redacted
 Mendoza, Mark                                                                   Address Redacted
 Mendoza, Raymond                                                                Address Redacted
 Mendoza, Rene                                                                   Address Redacted
 Mendoza, Victor                                                                 Address Redacted
 Merritt, Chad                                                                   Address Redacted
 Met Ed                                                                          PO Box 16001                                                                      Reading            PA      19612-6001
 Met Ed - 100138246267                                                           PO Box 3687                                                                       Akron              OH      44309-3687
 Met Energy Services                         Attn: Pollyanne Bonning             PO Box 3612                                                                       Akron              OH      44309-3612
 Metal Supermarkets - Ft Worth                                                   5007 MLK Fwy                                                                      Fort Worth         TX      76119
 Metal Supermarkets- Dallas                                                      1216 Dolton Dr                             Suite 101                              Dallas             TX      75207
 Metro Air Conditioning Heating & Services                                       126 W Illinois Ave                                                                Dallas             TX      75224
 Metro Group Maritime                                                            61 Broadway                                Suite 905                              New York           NY      10006
 Mettler-Toledo LLC                          Attn: Manish Jewani                 1900 Polaris Pkwy                                                                 Columbus           OH      43240-4035
 Meyer Laboratory Inc.                                                           2401 W Jefferson St                                                               Blue Springs       MO      64015
 Meza, Francisco                                                                 Address Redacted
 Mi Casa Su Casa Cafe LLC                                                        320 Penn St                                                                       Reading            PA      19602
 Michael Shevlin Attorney at Law             Attn: Michael Shevlin               9330 Fletcher Dr                                                                  La Mesa            CA      91941
 Michael Teslevich                                                               Address Redacted
 Michaels Keys                                                                   206 W Bedford Euless Rd                                                           Hurst              TX      76053
 Micro Epsilon America LP                                                        8120 Brownleigh Dr                                                                Raleigh            NC      27617
 Microsoft Corporation                                                           One Microsoft Way                                                                 Redmond            WA      98052
 Microsoft Corporation                                                           PO Box 842103                                                                     Dallas             TX      75284-2103
 Midland Davis Corp                                                              3301 4th Ave                                                                      Moline             IL      61265
 Midwest Knife Grinding Inc                                                      492 Elm Ridge Ave                                                                 Canal Fulton       OH      44614

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                    Page 21 of 37
                                                                 Case 21-10527-JTD        Doc 115               Filed 03/22/21                Page 26 of 62
                                                                                                     Exhibit A
                                                                                               Served via First-Class Mail



                         Name                                     Attention                        Address 1                              Address 2    Address 3               City   State     Zip      Country
 Midwest Trucking Logistics                                                       200 N Broadway                                                                   Wichita            KS    67202
 Midwestern Industries Inc.                                                       915 Oberlin Road SW                                                              Massillon          OH    44648-0810
 Milagro Rubber Co Inc                                                            3355 Bee Caves Rd                          Suite 304                             Austin             TX    78746
 Milhaupt Jr., Gregg R                                                            Address Redacted
 Milhaupt, Gregg                                                                  Address Redacted
 Mims, Eric                                                                       Address Redacted
 Mindy F. Berman Communications                                                   21901 Lassen St                            Suite 151                             Chatsworth         CA    91311
 Minitab Inc.                                                                     1829 Pine Hall Rd                                                                State College      PA    16801
 Mission Economic Development Corporation                                         801 N Bryan Rd                                                                   Mission            TX    78572
 Mission Linen Supply                                                             PO Box 1299                                                                      Santa Barbara      CA    93102-1299
 Mister Sweeper LP                                                                PO Box 560048                                                                    Dallas             TX    75356
 Miura America Co LTD                                                             14330 Midway Rd                            Suite 220                             Dallas             TX    75244
 Miura America Co LTD                                                             2200 Steven B Smith Blvd                                                         Rockmart           GA    30153
 MJH Tooling & Die                                                                7221 Garden Grove Blvd                     Suite B                               Garden Grove       CA    92841
 Mode Transportation LLC                                                          17330 Preston Rd                           Suite 200C                            Dallas             TX    75252-6035
 Modern Dispersions Inc.                    Dept 78                               302 Edward Rd                                                                    Fitzgerald         GA    31750
 Modisett, Travis                                                                 Address Redacted
 ModSpace                                                                         12603 Collections Center Dr                                                      Chicago            IL    60693-0126
 Mojica, Roberto                                                                  Address Redacted
 Moldovan, Benjamin                                                               Address Redacted
 Moldovan, John                                                                   Address Redacted
 MoLo Solutions LLC                         Attn: Sam Rivera                      120 N Racine Ave                           Suite 230                             Chicago            IL    60607
 Mondragon, Jennifer                                                              Address Redacted
 Mondragon, Juana                                                                 Address Redacted
 Monster Worldwide Inc.                     Attn: Brandy Zemlo                    PO Box 740889                                                                    Los Angeles        CA    90074-0889
 Montanez, Carlos                                                                 Address Redacted
 Monteleone & McCrory LLP                                                         725 S Figueroa St                          Suite 3200                            Los Angeles        CA    90017
 Montero, Heidi                                                                   Address Redacted
 Montoya, Carmen                                                                  Address Redacted
 Montoya, Eligio                                                                  Address Redacted
 Morales, Ever                                                                    Address Redacted
 Morales, Hector                                                                  Address Redacted
 Morales, Luis                                                                    Address Redacted
 Morales, Martha                                                                  Address Redacted
 Morales-Santiago, Joe                                                            Address Redacted
 Moreno, Norma                                                                    Address Redacted
 Morgan Stanley/The CW Group                Attn: Advisory Billing Fee            1300 Thames St Wharf                       4th Floor                             Baltimore          MD    21231-9907
 Morgan, Tristan                                                                  Address Redacted
 Morrison Supply Company/MORSCO                                                   PO Box 841183                                                                    Dallas             TX    75284-1183
 Motan Inc.                                                                       320 Acorn St                                                                     Plainwell          MI    49080
 Motion Indiustries Inc.                                                          200 W Trinity Blvd                                                               Grand Prairie      TX    75050
 Motion Industries Inc.                                                           File 57463                                                                       Los Angeles        CA    90074-7463
 Motion Industries Inc.                                                           File 749376                                                                      Los Angeles        CA    90074
 Motion Industries Inc.                     Attn: Karen Snyder                    PO Box 98412                                                                     Chicago            IL    60693-8412
 Motor Control Center                                                             4019 Windgap Ave                                                                 Pittsburgh         PA    15204
 Mr. Crane                                  Attn: Leah Vasquez                    647 N Hariton St                                                                 Orange             CA    92868
 MRO Electric & Supply                      AGS Associates                        1652 Old Apex Rd                                                                 Cary               NC    27513
 MSC Industrial Supply                                                            PO Box 953635                                                                    Saint Louis        MO    63195-3635
 MSC Industrial Supply Co                   Attn: AR - mail remittance            PO Box 953635                                                                    St. Louis          MO    63195-3635
 MSC Industrial Supply Co. Inc.                                                   20921 Lahser Rd                                                                  Southfield         MI    48033-4432
 Muhlenberg Township                        Attn: Jeff Calpino                    2840 Kutztown Rd                                                                 Reading            PA    19605
 Mullen & Associates Inc.                                                         1200 N Jefferson St                        Unit D                                Anaheim            CA    92807
 Multi Service Technology Solutions.                                              PO Box 844329                                                                    Dallas             TX    75284-4329
 Munoz, Miguel                                                                    Address Redacted
 Munters Corporation                                                              79 Monroe St                                                                     Amesbury           MA    01913
 Murphy, Dawn Marie                                                               Address Redacted
 Mussomeli, Michael                                                               Address Redacted
 Myers, Reginald                                                                  Address Redacted
 N J Malin & Assoc                                                                15870 Midway Rd                                                                  Addison            TX    75001
 Nahai Insurance Services                   Attn: Bijan Nahai & Tammie Wholihan   465 S Beverly Dr                           Suite 200                             Beverly Hills      CA    90212
 NALCO                                                                            950 Fee Ana St                             Suite A                               Placentia          CA    92870
 Nalco Company                                                                    PO Box 70716                                                                     Chicago            IL    60673-0716
 Naomi Levy                                 Attn: Naomi Levy                      Address Redacted
 NAPCOR                                                                           7310 Turfway Rd                            Suite 550                             Florence           KY    41042

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                  Page 22 of 37
                                                                     Case 21-10527-JTD        Doc 115              Filed 03/22/21                Page 27 of 62
                                                                                                        Exhibit A
                                                                                                  Served via First-Class Mail



                          Name                                         Attention                       Address 1                             Address 2         Address 3              City     State     Zip        Country
 Nasons Lock & Safe Inc.                                                              2418 Saviers Rd                                                                      Oxnard              CA    93033
 Nasrin Yadegari                                                                      Address Redacted
 National Gear Repair Inc.                      Attn: Tony Clark                      1341 W Brooks St                          Suite 3                                    Ontairo             CA   91762
 National Recovery Technologies (NRT)                                                 1508 Elm Hill Pike                        Suite 102                                  Nashville           TN   37210
 National Registered Agents Inc.                                                      PO Box 4349                                                                          Carol Stream        IL   60197-4349
 National Safety Compliance                                                           424 N Cedarbrook Ave                                                                 Springfield         MO   65802
 Nations Equipment Finance LLC                                                        501 Merritt Seven                                                                    Norwalk             CT   06851
 Nationwide Boiler Inc.                                                               42400 Christy St                                                                     Fremont             CA   94538
 Nat'l Lift Fleet Leasing & Sales                                                     201 N Rice Ave                            Unit G                                     Oxnard              CA   93030
 Nava, Dora                                                                           Address Redacted
 Navarro, Nancy                                                                       Address Redacted
 Navarro, Nancy S                                                                     Address Redacted
 NC Servo Technology Corp                                                             38422 Webb Dr                                                                        Westland            MI   48185-1974
 NDC Technologies Inc.                                                                5314 N Irwindale Ave                                                                 Irwindale           CA   91706
 Nederman LLC                                                                         102 Transit Ave                                                                      Thomasville         NC   27360
 Negrete, Catalina H                                                                  Address Redacted
 Negron, Bryan                                                                        Address Redacted
 Negron, Marwin                                                                       Address Redacted
 Negron, Steven                                                                       Address Redacted
 Nestle Waters North America                    Attn: Accounts Payable                5772 Jurupa St                                                                       Ontario             CA   91761
 Netwrix Corporation                                                                  PO Box 2081                                                                          Dublin              OH   43017
 New Century Beverage/PepsiCo Global                                                  1 Pepsi Way                                                                          Somers              NY   10589
 New Egg                                                                              18045 Rowland St                                                                     City of Industry    CA   91748
 New Pig                                        Attn: Jason Miller                    1 Pork Ave                                PO Box 304                                 Tipton              PA   16684-0304
 Neway Packaging Corp                                                                 1973 E Via Arado                                                                     Rancho Dominguez    CA   90220
 Neway Packaging Corporation                    Attn: Tim Franklin                    PO Box 102236                                                                        Pasadena            CA   91189-2236
 Newport CH International LLC                                                         1100 W Town & Country Rd                  Suite 1388                                 Orange              CA   92868
 Nextgen Deals LLC                                                                    39555 Orchard Hill Place                  Suite 670                                  Novi                MI   48375
 NFPA Catalog                                   Attn: Customer Contact Center         11 Tracy Dr                                                                          Avon                MA   02322
 Nguyen, Lien                                                                         Address Redacted
 Niagara Bottling LLC                                                                 1440 S Bridgegate Dr                                                                 Diamond Bar         CA   91765
 Niagara County Industrial Development Agency                                         Samuel M. Ferraro Center                  6311 Inducon Corporate Dr   Suite 1        Sanborn             NY   14132
 Nick Garcia                                                                          Address Redacted
 NiTel Inc.                                                                           350 N Orleans St                          Suite 1300N                                Chicago             IL   60654
 Nixon, Shane                                                                         Address Redacted
 NMAC                                                                                 PO Box 660083                                                                        Dallas              TX   75266-0083
 Nolan Transportation Group Inc.                                                      PO Box 931184                                                                        Atlanta             GA   31193-1184
 Nolan Transportation Group LLC                                                       365 Northridge Rd                         Sutie 100                                  Atlanta             GA   30350-6100
 Noll Pallet & Lumber Co.                                                             58 Orchard Ln                                                                        Leesport            PA   19533
 Nordson Extrusion Dies Industries                                                    911 Kurth Rd                                                                         Chippewa Falls      WI   54729
 Noriega, Jesus S                                                                     Address Redacted
 Norman Jr, Keith                                                                     Address Redacted
 North American Transport Services                                                    160 Ali Baba Ave                                                                     Opa Locka           FL   33054
 North Texas Scales Inc.                                                              2727 N Hwy 175                                                                       Seagoville          TX   75159
 North Texas Welding & Repair LLC                                                     1000 Primerose Dr                                                                    Sanger              TX   76266
 Northern Tool & Equipment                                                            2800 Southcross Dr W                                                                 Burnsville          MN   55306
 Novatech Inc.                                                                        PO Box 740865                                                                        Atlanta             GA   30374-0865
 Novatech Inc.                                  Attn: Tammy Crain                     222 E Thomas Ave                                                                     Baltimore           MD   21225
 Novian & Novian LLP                                                                  1801 Century Park E                       Suite 1201                                 Los Angeles         CA   90067
 NRAI INC.                                                                            PO Box 4349                                                                          Carol Stream        IL   60197-4349
 NRC Gulf Environmental Services Inc                                                  3500 Sunrise Hwy                          Suite 200                   Bldg 200       Great River         NY   11739
 NSF Certification LLC                                                                789 N Nixboro Rd                                                                     Ann Arbor           MI   48105
 Numatic Engineering                            Attn: Division of Motion Industries   7915 Ajay Dr                                                                         Sun Valley          CA   91352
 Nunez, Javier                                                                        Address Redacted
 Oakland Instrument Corporation                                                       7405 Blush Lake Rd                                                                   Edina               MN   55439
 Oakley Port 33 Inc.                                                                  PO Box 17880                                                                         North Little Rock   AR   72117
 Oakley Trucking Inc.                                                                 PO Box 17880                                                                         North Little Rock   AR   72117
 Oberlin Filter Company                                                               827 Silvernail Rd                                                                    Pewaukee            WI   53072-5588
 Ochoa Chavez, Pastor                                                                 Address Redacted
 Ochoa Garcia, Mirna                                                                  Address Redacted
 Ochoa, Maria                                                                         Address Redacted
 ODC Tooling & Molds                                                                  110 Randall Dr                            PO Box 70                                  Waterloo            ON   N2V 1C6      Canada
 Odessa Pumps & Equipment                                                             PO Box 60429                                                                         Midland             TX   79711
 OEC Transportation Services Inc                                                      13100 Alondra Blvd                        Suite 100                                  Cerritos            CA   90703

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                            Page 23 of 37
                                                                   Case 21-10527-JTD            Doc 115              Filed 03/22/21                 Page 28 of 62
                                                                                                           Exhibit A
                                                                                                     Served via First-Class Mail



                         Name                                      Attention                             Address 1                              Address 2    Address 3            City      State       Zip      Country
 Office Service Company                        Attn: Samuel Bartman & Cathi Jo Bohner   1009 Tuckerton Ct                                                                Reading            PA      19605
 Office Solutions                                                                       23303 La Palma Ave                                                               Yorba Linda        CA      92887
 Oklahoma Tax Commission                                                                PO Box 26940                                                                     Oklahoma City      OK      73126-0940
 Old Dominion Freight Inc                                                               PO Box 742296                                                                    Los Angeles        CA      90074-2296
 Olide, Maria                                                                           Address Redacted
 Olivares, Nelly                                                                        Address Redacted
 Olivares, Victor                                                                       Address Redacted
 Olivo, Benajamin                                                                       Address Redacted
 Olvera, Estela                                                                         Address Redacted
 Omotayo, Femi                                                                          Address Redacted
 On the Border                                                                          796 Woodland Rd                                                                  Wyomissing         PA      19610
 One Miracle Property                                                                   1230 Montana Ave                           Suite 204                             Santa Monica       CA      90403
 One Way Industrial Supply Inc.                                                         1445 Donlon St                             Suite 3                               Ventura            CA      93003
 O'Neal Steel Inc                                                                       PO Box 934243                                                                    Atlanta            GA      31193-4243
 Onesource Distributors LLC                                                             3951 Oceanic Dr                                                                  Oceanside          CA      92056
 Ontario Refrigeration Service Inc.                                                     6002 San Fernando Rd                                                             Glendale           CA      91202
 OPT4 Group LLC                                Attn: Donielle Prudish                   202 Airport Blvd                                                                 Doylestown         PA      18902
 Optima Scale Manufacturing Inc.               Attn: John Fu                            9030 Bridgeport Place                                                            Rancho Cucamonga   CA      91730
 Opus Bank                                                                              19900 Macarthur Blvd                       12th Floor                            Irvine             CA      92612
 Orellana, Atila                                                                        Address Redacted
 Orellana, Genghini                                                                     Address Redacted
 Orellana, Rafael                                                                       Address Redacted
 Organix Composting LLC                                                                 19065 Hickory Creek Dr                     Suite 240                             Mokena             IL      60448
 Orion Energy Partners Investment Agent LLC                                             292 Madison Ave                            Suite 2500                            New York           NY      10017
 Orkin - Oxnard                                Attn: Sandra Escoto                      PO Box 7161                                                                      Pasadena           CA      91109-7161
 Orkin - Riverside                                                                      12710 Magnolia Ave                                                               Riverside          CA      92503
 Orkin Pest Control                            Attn: Rhonda Hoffman                     4450 Paxton St                                                                   Harrisburg         PA      17111
 Ornelas, Amador Mata                                                                   Address Redacted
 Orozco Madrigal, Gerardo                                                               Address Redacted
 Orozco, Antonio                                                                        Address Redacted
 Orozco, Camerina                                                                       Address Redacted
 Orozco, Jose                                                                           Address Redacted
 Orozco, Samuel                                                                         Address Redacted
 Orrick Herrington & Sutcliffe LLP             Dept 34461                               PO Box 39000                                                                     San Francisco      CA      94139
 Orta, Ignacio Jr                                                                       Address Redacted
 Ortiz Arteaga, Elvira                                                                  Address Redacted
 Ortiz Reyes, Edwin                                                                     Address Redacted
 Ortiz, Gladis                                                                          Address Redacted
 Ortiz, Richard                                                                         Address Redacted
 OTR Transportation Inc.                                                                333 N Oakley Blvd                                                                Chicago            IL      60612
 Overall Supply Inc.                                                                    823 E Gate Dr                              Unit 2                                Mt. Laurel         NJ      08054
 Oxnard Hose Inc.                              dba Oxnard Hose                          2241 Celsius Ave                           Unit E                                Oxnard             CA      93030
 Oxnard Public Utilities                                                                214 S C St                                                                       Oxnard             CA      93030-5712
 P&W Quality Machine Inc.                                                               707 S Hwy 67                                                                     Cedar Hill         TX      75104
 Paarang US Inc.                                                                        11900 NE 1st St                            Suite 3032                            Bellevue           WA      98005
 Pace Analytical Services LLC                                                           1800 Elm St SE                                                                   Minneapolis        MN      55414
 Pace Punches Inc.                                                                      297 Goddard                                                                      Irvine             CA      92618
 Pacific Coast Machinery                                                                1822 E Route 66                            Suite 346                             Glendora           CA      91740
 Pacific Coast Propane                         Attn: Marlow Kimura                      539 W Main St                                                                    Ontario            CA      91762
 Pacific Packaging Enterprises Inc.                                                     4037 Phelan Rd                             A-Box #285                            Phelan             CA      92371
 Pacific Paper Tube Inc.                                                                1025 98th Ave                                                                    Oakland            CA      94603
 Pacific States Electrical & Instrumentation                                            8866 Ogden St                                                                    Ventura            CA      93004
 Pacific Water Conditioning                                                             2040 Eastman Ave                                                                 Oxnard             CA      93030
 Pacific Western Bank                                                                   10250 Constellation Blvd                   Suite 1640                            Los Angeles        CA      90067
 Packaging Corporation Of America                                                       879 E Rialto Ave                                                                 San Bernardino     CA      92408
 Padilla III, George                                                                    Address Redacted
 Padraic E. McCleerey                          dba Strategic Packaging LLC              2108 N Herron Rd KPN                                                             Lakebay            WA      98349-9244
 Paek, Hyung                                                                            Address Redacted
 Pagan, Christopher                                                                     Address Redacted
 Pagoda Apparel - Cure Sports LLC              Attn: Dele Olaewe                        52 S 6th St                                                                      Reading            PA      19602
 Palm Occupational Medicine                                                             235 E Nobile Ave                                                                 Visalia            CA      93277
 Palomino, Rosalba                                                                      Address Redacted
 Pal-Serv of Dallas LLC                                                                 2150 S Peachtree Rd                                                              Balch Springs      TX      75180
 Pamco Machine Works Inc.                      Attn: Dale Christiansen                  9359 Feron Blvd                                                                  Rancho Cucamonga   CA      91730

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                          Page 24 of 37
                                                             Case 21-10527-JTD            Doc 115              Filed 03/22/21                Page 29 of 62
                                                                                                     Exhibit A
                                                                                               Served via First-Class Mail



                         Name                                    Attention                          Address 1                            Address 2        Address 3            City      State     Zip        Country
 Pan American Wire Inc.                                                            PO Box 1808                                                                        Fort Worth         TX    76101
 Pape Material Handling Inc                                                        14535 Rancho Vista Dr                                                              Fontana            CA    92335
 Parada, Marco A                                                                   Address Redacted
 Paragon Industrial Controls Inc.                                                  18001 Irvine Blvd                         Suite 202                                Tustin             CA   92780
 Paramo, Jesus                                                                     Address Redacted
 Party City                                                                        2875 Papermill Rd                         Broadcasting Square                      Reading            PA   19610
 Patriot Pak LLC                          Attn: Ted Casey                          269 Middlesex Rd                                                                   Tyngsboro          MA   01879
 Pattons Steel Supply                     Attn: Shirley Peters                     PO Box 273                                                                         Ontario            CA   91762
 Patwardhan, Aniruddha                                                             Address Redacted
 Paula Treat                                                                       5072 Dodson Ln                                                                     Sacramento         CA   95835
 PayPro USA Inc.                          Attn: Yvonne McCool                      6180 Quail Valley Ct                                                               Riverside          CA   92507
 Paz Gutierrez, Gustavo                                                            Address Redacted
 PC Mechanical Inc.                                                                2803 Industrial Pkwy                                                               Santa Maria        CA   93445
 PD Contracting                                                                    3921 Alamo St                                                                      Riverside          CA   92501
 Pearce Worldwide Logistics Inc.                                                   5120 Virginia Way                         Suite C23                                Brentwodd          TN   37027
 Pechal, Robert                                                                    Address Redacted
 Pedraza, Raul                                                                     Address Redacted
 Pegasus Personnel LLC                    c/o Capital Credit Inc.                  PO Box 204695                                                                      Dallas             TX   75320-4695
 Pelletron Corporation                    Attn: Donna Kowalkkowski & Dick Bloom    1866 Colonial Village Ln                  Suite 101                                Lancaster          PA   17601
 Pelletron Corporation                    Attn: Susan Ord                          PO Box 645504                                                                      Pittsburgh         PA   15264-5253
 Pena, Elaine                                                                      Address Redacted
 Peninsula Packaging                                                               91218 Collection Center Dr                                                         Chicago            IL   60693
 Pennsylvania Careerlink - Berks County                                            1920 Kutztown Rd                          Suite G                                  Reading            PA   19604
 Perales, Erzulhie                                                                 Address Redacted
 Perez Arredondo, Aaron A                                                          Address Redacted
 Perez Vazquez, Silveria                                                           Address Redacted
 Perez, Adrian                                                                     Address Redacted
 Perez, Antonio                                                                    Address Redacted
 Perez, Armando                                                                    Address Redacted
 Perez, Dany                                                                       Address Redacted
 Perez, Gaspar                                                                     Address Redacted
 Perez, Maria                                                                      Address Redacted
 Perez, Maria                                                                      Address Redacted
 Perez, Norma De La Cruz                                                           Address Redacted
 Perez, Olga Lydia                                                                 Address Redacted
 Perimeter Security Systems                                                        1441 Callens Rd                                                                    Ventura            CA   93003-5605
 PerkinElmer Life Sciences Inc.           Attn: Bogumil Dziedzic                   710 Bridgeport Ave                                                                 Shelton            CT   06484-4794
 PerkinElmer Life Sciences Inc.           Attn: James Neuman & Arthur J. Altieri   13633 Collections Center Dr                                                        Chicago            IL   60693-0136
 Perot Logistics LLC                                                               PO Box 2801                                                                        Cedar Hill         TX   75106
 Perpetual Recycling Solutions                                                     1561 NW 11th St                                                                    Richmond           IN   47374
 Petcan                                                                            1000 Northfield Ct                        Suite 110                                Roswell            GA   30076
 Peterson, Breana                                                                  Address Redacted
 Petrill, Terry                                                                    Address Redacted
 Petstar-Mexico                           Calle Monte Elbruz 124                   Lomas de Chapultepec V Secc               Colonia Polanco II Sección               Ciudad de México   MX   11530        Mexico
 PGR                                                                               11220 Petal St                            Suite B                                  Dallas             TX   75238
 Phelps, Fred                                                                      Address Redacted
 Phenomenex Inc.                                                                   411 Madrid Ave                                                                     Torrance           CA   90501-1430
 Phenomenex Inc.                                                                   PO Box 749397                                                                      Los Angeles        CA   90074
 Phila OccHealth                          dba Worknet Occ Med                      PO Box 827842                                                                      Philadelphia       PA   19182-7842
 Photovolt Instruments LLC                                                         6323 Cambridge St                                                                  Minneapolis        MN   55416
 PIHV Mountain Creek LLC                  MSC: 535                                 PO Box 29048                                                                       Phoenix            AZ   85038-9048
 Pineda Padilla, Bernardo                                                          Address Redacted
 Pineda, Nikson                                                                    Address Redacted
 Pingitore, Julian                                                                 Address Redacted
 Pinnacle Recycling LLC                                                            3684 US Hwy 150                           Suite 8                                  Floyds Knobs       IN   47119
 PIP Printing - Riverside                 Attn: Sam Tracy                          4093 Market St                                                                     Riverside          CA   92501-3542
 Pipeworks & Facilities LLC                                                        411 Woodberry Soals Dr                                                             Dimcam             SC   29334
 Pitney Bowes Inc.                                                                 PO Box 856390                                                                      Louisville         KY   40285-6390
 Pitney Bowes/Purchase Power                                                       PO Box 371874                                                                      Pittsburgh         PA   15250-7874
 Plast-Control Inc.                                                                65 Parker St                              Unit 10                                  Newburyport        MA   01950
 Plastic Executive Recruiters LLC                                                  10214 Chestnut Plaza Dr                   Box 210                                  Fort Wayne         IN   46814
 Plastic Process Equipment                                                         6385 Montessouri St                                                                Las Vegas          CA   89113
 Plastic Process Equipment                                                         8303 Corporate Park Dr                                                             Macedonia          OH   44056-2300
 Plastic Technologies Inc.                                                         PO Box 964                                1440 Timberwolf Dr                       Holland            OH   43528

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                      Page 25 of 37
                                                              Case 21-10527-JTD      Doc 115              Filed 03/22/21                  Page 30 of 62
                                                                                                Exhibit A
                                                                                          Served via First-Class Mail



                          Name                                  Attention                     Address 1                               Address 2    Address 3              City        State       Zip              Country
 Plastics Analytical Laboratory                                              1220 E Glenwood Place                                                             Santa Ana              CA      92707
 Plastics Investment Group Inc.                                              PO Box 549                                                                        Seal Beach             CA      90740
 Plastics News                                                               PO Box 433275                                                                     Palm Coast             FL      32143-9674
 Plastics Process Equipment              Attn: Lori Carson                   PO Box 670425                                                                     Northfield             OH      44067-0425
 Plazteca S.A. De C.V.                                                       Cerrada Del Rocio No 28                    Col. San Luan Bosco                    Atizapan De Zaragoza   MX      52946        Mexico
 Pleitez, Rosa                                                               Address Redacted
 PM Industrial Supply Company                                                21615 Marilla St                                                                  Chatsworth             CA      91311-4197
 PMS S.R.L.                                                                  Via Della Giardina 8                                                              Monza                  MB      20900        Italy
 PNC Equipment Finance LLC                                                   PO Box 31001-2819                                                                 Pasadena               CA      91110-2819
 Polk Mechanical Company LLC                                                 2425 Dillard St                                                                   Grand Prairie          TX      75051
 Poly Packaging Products Corporation     Attn: Chris Gladi                   PO Box 962                                                                        South Bend             IN      46624
 Polymers Sales & Logistics LLC                                              450 Gears Rd                               Suite 240                              Houston                TX      77067
 Ponce, Usbaldo Castaneda                                                    Address Redacted
 Ponce-Martinez, Mario                                                       Address Redacted
 Pop A Lock of Riverside County                                              231 E Alessandro Blvd                      Suite A-482                            Riverside              CA      92508
 Posco Daewoo America Corp.                                                  222 S Harbor Blvd                          Suite 1020                             Anaheim                CA      92805
 Potential Industries Inc.               Attn: Belen Angelo                  922 East E St                                                                     Wilmington             CA      90744-6145
 Power Brokers LLC                                                           12700 Park Central Dr                      Suite 1450                             Dallas                 TX      75251
 Power Transmission Specialties          Attn: Chris Toothman                8803 Sorenson Ave                                                                 Santa Fe Springs       CA      90670
 Powers Brothers Machine Inc.            Attn: Dee Kesler                    8100 Slauson Ave                                                                  Montebello             CA      90640
 Praxair Distribution Inc.               Attn: Hal McKemy                    2301 SE Creekview Dr                                                              Ankeny                 IA      50021
 Precise Personnel LLC                                                       2781 W MacArthur Blvd                      Suite B176                             Santa Ana              CA      92704
 Precision Acoustics & Drywall                                               5009 Griffin Dr                                                                   The Colony             TX      75056
 Precision CNC Machining Inc.                                                341 Irving Dr                              Unit A                                 Oxnard                 CA      93030
 Precision Dynamics Inc                                                      402 N Commerce                                                                    Burleson               TX      76028
 Precision Instrument Correction Inc                                         933 Mariner St                                                                    Brea                   CA      92821
 Preferred Office Products Inc.                                              1701 W Walnut Hill Ln                                                             Irving                 TX      75038
 Premier System Integrators Inc.                                             140 Weakley Ln                                                                    Smyrna                 TN      37167
 Premier Trade Solutions Inc.                                                PO Box 1049                                                                       Denver                 CO      80201-1049
 Premier Trailer Leasing Inc.                                                5201 Tennyson Pkwy                         Suite 250                              Plano                  TX      75024
 Premier Water Management LLC                                                PO Box 22655                                                                      Santa Barbara          CA      93121-2655
 Presto-X                                                                    PO Box 13848                                                                      Reading                PA      19612-3848
 Price, Chad                                                                 Address Redacted
 Pride Polymers LLC                                                          1111 N 20th Ave                                                                   Yakima                 WA      98902
 Prime Plastic Products Inc.             Attn: Micki Reynolds                1351 Distribution Way                      Suite 8                                Vista                  CA      92081
 Prime Resource Inc.                                                         566 S State College Blvd                                                          Fullerton              CA      92831
 Primrose Oil Company Inc.                                                   11444 Denton Dr                                                                   Dallas                 TX      75229
 Prince Technologies                                                         5497 Benchmark Ln                          Suite 101                              Sanford                FL      32773
 Priority U Logistics LLC                                                    121 White Way                                                                     Hoover                 AL      35226
 Priority-1 Inc.                                                             PO Box 840808                                                                     Dallas                 TX      75284
 Pro Farm FLC                                                                PO Box 778                                                                        Somis                  CA      93066
 Pro Farm Trucking Inc.                                                      5312 N Olive Hill Rd                                                              Somis                  CA      93066
 ProLogis Management LLC                 Attn: Angie Smith                   PO Box 846336                                                                     Dallas                 TX      75284-6336
 Protect It First Aid & Safety LLC                                           PO Box 471880                                                                     Fort Worth             TX      76147
 Provoast Automation Controls                                                12635 Danielson Ct                         Suite 205                              Poway                  CA      92064
 Prudential Overall Supply                                                   1661 Alton Pkwy                                                                   Irvine                 CA      92606
 Prudential Overall Supply                                                   5300 Gabbert Rd                                                                   Moorpark               CA      93021
 PSI                                     Attn: Brandon Whitney               7200 Garden Grove Blvd                                                            Westminster            CA      92683
 PSL-Rheotek USA Inc.                    Attn: TJ Richardson                 12692 Sandy Dr                             Suite 115                              Grainger               IN      46530
 Puente, Hugo                                                                Address Redacted
 Puffer Sweiven LP                                                           4230 Greenbriar Dr                                                                Stafford               TX      77477
 PumpCatalog.com                                                             5044 Industrial Rd                         Suite C                                Farmingdale            NJ      07727
 Pumping Solutions Inc.                  Attn: Angela Sumlin                 1906 S Quaker Ridge Pl                                                            Ontario                CA      91761
 Purvis Bearing LTD                                                          PO Box 540757                                                                     Dallas                 TX      75354
 Qair California                                                             9807 Jordan Circle                         PO Box 4348                            Santa Fe Springs       CA      90670
 Quality Packaging & Supplies Inc.                                           2400 Statham Blvd                                                                 Oxnard                 CA      93033
 Quality Transport Inc.                                                      45051 Industrial Dr                                                               Freemont               CA      94538
 Quality Weigh Systems                                                       PO Box 3148                                                                       Beaumont               CA      92223
 Quality Windows Inc - Oxnard                                                1430 S Oxnard Blvd                                                                Oxnard                 CA      93030
 Quezada, Mario                                                              Address Redacted
 Quill Corporation                                                           PO Box 37600                                                                      Philadelphia           PA      19101-0600
 Quill LLC                               Attn: Melany Godinez                100 Schelter Rd                                                                   Lincolnshire           IL      60069
 Qusay Al-Shaikhli                                                           Address Redacted
 R&L Truckload Services LLC                                                  16520 S Tamiami Trl                        Suite 180                              Fort Myers             FL      33908

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                        Page 26 of 37
                                                                     Case 21-10527-JTD       Doc 115              Filed 03/22/21                  Page 31 of 62
                                                                                                         Exhibit A
                                                                                                  Served via First-Class Mail



                         Name                                            Attention                   Address 1                                Address 2    Address 3             City     State       Zip         Country
 R&V Sheet Metal Inc.                                                                3197 Grapevine St                                                                 Mira Loma          CA      91752
 R.B. Dwyer Co. Inc.                                                                 2891 E Miraloma Ave                                                               Anaheim            CA      92806
 R.S. Quality Products Inc.                                                          719 Roble Rd                               Suite 103                              Allentown          PA      18109
 R2 Logistics Inc.                               Attn: Natasha Hendry                10739 Deerwood Park Blvd                   Suite 103                              Jacksonville       FL      32256
 Rabago, Vivian                                                                      Address Redacted
 Racer Hot Shot Inc.                                                                 1201 Stonegate                                                                    Alice              TX      78332
 Raco Enterprises LLC                                                                844 Tower Dr                                                                      Rockford           IL      61108
 Radford, Corey                                                                      Address Redacted
 Radilla, Maria                                                                      Address Redacted
 Radwell International Inc.                                                          PO Box 822828                                                                     Philadelphia       PA      19182-2828
 Rainbow Bolt & Supply Inc.                                                          4030 Garner Rd                                                                    Riverside          CA      92501
 Rajah Inc.                                                                          17341 Rodroy Circle                                                               Huntington Beach   CA      92647
 Ralph Chandler & Associates                     Attn: Ralph Chandler                1121 L St                                                                         Sacramento         CA      95814
 Ramcast Ornamental Supply Co. Inc.                                                  1450 E Mission Blvd                                                               Pomona             CA      91767
 Ramirez, Antonio                                                                    Address Redacted
 Ramirez, Norma                                                                      Address Redacted
 Ramos Jr, Raynaldo                                                                  Address Redacted
 Ramos Tejada, Mirian                                                                Address Redacted
 Ramos, Jonathan                                                                     Address Redacted
 Ramos, Luis                                                                         Address Redacted
 Ramos, Steve                                    Attn: Steve Ramos                   Address Redacted
 Ramos, Yordanka                                                                     Address Redacted
 Randstad North America                          dba Tatum                           PO Box 847872                                                                     Dallas             TX      75284-7872
 Rangel, Cirilo                                                                      Address Redacted
 Rangel, Maria                                                                       Address Redacted
 Rankin Quality Logistics                                                            PO Box 884                                                                        Pelahatchie        MS      39145
 Rapid Transport Services LLC                                                        6231 W River Dr                            Suite I                                Belmont            MI      49306
 Rayco Security Inc.                                                                 7748 Gloria Ave                                                                   Van Nuys           CA      91406
 Rays OK Tire Inc.                                                                   9650 Rush St                                                                      El Monte           CA      91733
 Razo, Silvia                                                                        Address Redacted
 RE Transportation Inc.                                                              PO Box 171346                                                                     Memphis            TN      38187-1346
 Reading Area Community College                  Attn: Chae Yocum-Kline              PO Box 1706                                10 S 2nd St                            Reading            PA      19603
 Reading Bearing & Drive Solutions Inc.          Attn: Crystal Mendez                80 Witman Rd                                                                      Reading            PA      19605
 Reading Sanitary Wiper                                                              35 Queen St                                                                       Reading            PA      19608
 Ready Refresh by Nestle - Coffee & Filtration
 Service                                         a div of Nestle Waters N.A.         PO Box 856158                                                                     Louisville         KY      40285-6158
 ReadyRefresh by Nestle                                                              PO Box 856680                                                                     Louisville         KY      40285-6680
 ReCommunity                                                                         809 W Hill St                                                                     Charlotte          NC      28208
 Recycling Equipment Inc                                                             5201 Pyramid Blvd                                                                 Fort Worth         TX      76126
 Red Ball Oxygen Company Inc                                                         PO Box 46166                                                                      Houston            TX      77210-6166
 Red River Logistics LLC                                                             200 S Main St                                                                     Keller             TX      76248
 Red Wing Shoes                                  Attn: Michelle Dehaan               PO Box 844329                                                                     Dallas             TX      75284-4329
 Red Wing Shoes - McKinney                                                           1739 N Central Expwy                       Suite 400                              McKinney           TX      75070-3113
 Red Wing Store - Dallas                                                             1515 N Cockrell Hill Rd                    Suite 113                              Dallas             TX      75211-1344
 Red Wings - Kellys                                                                  6226 Broadway Blvd                         Suite 110                              Garland            TX      75043
 Red Wings- Arlington                                                                3751 Matlock Rd                            Suite 103                              Arlington          TX      76015-4342
 Red Wings- Irving                                                                   2542 N Beltline Rd                                                                Irving             TX      75062
 Redhawk Transportation Inc.                                                         1925 E Belt Kine Rd                        Suite 303                              Carrollton         TX      75006
 Redners Warehouse Market                                                            3205 N 5th St Hwy                                                                 Reading            PA      19605
 Reed Smith LLP                                                                      1901 Ave of the Stars                      Suite 700                              Los Angeles        CA      90067-6078
 Reed Smith LLP                                                                      PO Box 844487                                                                     Dallas             TX      75284-4487
 Regain Force LLC                                                                    1245 Southridge Ct                         Suite 102                              Hurst              TX      76053
 Reifenhauser Cast Sheet Coating                                                     Spicher Str 46                                                                    Troisdorf                  53844        Germany
 Reifenhauser Inc.                                                                   PO Box 489                                 12260 W 53rd St N                      Maize              KS      67101
 Reign Industries Inc.                                                               357 Cliffwood Park St                      Suite A                                Brea               CA      92821
 Reinoso, Francisca                                                                  Address Redacted
 Reliable Transportation Solutions LLC                                               642 East State St                                                                 Georgetown         OH      45121
 REM Inc.                                        Attn: Bob Marchant                  960 B Detroit Ave                                                                 Concord            CA      94518
 Repi LLC & REPI S.r.I.                          Attn: Ann Konopka                   2825 Repi Ct                                                                      Dallas             CA      28034
 rePlanet LLC                                                                        800 N Haven Ave                            Suite 120                              Ontario            CA      91764
 rePlanet LLC                                    Attn: Ralph H. Alcantar, Jr         2233 E Philadelphia St                                                            Ontario            CA      91761
 Republic Services                                                                   18500 N Allied Way                                                                Phoenix            AZ      85054
 Resendiz, Jose                                                                      Address Redacted
 Resolve Consulting Inc.                         Attn: Mariam Zadeh Mediation        16501 Ventura Blvd                         Suite 606                              Encino             CA      91436

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                          Page 27 of 37
                                                               Case 21-10527-JTD      Doc 115              Filed 03/22/21                  Page 32 of 62
                                                                                                 Exhibit A
                                                                                           Served via First-Class Mail



                         Name                                   Attention                     Address 1                                Address 2    Address 3             City     State       Zip           Country
 Resource Engimech (India) Pvt. Ltd.                                          20 Makarpura Industrial Estate                                                    Baroda                     390010       India
 Resource Equipment Co.                                                       PO Box 2695                                                                       Chino              CA      91708
 Restek Corporation                                                           110 Benner Circle                                                                 Bellefonte         PA      16823
 Results Staffing Inc                                                         1555 W Mockingbird Ln                      Suite 220                              Dallas             TX      75235
 Reyes Jr, Tomas                                                              Address Redacted
 Reyes, America                                                               Address Redacted
 Reyes, America S                                                             Address Redacted
 Reyes, Kenneth D                                                             Address Redacted
 Reyes, Venancio                                                              Address Redacted
 Reyna, Jason                                                                 Address Redacted
 Reyna, Maria                                                                 Address Redacted
 Reynolds                                                                     2680 Sylvania Cross Dr                                                            Fort Worth         TX      76137
 RGE Truck Lines Inc.                                                         14230 Dalewood St                                                                 Baldwin Park       CA      91706
 Rhino Networks                          Attn: Eric Gotthelf                  1025 Brevard Rd                            Suite 3                                Asheville          NC      28806
 Rich Costa                                                                   Address Redacted
 Richardson, Austin                                                           Address Redacted
 Ricks, Wynell                                                                Address Redacted
 Ricova International Inc.                                                    3400 rue de L'Éclipse                      Suite 540                              Brossard           QC      J4Z 0P3      Canada
 Riegel, Mark                                                                 Address Redacted
 Right There Services Inc.                                                    110207 San Sevaine Way                     Suite B                                Jurpa Valley       CA      91752
 Riley, Markeis                                                               Address Redacted
 Rise Equipment LLC                                                           5198 S Loop 340                                                                   Waco               TX      76702
 Ristola Technical Services LLC                                               1971 Hollow Run Rd                                                                Luray              VA      22835-7123
 River City Wood Products LLC                                                 19885 Detroit Rd 3200                                                             Rocky River        OH      44116
 Rivera Garcia, Roberto C                                                     Address Redacted
 Rivera, Diana                                                                Address Redacted
 Rivera, Eduardo                                                              Address Redacted
 Riveron Consulting                                                           2515 McKinney Ave                          Suite 1200                             Dallas             TX      75201
 Riverside County Treasurer              Attn: Tax Enforcement Unit           PO Box 12005                                                                      Riverside          CA      92502
 RKB Packaging Inc.                      Attn: Robert R. Barajas              2910 Archibald Ave                         Suite A-437                            Ontario            CA      91761
 RMS Marketing Services LLC                                                   9521 Belmont Ln                                                                   Marvin             NC      28173
 Roa, Jacob                                                                   Address Redacted
 Roa, Jacob                                                                   Address Redacted
 Roadrunner Transportation Services                                           PO Box 74857                                                                      Chicago            IL      60694-4857
 Rob Gamberg                                                                  Address Redacted
 Roberson, Angela                                                             Address Redacted
 Roberson, Gregory                                                            Address Redacted
 Roberto De La Cruz                                                           Address Redacted
 Robles, Ana                                                                  Address Redacted
 Robles, Monica                                                               Address Redacted
 Rocha, Margarita                                                             Address Redacted
 Rockwell Engineering and Eq Co Inc.                                          2913 El Camino Real                        Suite 337                              Tustin             CA      92782
 Roden, Lindsay                                                               Address Redacted
 Rodriguez Ordaz, Jose Luis                                                   Address Redacted
 Rodriguez, Alberto                                                           Address Redacted
 Rodriguez, Albino                                                            Address Redacted
 Rodriguez, Guillermo                                                         Address Redacted
 Rodriguez, Gustavo                                                           Address Redacted
 Rodriguez, Juan                                                              Address Redacted
 Rodriguez, Lilia Hurtado                                                     Address Redacted
 Rodriguez, Ramon                                                             Address Redacted
 Rodriguez, Rene                                                              Address Redacted
 Rodriguez, Rene R                                                            Address Redacted
 Rodriguez, Roilan                                                            Address Redacted
 Rogers, Jessie                                                               Address Redacted
 Rogers, Meldetric                                                            Address Redacted
 Rohena, Fidias                                                               Address Redacted
 Rojas Gallardo, Norma                                                        Address Redacted
 Rolf Koerner LLC                        Attn: Katy Oliva                     514 Springbrook Rd                                                                Charlotte          NC      28217
 Roman, Ramon                                                                 Address Redacted
 Romero, Favio                                                                Address Redacted
 Romero, Luis                                                                 Address Redacted
 Romeros Engineering Inc.                                                     1682 Pullman Ct                                                                   Rancho Cucamonga   CA      91730
 Rosales, Jose E                                                              Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                    Page 28 of 37
                                                           Case 21-10527-JTD         Doc 115              Filed 03/22/21                  Page 33 of 62
                                                                                                Exhibit A
                                                                                          Served via First-Class Mail



                         Name                                    Attention                    Address 1                             Address 2      Address 3              City    State       Zip      Country
 Rosales, Loreto                                                             Address Redacted
 Rosato, Emerson                                                             Address Redacted
 Rosetta Stone Ltd.                                                          135 W Market St                                                                   Harrisonburg       VA      22801
 Rossi North America                                                         3355 Martin Farm Rd                                                               Suwanee            GA      30024
 Rothermel, Bradley                                                          Address Redacted
 Roto Rooter                                                                 3817 Conflans Rd                                                                  Irving             TX      75061
 Roto-Rooter Service & Plumbing                                              8930 Center Ave                                                                   Rancho Cucamonga   CA      91730
 Rowe Equipment Inc.                                                         PO Box 1716                                                                       Cypress            TX      77410
 Rowland, Michael                                                            Address Redacted
 Roy, Marcus V                                                               Address Redacted
 Royal Industrial Solutions                                                  3200 Russell St                                                                   Riverside          CA      92501
 Royal Striping LLC                                                          18208 Preston Rd                           Suite D9                               Dallas             TX      75252
 Royal Wholesale Electric                                                    PO Box 847124                                                                     Los Angeles        CA      90084-7124
 RPI Deputy Inspecitions Inc                                                 1903 Via Pimpollo                                                                 San Clemente       CA      92673
 RPM Freight Systems                                                         301 W Fourth St                            Suite 200                              Royal Oak          MI      48067
 RR Products                                                                 3334 E Milber St                                                                  Tucson             AZ      85714
 RSM US LLP                                                                  5155 Paysphere Cir                                                                Chicago            IL      60674-0051
 Rubio, Francisco                                                            Address Redacted
 Ruiz, Jose                                                                  Address Redacted
 Runyon Surface Prep Co. LLC                                                 1402 Chase Ct                                                                     Carmel             IN      46032
 Rusco Hydraulics Inc.                    Attn: Mike Wimmer                  PO Box 8127                                1029 Dillerville Rd                    Lancaster          PA      17604
 Russell Madden Inc                                                          6400 Green Valley                                                                 Aubrey             TX      76227
 Ryan Herco Flow Solutions                                                   PO Box 31001-2128                                                                 Pasadena           CA      91110-2128
 Ryan Process Inc.                                                           511 First St                                                                      Bencia             CA      94510
 Rytec Corporation                                                           PO Box 403                                 W223 N16601                            Cedar Parkway      WI      53037
 S&N Labs                                                                    2021 E Fourth St                           Suite 112                              Santa Ana          CA      92705
 S&W Plastics Inc.                        Attn: Ronald Tso                   2280 E Locust Ct                                                                  Ontario            CA      91710
 S.A. Comunale Co. Inc.                   Attn: Cindy Rowlands               2130 Spring St                                                                    West Lawn          PA      19609
 S.O.T. Abrasives & Equipment                                                10750 Metric Dr                                                                   Dallas             TX      72543
 Safety-Kleen Systems Inc.                                                   PO Box 975201                                                                     Dallas             TX      75397-5201
 SafetyKnife Inc                          Attn: Tony Domenico                932 W Mesquite St                                                                 Gilbert            AZ      85233
 Safigen PBC                              c/o Safi Analytics                 26 Carisbrook Dr                                                                  Orinda             CA      94563
 Saia Motor Freight Line Inc.                                                11465 Johns Creek Pkwy                     Suite 400                              Johns Creek        GA      30097
 Sala Air Conditioning                                                       430 Mint Way                                                                      Dallas             TX      75236-2014
 Salas, Isaac                                                                Address Redacted
 Salazar Jr, Jess                                                            Address Redacted
 Salazar, Daisy                                                              Address Redacted
 Saldivar, Alejandro                                                         Address Redacted
 Salinas Hernandez, Armando                                                  Address Redacted
 Sams Club                                                                   5th St Hwy                                                                        Reading            PA      19605
 Samstag Sales                                                               115 Main St N                              Suite 216                              Carthage           TN      37030
 Samuel Hong                                                                 Address Redacted
 Sanabria, Fernando                                                          Address Redacted
 Sanabria, Louie                                                             Address Redacted
 Sanabria, Norma                                                             Address Redacted
 Sanchez Parada, Luis Arturo                                                 Address Redacted
 Sanchez Perez, Cesar Ivan                                                   Address Redacted
 Sanchez, Ana                                                                Address Redacted
 Sanchez, Hector                                                             Address Redacted
 Sanchez, Mireya                                                             Address Redacted
 Sanchez, Yusaimy                                                            Address Redacted
 Sanchez-Parraguirre, Luis                                                   Address Redacted
 Sandoval, Jose                                                              Address Redacted
 Sandoval, Sandra                                                            Address Redacted
 Santa Fe Machine Works Inc                                                  14578 Rancho Vista Dr                                                             Fontana            CA      92335
 Santos, Jose Luis                                                           Address Redacted
 Santos, Marta Alicia                                                        Address Redacted
 Sarg Recycling Inc.                                                         PO Box 1944                                                                       Jupiter            FL      33468
 Sargents Wrecker Truck and Auto Repair                                      3601 FM 51 N                                                                      Weatherford        TX      76085
 Sarro Marco                                                                 Address Redacted
 Sastre Lopez, Rachel                                                        Address Redacted
 Sastre, Antonio                                                             Address Redacted
 Savage Logistics                         Dept 418                           PO Box 30015                                                                      Salt Lake City     UT      84130
 SBB Shipping USA Inc.                                                       464 Valley Brook Ave                       3rd Floor                              Lyndhurst          NJ      07071

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                Page 29 of 37
                                                                         Case 21-10527-JTD      Doc 115              Filed 03/22/21                 Page 34 of 62
                                                                                                           Exhibit A
                                                                                                     Served via First-Class Mail



                         Name                                             Attention                      Address 1                              Address 2    Address 3             City      State       Zip         Country
 Schaedler Yesco Distribution Inc.                 Attn: David Ciletti                  3982 Paxton St                                                                   Harrisburg         PA       17111
 Scherzer International                            Dean Humphrey                        21650 Oxnard St                            Suite 300                             Woodland Hills     CA       91367
 Schiff Hardin LLP                                                                      233 S Wacker Dr                            Suite 7100                            Chicago            IL       60606
 Schneider National Carriers                                                            2567 Paysphere Cir                                                               Chicago            IL       60674
 Schneider Transportation National Carriers Inc.                                        PO Box 2545                                                                      Green Bay          WI       54306-2545
 Schultz, Zoe                                                                           Address Redacted
 Scotlynn USA Division Inc                                                              15671 San Carols Blvd                      Suite 102                             Fort Myers         FL       33908
 Scott Bartels                                                                          Address Redacted
 Scott J. Sanders                                  dba Consolidated Packaging           Address Redacted
 Scrap Management Inc.                                                                  10612-D Providence Rd                      Suite 750                             Charlotte          NC       28277
 Seasons                                           Attn: Eduardo Mejia                  1698 San Gabriel Ave                                                             Ventura            CA       93004
 Securitas Electronic Security Inc                                                      PO Box 643731                                                                    Pittsburgh         PA       15264-3731
 Security 101 Dallas                                                                    8708 N Royal Ln                                                                  Irving             TX       75063
 Segovia, Stephanie                                                                     Address Redacted
 Seidel, William                                                                        Address Redacted
 Sekelsky, Erik                                                                         Address Redacted
 Sencorpwhite Inc                                                                       400 Kidds Hill Rd                                                                Hyannis            MA       02601-1850
 Sepulveda, Wilfrido                                                                    Address Redacted
 Serrano Ivan (W-9)                                                                     2843 Red Oak Dr                                                                  Grand Prairie      TX       75052
 Serrano, Saulo Miranda                                                                 Address Redacted
 Service Waste Inc.                                                                     PO Box 195                                                                       Fort Worth         TX       76101
 Service-Pro Fire Protection Inc.                                                       PO Box 20144                                                                     Oxnard             CA       93034
 Servo Motor Technologies LLC                                                           2350 Eastman Ave                           Suite 104                             Oxnard             CA       93030
 Servpro Of Ventura                                                                     2646 Palma Dr                              Suite 298                             Ventura            CA       93003
 Sesotec Inc.                                                                           1234 Hardt Cir                                                                   Bartlett           IL       60103
 Set Logistics Inc / Probilling & Funding                                               301 2nd Ave E                                                                    Oneonta            AL       35121
 Sethmar Transportation Inc.                                                            16333 Hayes St                                                                   Overland Park      KS       66085
 SFP Online                                                                             PO Box 577                                                                       Ogdensburg         NY       13669
 Shannon Young
 Shifflet, Stephen                                                                      Address Redacted
 Shine Logistics Services LLC                                                           7320 Tawny Port Way                                                              Sacramento         CA       95829
 Shipp Belting Company LLC                                                              PO Box 20035                                                                     Waco               TX       76702
 Shoppas Material Handling Ltd                                                          PO Box 612027                                                                    Dallas             TX       75261-2027
 Shorr                                                                                  PO Box 6800                                                                      Aurora             IL       60598-0800
 Shreve, Benjamin                                                                       Address Redacted
 Siddhi, Vijendra                                                                       Address Redacted
 Sidley Austin LLP                                                                      1999 Ave of the Stars                                                            Los Angeles        CA       90067
 Sidley Austin LLP                                                                      PO Box 0642                                                                      Chicago            IL       60690
 Siemens Industry Inc.                                                                  PO Box 360766                                                                    Pittsburgh         PA       15250-6766
 Sierra Machining                                                                       2129 S Great SW Pkwy                       Suite 308                             Grand Prairie      TX       75051
 Sifuentes, Sylvia                                                                      Address Redacted
 Sigma Recycling Inc.                                                                   5675 Jimmy Carter Blvd                     Suite 598                             Norcross           GA       30071
 Sigma-Aldrich/Millipore                                                                290 Concord Rd                                                                   Billerica          MA       01821
 Silliker Inc.                                                                          111 E Wacker Dr                            Suite 2300                            Chicago            IL       60601
 Silva, Felise                                                                          Address Redacted
 Silva, Israel                                                                          Address Redacted
 Silvas Oil Company Inc.                                                                PO Box 1048                                                                      Fresno             CA       93714
 Silver Plastics                                                                        Godesberger Str9                                                                 Troisdorf                   53842        Germany
 Sims Global Solutions Inc.                                                             6101 Long Prairie Rd                       Suite 744-252                         Flower Mound       TX       75028
 Sims, Sharon                                                                           Address Redacted
 Simsmetal East LLC                                Attn: Keila Mariano                  1 Linden Ave E                                                                   Jersey City        NJ       07305
 Sinclair Sanitary Supply Co. Inc.                                                      1125 Commercial Ave                                                              Oxnard             CA       93030
 Sioux Services LLC                                Attn: Kandy M. Miller-Boyer          2912 Filbert St                                                                  Reading            PA       19606
 Sirls, Christopher                                                                     Address Redacted
 Slaymaker Rentals & Supply Company                Attn: Emilee Garman                  146 Penn St                                                                      Washington Boro    PA       17582
 Sloan Vazquez McAfee                                                                   3002 Dow Ave                               Suite 116                             Tustin             CA       92780
 SMI Scientific LLC                                Attn: Matt Ines                      3020 Hilltop Ct                                                                  Prospect           KY       40059
 Smith Corona                                                                           3830 Kelley Ave                                                                  Cleveland          OH       44114
 Smith, Gregory                                                                         Address Redacted
 Smith, Kimball                                                                         Address Redacted
 Smith, Michael                                                                         Address Redacted
 Smith, Rodney                                                                          Address Redacted
 Smurfit Kappa North America LLC                   Attn: Empire Container Corp          1161 E Walnut St                                                                 Carson             CA       90746
 SNC Solutions LLC                                                                      8390 Maple Place                           Suite 140                             Rancho Cucamonga   CA       91730

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                             Page 30 of 37
                                                               Case 21-10527-JTD      Doc 115              Filed 03/22/21                 Page 35 of 62
                                                                                                 Exhibit A
                                                                                           Served via First-Class Mail



                         Name                                      Attention                    Address 1                             Address 2    Address 3            City      State     Zip               Country
 SoCal Gas Company                         Attn: Dave Dristedjo                PO Box C                                                                        Monterey Park      CA    91756-51111
 Socal Packaging Repair                                                        12615 Colony St                                                                 Chino              CA    91710
 Solarez, Martha                                                               Address Redacted
 Solarwinds Worldwide LLC                                                      7171 Southwest Pkwy                       Bldg 400                              Austin             TX    78735
 Solberg Manufacturing Inc.                Dept 20-5021                        PO Box 5988                                                                     Carol Stream       IL    60197-5988
 Solid Waste Services Inc.                 dba J.P. Mascaro & Sons             Attn: Donna Gulick                        2650 Audubon Rd                       Audubon            PA    19403
 Solis, Vincent Sonny                                                          Address Redacted
 Solomon, Ryan Lybronze                                                        Address Redacted
 Solve                                     Attn: Kelly Sanji                   200 Applebee St                           Suite 208                             Barrington         IL    60010
 Sonicwall Service                                                             PO Box 49042                                                                    San Jose           CA    95161-9955
 Sorema Division of Previero               Attn: Curt Cozart                   Via per Cavolto 17                                                              Anzano del Parco   CO    22040         Italy
 Sosland Publishing                                                            4801 Main St                                                                    Kansas City        MO    64112
 Soto, Sandra                                                                  Address Redacted
 Source One Packaging, LLC                 Attn: Richard Perillo               20 Commerce Dr                            Unit A                                Hauppauge          NY    11788
 SourceOne Transportation Inc                                                  610 S Industrial Blvd                     Suite 250                             Euless             TX    76040
 South Coast AQMD                                                              PO Box 4943                                                                     Diamond Bar        CA    91765-0943
 Southeastern Freight                                                          PO Box 100104                                                                   Columbia           SC    29202-3104
 Southern Bracing Systems LLC                                                  PO Box 761                                                                      Armuchee           GA    30105
 Southern California Edison                                                    PO Box 600                                                                      Rosemead           CA    91771-0001
 Southern Packaging LP                                                         6800 FM 157 North                                                               Venus              TX    76084
 Southlake Public Affairs                                                      317 Blanco Cir                                                                  Southlake          TX    76092
 Southwest Toyota Lift                     Attn: Ilene Macnicol                PO Box 1070                                                                     Mira Loma          CA    91752
 Sparkys Video Productions                                                     5052 Cassidy Ln                                                                 Fort Worth         TX    76244
 Spayds Greenhouse Nursery & Floral        Attn: Mike Spayd                    3225 Pricetown Rd                                                               Fleetwood          PA    19522
 Specialty Tool & Mold, Inc.               Attn: Eric Roggenbuck               4542 Roger B. Chaffee Mem Blvd SE                                               Grand Rapids       MI    49548-7522
 Spencer, Michael                                                              Address Redacted
 SPG Vending Solutions Inc                                                     505 110th St                                                                    Arlington          TX    76011
 Spiroflow                                                                     1609 Airport Road                                                               Monroe             NC    28110
 Sprint                                                                        PO Box 4181                                                                     Carol Stream       IL    60197-4181
 SPS Commerce Inc.                                                             PO Box 205782                                                                   Dallas             TX    75320-5782
 Spur                                                                          9300 Southwest Dr                                                               Fort Worth         TX    76134
 SSD Alarm -Security Signal Devices Inc.   Attn: Mark McClure                  1740 N Lemon St                                                                 Anaheim            CA    92801
 SSI Shredding Systems Inc.                                                    9760 SW Freeman Dr                                                              Wilsonville        OR    97070
 SSRP LLC                                                                      23121 Verdugo Dr                          Suite 201                             Laguna HIlls       CA    92653
 St John, Mickey                                                               Address Redacted
 Staffing Force                                                                620 Newport Center Dr                     Suite 1100                            Newport Beach      CA    92660
 Staiman Recycling Corp.                   Attn: Lynn VanDeworp                201 Hepburn St                                                                  Williamsport       PA    17701
 Stampco                                   dba East Main Enterprises           1754 E Main St                                                                  Ventura            CA    93001
 Standard Industries JDML                  dba Standard Industries             1905 Lirio Ave                                                                  Ventura            CA    93004
 Staples Inc. & Staples Business Credit    Attn: Danielle Shomsky              PO Box 105638                                                                   Atlanta            GA    30348-5638
 Starlinger - American                     Attn: Megan Jones                   11 Jack Casey Court                                                             Fountain Inn       SC    29644
 State Water Resouces Control Board                                            1001 I St                                                                       Sacramento         CA    95814
 State Water Resources Control Board       Attn: Storm Water Section           PO Box 1888                                                                     Sacramento         CA    95812-1888
 SteelSentry Inc.                                                              PO Box 83579                                                                    Gaithersburg       MD    20883
 Stericycle Inc.                           Attn: Cyril Meier                   PO Box 6578                                                                     Carol Stream       IL    60197-6578
 Sterling Blower Company                                                       135 Vista Centre Dr                                                             Forest             VA    24551-3964
 Sterling Machinery Exchange                                                   9310 Garvey Ave                                                                 South El Monte     CA    91733
 Steven Garcia                                                                 Address Redacted
 Stonebriar Commercial Finance                                                 PO Box 874052                                                                   Kansas City        MO    64187-4052
 Storer Services                                                               504 W 67th St                                                                   Shreveport         LA    71106
 Stradling Yocca Carlson & Rauth           Attn: Amanda Lucero                 660 Newport Center Dr                     Suite 1600                            Newport Beach      CA    92660-6441
 Strainoptics Acquisition Co. LLC                                              108 W Montgomery Ave                                                            North Wales        PA    19454
 Streamline Office Solutions Inc.                                              2945 Los Olivos                           Suite 108                             Oxnard             CA    93036
 Strive Logistics                                                              PO Box 88266                                                                    Chicago            IL    60680
 Suarez, Jose                                                                  Address Redacted
 Suarez, Maria P                                                               Address Redacted
 Sulzer/Brithinee Electric                                                     620 S Rancho Ave                                                                Colton             CA    92324
 Sumney, Aaron K.                                                              Address Redacted
 SunBelt Rentals                           Attn: Frankie Fusco                 PO Box 409211                                                                   Atlanta            GA   30384-9211
 Sunbelt Rentals                           Attn: Kari Basting                  7626 NE Killingsworth St                                                        Portland           OR   97218
 Sunbelt Rentals Inc.                                                          2341 Deerfield Dr                                                               Fort Mill          SC   29715
 Sunland Consulting Inc.                                                       3600 Wilshire Blvd                        Suite 1610                            Los Angeles        CA   90010
 Sunteck Transport Co LLC                                                      4500 Salisbury Rd                         Suite 305                             Jacksonville       FL   32216
 Superior Electric Motor Service Inc.                                          4622 Alcoa Ave                                                                  Vernon             CA   90058

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                   Page 31 of 37
                                                                Case 21-10527-JTD             Doc 115             Filed 03/22/21                 Page 36 of 62
                                                                                                        Exhibit A
                                                                                                  Served via First-Class Mail



                        Name                                       Attention                          Address 1                              Address 2     Address 3            City      State       Zip      Country
 Superior Gate Systems                       Attn: Michael Allen Harrington           8450 Denver St                                                                   Ventura           CA       93004
 Superior Sanitary Supplies                                                           1730 Ives Ave                                                                    Oxnard            CA       93033
 Supply Chain Services LLC                   Attn: Dan Salley                         7800 Third St N                           Suite 920                              Oakdale           MN       55128
 Swift Transportation Claims                                                          PO Box 71963                                                                     Chicago           IL       60694-1963
 SwiftTech Solutions Inc.                                                             214351 Myford Rd                          Suite 140                              Tustin            CA       92780
 SwiftTech Solutions Inc.                                                             23161 Lake Center Dr                      Suite 209                              Lake Forest       CA       92630
 Sylvia Sifuentes                                                                     Address Redacted
 System Packaging Co. Inc.                                                            5690 Rickenbacker Rd                                                             Bell              CA       90201
 T. Brooks Construction Inc.                                                          1325 Cachuma Ave                                                                 Ventura           CA       93004
 Taco Man George                                                                      5953 Paramount Dr                                                                Riverside         CA       92509
 Talent Company LLC                          c/o TTC AP                               1146 1/2 Menlo Ave                                                               Los Angeles       CA       90006
 Tanadhi, Tanya                                                                       Address Redacted
 Tax Advisors Group LLC                                                               12400 Coit Rd                             Suite 960                              Dallas            TX       75251
 TD Metal Fabricators                                                                 PO Box 181630                                                                    Dallas            TX       75218
 Team Eagle Logistics Inc                                                             8502 E Via De Ventura                     Suite 225                              Scottsdale        AZ       85258
 Techno Plumbing Group Inc                                                            12818 Covello St                                                                 North Hollywood   CA       91605
 Telenet VOIP Inc.                                                                    850 Parkview Dr N                                                                El Segundo        CA       90245
 Tempco Electric Heater Corp                                                          607 N Central Ave                                                                Wood Dale         IL       60191
 Tenorio, Marco                                                                       Address Redacted
 Teocal Transport Inc.                                                                2101 Garden St                                                                   San Leandro       CA       94577
 Tequipment                                                                           205 Westwood Ave                          PO Box 4067                            Long Branch       NJ       07740
 Terrys Testing Inc.                                                                  16280 Canon Ln                                                                   Chino Hills       CA       91709
 Teslevich, Michael A                                                                 Address Redacted
 Texas Bearings of Dallas                                                             4922 S 2nd St                                                                    Dallas            TX       75210
 Texas Bond Review Board                     Attn: Jean Gard                          6988 Lebanon Rd                           Suite 103                              Frisco            TX       75034
 Texas Capital Bank                                                                   2000 McKinney Ave                         Suite 700                              Dallas            TX       75201
 Texas Capital Bank                                                                   2350 Lakeside Blvd                        Suite 15                               Richardson        TX       75082
 Texas Commission on Environmental Quality                                            12100 Park 35 Cir                                                                Austin            TX       78753
 Texas Department of Agriculture                                                      PO Box 12077                                                                     Austin            TX       78711-2077
 Texas Dept of Licensing Division                                                     PO Box 12157                                                                     Austin            TX       78711-2157
 Texas Disposal Systems                      Attn: Ryan Hobbs                         PO Box 660816                                                                    Dallas            TX       75266-0816
 Texas Franchise Tax Board                                                            PO Box 149348                                                                    Austin            TX       78714-9348
 Texas Mutual Insurance Co                                                            PO Box 841843                                                                    Dallas            TX       75284-1843
 Texas Process Equipment                                                              5215 Ted St                                                                      Houston           TX       77040
 The 5S Store                                                                         16 Lomar Park                             Unit 8                                 Pepperell         MA       01463
 The Business Legal Group                                                             225 S Lake Ave                            Suite 300                              Pasadena          CA       91101
 The Cary Company                            Attn: Diana Wagner                       1195 W Fullerton Ave                                                             Addison           IL       60101
 The Continental Insurance Company           CNA                                      1000 Wilshire Blvd                        18th Floor               Suite 1800    Los Angeles       CA       90017
 The Cope Company Salt                       Attn: Jenn Horn                          549 West Roseville Rd                                                            Lancaster         PA       17601
 The Lion Group                                                                       11809 Blue Creek Dr                                                              Aledo             TX       76008
 The Lubrizol Corporation                    c/o Paratherm - A Division of Lubrizol   2009 Renaissance Blvd                                                            King Of Prussia   PA       19406
 The Lubrizol Corporation                    c/o PNC Bank                             3013 Solution Center                                                             Chicago           IL       60677-3000
 The Restaurant Store                                                                 845 Woodland Rd                                                                  Wyomissing        PA       19610
 The Travelers Insurance Companies                                                    One Tower Square                                                                 Hartford          CT       06183
 The Travelers Lloyds Insurance Company                                               PO Box 660307                                                                    Dallas            TX       75266
 Thermoformer Parts Suppliers                                                         3818 Terry Diane                          PO Box 485                             Beaverton         MI       48612
 Thermoforming Systems LLC                                                            1601 W Pine St                                                                   Union Gap         WA       98903
 Thielen, Ryan                                                                        Address Redacted
 Thomas Edwards Group                                                                 5151 Belt Line Rd                         Suite 350                              Dallas            TX       75254
 Thomas Scientific                                                                    PO Box 99                                 1654 High Hill Rd                      Swedesboro        NJ       08085
 Thomas, Arnetta                                                                      Address Redacted
 Thompson Gundrilling Inc.                                                            13840 Saticoy St                                                                 Van Nuys          CA       91402
 Thompson, DeAndre                                                                    Address Redacted
 Thompson, LeVarrus                                                                   Address Redacted
 Thrasher, Kelly                                                                      Address Redacted
 Tier Rack Corporation                                                                425 Sovereign Ct                                                                 Ballwin           MO       63011
 Tierney Industrial Warehouse                                                         1401 West Cliff Dr                        PO Box 442                             Logansport        IN       46947
 Tiffany Valle                                                                        Address Redacted
 Tigunia LLC                                                                          PO Box 31014                                                                     Edmond            OK       73003
 Tim Guzzy Services Inc                                                               5136 Calmview Ave                                                                Baldwin Park      CA       91706
 Tinius Olsen Testing Machine Co                                                      1065 Easton Rd                                                                   Horsham           PA       19044
 Tinoco, Conrrado                                                                     Address Redacted
 Tipsword, Edward                                                                     Address Redacted
 Titan Packaging Corp.                       c/o Goodman Factors                      3010 LBJ Freeway                                                                 Dallas            TX       75234

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                        Page 32 of 37
                                                                      Case 21-10527-JTD      Doc 115              Filed 03/22/21                 Page 37 of 62
                                                                                                       Exhibit A
                                                                                                 Served via First-Class Mail



                         Name                                           Attention                     Address 1                              Address 2    Address 3             City      State       Zip      Country
 Titus Manufacturing Services Inc.                Attn: Veronica Arevalos            696 San Ramon Valley Blvd                 Suite 373                              Danville           CA       94526
 Tlacuani Mexican Restaurant                                                         5005 Kutztown Rd                                                                 Temple             PA       19560
 TLD Logistics                                                                       1300 Everett Rd                                                                  Knoxville          TN       37932
 TM Bailey Services LLC                           Attn: Todd Bailey                  4224 Pottsville Pike                                                             Reading            PA       19605
 TMC Logistics                                                                       6115 SW Leland Ave                                                               Des Moines         IA       50321
 T-Mobile                                                                            PO Box 742596                                                                    Cincinnat          OH       45274-2598
 Tobias, Edgar                                                                       Address Redacted
 Tokio Marine HCC – New Jersey                                                       111 Town Square Place                     Suite 1405                             Jersey City        NJ       07310
 Tokio Marine HCC – Texas                                                            13403 Northwest Fwy                                                              Houston            TX       77040
 Tokio Marine HCC Global - D&O Group              Attn: Andy Morgan                  8 Forest Park Dr                                                                 Farmington         CT       06032
 Toner World                                                                         5755 Oberlin Dr                           Suite 301                              San Diego          CA       92121
 Tonkin Plumbing Inc.                                                                PO Box 2886                                                                      Riverside          CA       92516
 Tony Martin                                                                         1740 N Lemon St                                                                  Anaheim            CA       92801
 Tooling Technology LLC                                                              PO Box 319                                100 Enterprise Dr                      Fort Loramie       OH       45845-0319
 Top Trans Logistics LLC                          Attn: Kenny Lee                    14251 Firestone Blvd                      Suiet 130                              La Mirada          ca       90638
 Tornow Jr., Donald N                                                                Address Redacted
 Torque Tools Inc.                                                                   9421 FM 2920                              Bldg 2                                 Tomball            TX       77375
 Torres Hernandez, Eduardo                                                           Address Redacted
 Torres Lemus, Elizabeth                                                             Address Redacted
 Torres Tires                                                                        261 Cotton Dr                                                                    Mansfield          TX       76063
 Torres Valdez, Juana                                                                Address Redacted
 Torres, Maria                                                                       Address Redacted
 Torres, Miguelina                                                                   Address Redacted
 Total Fire & Safety Inc                                                             7909 Carr St                                                                     Dallas             TX       75227
 Total Quality Logistics                                                             PO Box 634558                                                                    Cincinnati         OH       45263-4558
 Total Quality Logistics LLC                                                         PO Box 799                                                                       Milford            OH       45150
 Total Recycle Inc.                               Attn: Tom Sassaman                 2650 Audubon Rd                                                                  Audubon            PA       19403
 Total Transportation & Dist Inc.                                                    210 E Lambert Rd                                                                 Fullerton          CA       92835
 Total-Western Inc                                                                   8049 Somerset Blvd                                                               Paramount          CA       90723
 Towards Zero Co.                                 Attn: Steve Smith                  8200 S Quebec St                          Suite A3108                            Centinnial         CO       80112
 Toyota Financial Services                                                           PO Box 660926                                                                    Dallas             TX       75266-0926
 Toyota Financial Services #1                     Attn: Natalie Herndon, AR          PO Box 660926                                                                    Dallas             TX       75266-0926
 Toyota Financial Services #2                                                        PO Box 660926                                                                    Dallas             TX       75266-0926
 TR Chem Solutions LLC                            Attn: Thomas J. Rissmann           6615 Grand Ave                            Suite B-118                            Gurnee             IL       60031
 Traffic Tech Inc.                                                                   111 E Wacker Dr                           Suite 2500                             Chicago            IL       60601
 Trailer Leasing Solutions LLC                                                       385 E Shady Grove Rd                                                             Grand Prairie      TX       75050
 TrainUp.com                                      c/o Tillman Learning LLC           5700 W Plano Pkwy                         Suite 3200                             Plano              TX       75093
 Trane U.S. Inc.                                                                     File 56718                                                                       Los Angeles        CA       90074-6718
 TranPak Inc.                                                                        2860 S East Ave                                                                  Fresno             CA       93725-1909
 Transend Logistics LLC                                                              1948 W Carroll St                                                                Chicago            IL       60612
 Trans-Environmental Services Inc.                                                   PO Box 1607                                                                      Colton             CA       92324
 Transfix Inc.                                                                       PO Box 392240                                                                    Pittsburgh         PA       15251-924
 Transgroup International                                                            18850 8th Ave S                           Suite 100                              Seattle            WA       98148
 Travaini Pumps USA Inc.                                                             200 Newsome Dr                                                                   Uorktown           VA       23692
 Travelers                                                                           1 Tower Square                                                                   Hartford           CT       06183
 Travelers Property Casualty Company of America                                      PO Box 5600                                                                      Hartford           CT       06102-5600
 Trelleborg Applied Technologies                                                     24 Teed Dr                                                                       Randolph           MA       02368
 Tri County Tool Inc.                                                                109 N Olive St                                                                   Santa Paula        CA       93060
 Tria America Inc.                                                                   10918 Granite St                                                                 Charlotte          NC       28273
 Trigon Plastics LLC                                                                 172 Orlan Rd                                                                     New Holland        PA       17557
 Trimax Systems Inc.                              Attn: Dava Halse                   565 Explorer St                                                                  Brea               CA       92821
 Trinity Logistics Inc                                                               PO Box 62702                                                                     Baltimore          MD       21264-2702
 Trinity Logistics Inc.                           Attn: Somer John                   50 Fallon Ave                             PO Box 1620                            Seaford            DE       19973
 Trinity Packaging Supply LLC                                                        220 Laurel Rd                             Suite 204                              Voorhees           NJ       08043
 Tripoint Logistics LLC                                                              850 Calcon Hook Rd                        Suite 6                                Sharon Hill        PA       19079
 Troncoso, Luz                                                                       Address Redacted
 Truck Rail Handling Inc.                                                            45051 Industrial Dr                                                              Freemont           CA       94538
 Trujillo, Kevin                                                                     Address Redacted
 Trutech Precision                                Attn: Frank Rayburn                18565 Soledad Canyon Rd                   Suite 242                              Santa Clarita      CA       91351
 Tsurumi (America) Inc.                                                              1625 Fullerton Ct                                                                Glendale Heights   IL       60139
 T-T Electric Usa                                                                    206 Enterprises Rd                        Suite 300                              Delafield          WI       53018
 Tuff Wrap Installations Inc.                                                        2080 Detwiler Rd                          Suite 2                                Harleysville       PA       19438
 Tulais, Luz                                                                         Address Redacted
 Tulco                                                                               5240 E Pine St                                                                   Tulsa              OK       74115

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                        Page 33 of 37
                                                              Case 21-10527-JTD           Doc 115             Filed 03/22/21                Page 38 of 62
                                                                                                    Exhibit A
                                                                                              Served via First-Class Mail



                          Name                                    Attention                          Address 1                          Address 2    Address 3               City   State     Zip        Country
 Tulsa Recycle & Transfer Inc.                                                     1150 N Peoria Ave                                                             Tulsa              OK    74106
 Tummy Stuffer                                                                     1159 Iowa Ave                            Suite O                              Riverside          ca    92507
 Turner, Darryl                                                                    Address Redacted
 Turnkee General Contractors Inc.                                                  11969 Challenger Ct                                                           Moorpark           CA   93021
 U.S. Bank As Paying Agent                                                         214 N Cryon St                           26th Fl                              Charlotte          NC   28202
 Uber Freight LLC                                                                  PO Box 74007178                                                               Chicago            IL   60674
 Uber Freight LLC                        Attn: Ashley Jaros                        1455 Market St                                                                San Francisco      CA   94103
 UBP - San Luis Obispo Inc.              dba Ultrex Business Products              712 Fiero Ln                             Suite 33                             San Luis Obispo    CA   93401
 UE Systems                              Attn: Pat Malanka                         14 Hayes St                                                                   Elmsford           NY   10523
 UGI Energy                              Attn: Rhiannon Hazzard                    PO Box 15503                                                                  Wilmington         DE   19886-5503
 Uilkie, Zackary                                                                   Address Redacted
 Uline                                                                             PO Box 88741                                                                  Chicago            IL   60680-1741
 UMB Bank                                Corporate Trust Services                  PO Box 419692                                                                 Kansas City        MO   64141-7014
 UMB Financial Corporation                                                         1010 Grand Blvd                                                               Kansas City        MO   64106
 UMGA Logistics Inc.                                                               223 W Camp Wisdom Rd                     Suite A                              Duncanville        TX   75116
 UniFi Manufacturing Inc.                                                          PO Box 602749                                                                 Charlotte          NC   28260-2749
 Unifirst Corporation                                                              10244 Norris Ave                                                              Pacoima            CA   91331
 Uniform Nationwide LLC.                                                           7247 Hayvenhurst Ave                     Suite A-7                            Van Nuys           CA   91406
 Union Bank                                                                        400 California St                                                             San Francisco      CA   94104
 UNISensor                                                                         PO Box 631                               2495 Cadmus Rd                       Adrian             MI   49221
 UniSensor                               Attn: Christine Brandt                    Sensorststeme GmbH AM Sandfeld 11                                             Karlsruhe               D-76149      Germany
 United Mechanical                                                                 11540 Plano Rd                                                                Dallas             TX   75243
 United Polymers Inc.                                                              14385 Industry Circle                                                         La Mirada          CA   90638
 United Rentals                                                                    10999 Nardo St                                                                Ventura            CA   93004
 United Rentals Inc.                     fka BlueLine Rental                       PO Box 840514                                                                 Dallas             TX   75284-0514
 United Riggers & Erectors Inc.                                                    4188 Valley Boulevard                                                         Walnut             CA   91789
 United Site Services Of CA Inc                                                    118 Flanders Rd                                                               Westborough        MA   01581
 United Staffing Associates LLC                                                    505 Higuera St                                                                San Luis Obispo    CA   93401
 United States Plastic Corp                                                        1390 Neubrecht Rd                                                             Lima               OH   45801-3120
 United States Post Office                                                         2100 N 13th St                                                                Reading            PA   19612
 Universal Dynamics Inc.                 Attn: Sharon Whilby & Chris Johnson       11700 Shannon Dr                                                              Fredericksburg     VA   22408
 Universal Traffic Service Inc                                                     5500 International Pkwy SE                                                    Grand Rapids       MI   49512
 Univoip Inc.                            Attn: Elena Savage                        830 Parkview Dr N                                                             El Segundo         CA   90245
 Unix Packaging Inc                                                                9 Minson Way                                                                  Montebello         CA   90640
 Unlimited Plastics Inc.                                                           425 S Rancho Ave                                                              Colton             CA   92324
 Updike Distribution Logistics                                                     435 S 59th Ave                           Suite 100                            Phoenix            AZ   85043
 Upper Macungie Township                 Attn: Bruce Koller                        8330 Schantz Rd                                                               Breinigsville      PA   18031
 UPS                                                                               PO Box 650116                                                                 Dallas             TX   75265-0116
 UPS                                                                               PO Box 894820                                                                 Los Angeles        CA   90189-4820
 UPS Customs Brokerage                                                             1930 Bishop Ln                           Suite 300                            Louisville         KY   40218
 UPS Freight                                                                       PO Box 650690                                                                 Dallas             TX   75265-0690
 UPS Supply Chain Solutions Inc.                                                   28013 Network Place                                                           Chicago            IL   60673-1280
 Urbina, Elena                                                                     Address Redacted
 Uribe, Brandon                                                                    Address Redacted
 Uribe, Freddy                                                                     Address Redacted
 US Department of Homeland Security      Attn: Office of the Executive Secretary   2707 Martin Luther King Jr Ave SE        MS 0525                              Washington         DC   20528-0525
 US Dept of Labor                        Attn: ERISA - Civil Penalties             PO Box 71360                                                                  Philadelphia       PA   19176-1360
 US Express Printing                     Attn: Brandi Barlet                       2845 North 5th St Hwy                                                         Reading            PA   19605
 US Healthworks Medical Group of Texas                                             PO Box 404974                                                                 Atlanta            GA   30384-4974
 US Scrap Management Inc.                                                          64 Larch Drive                                                                New Hyde Park      NY   11040
 USA Bluebook                                                                      PO Box 9004                                                                   Gurnee             IL   60031-9004
 Used Cardboard Boxes Inc.                                                         4032 Wilshire Blvd, Suite 402                                                 Los Angeles        CA   90010
 Valdes Carrillo, Porfirio G.                                                      Address Redacted
 Valdez, Anna                                                                      Address Redacted
 Valdez, Maria                                                                     Address Redacted
 Valemi Inc.                             Attn: Juan Hernandez                      16267 Village Meadow Dr                                                       Riverside          CA   92507
 Valenzuela, Araceli                                                               Address Redacted
 Valera, Antoni                                                                    Address Redacted
 Valladares, Ana                                                                   Address Redacted
 Valle Lara, Noemi                                                                 Address Redacted
 Valle Villa, Jose Reyes                                                           Address Redacted
 Valle, David                                                                      Address Redacted
 Valle, Tiffany L                                                                  Address Redacted
 Valles, Aaron                                                                     Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                 Page 34 of 37
                                                               Case 21-10527-JTD      Doc 115              Filed 03/22/21                 Page 39 of 62
                                                                                                  Exhibit A
                                                                                           Served via First-Class Mail



                          Name                                   Attention                     Address 1                              Address 2            Address 3             City     State     Zip        Country
 Value Logistics Inc.                                                         2400 Herodian Way SE                       Suite 220                                     Smyrna             GA    30080
 Van Dyk Recycling Solutions             Attn: Elvira Manevich                360 Dr Martin Luther King Jr Dr                                                          Norwalk            CT    06854
 Van Hoove, Robert                                                            Address Redacted
 Vasquez, Christian                                                           Address Redacted
 Vasquez, Julio                                                               Address Redacted
 Vasquez, Sammy                                                               Address Redacted
 Vasquez, Santiago                                                            Address Redacted
 Vassell, Brandon                                                             Address Redacted
 Vazquez, Francisco                                                           Address Redacted
 Vazquez, Jerson                                                              Address Redacted
 VC Tax Collector                                                             800 S Victoria Ave                                                                       Ventura            CA   93009-1290
 Vector Transportation Co.                                                    PO Box 3292                                                                              Tupelo             MS   38803-3292
 Vega America Inc.                                                            5000 Birch St                              Suite 4500                                    Newport Beach      CA   92660
 Vega, Beatriz                                                                Address Redacted
 Vega, Uriel                                                                  Address Redacted
 Velasquez, Carlos                                                            Address Redacted
 Velazquez, Damaris                                                           Address Redacted
 Velez, Jean                                                                  Address Redacted
 Velocity Freight Transport Inc.                                              5204 Tennyson Pkwy                         Suite 100                                     Plano              TX   75024
 Veloz, Etnia                                                                 Address Redacted
 Venezia                                 Attn: Mark Bullard                   PO Box 909                                                                               Royersford         PA   19468
 Venezia Logistics                                                            PO Box 909                                                                               Royersford         PA   19468
 Ventura County APCD                                                          669 County Square Dr                                                                     Ventura            CA   93003
 Ventura County Control Systmes          Attn: Octavio De Lao                 505 El Paseo Rd                                                                          Ojai               CA   93023
 Ventura County CPR                      Attn: Victor A Sepulveda             1650 E Gonzalez Rd                         Suite 238                                     Oxnard             CA   93036
 Ventura Steel                                                                3486 N Ventura Ave                                                                       Ventura            CA   93001
 Verdeco Recycling Inc.                                                       8685 Bowers Ave                                                                          South Gate         CA   90280
 Veritiv Canada Inc                      c/o T46082U                          PO Box 46082                               Stn A                                         Toronto            ON   M5W 4K9      Canada
 Veritiv Logistics Solutions                                                  1000 Abernathy Rd NE                       Bldg 400                        Suite 1700    Atlanta            GA   30328
 Veritiv Operating Company                                                    10574 Acacia St                            Suite D5                                      Rancho Cucamonga   CA   91730
 Verizon                                                                      PO Box 16810                                                                             Newark             NJ   07101-6810
 Verizon                                                                      PO Box 660108                                                                            Dallas             TX   75266-0108
 VFK Head Corp.                                                               Rm A-801, WooLim Blue-Nine                 Yeomchang-dong 240-21           Kangseo-gu    Seoul                                South Korea
 VFS Fire & Security Services            Attn: Melissa Clemens                501 W Southern Ave                                                                       Orange             CA   92865
 Vien, Hoa                                                                    Address Redacted
 Vijendra Siddhi                                                              Address Redacted
 Vijendra Siddhi                                                              Address Redacted
 Villalobos, Jeremiah                                                         Address Redacted
 Vinmar Polymers America LLC                                                  16825 Northchase Dr                        Suite #1400                                   Houston            TX   77060
 VIP Image Enterprises Inc.                                                   5722 Old Ox Rd                                                                           Dallas             TX   75241-2117
 Vision Service Plan - (CA)                                                   PO Box 45210                                                                             San Francisco      CA   94145-5210
 Volt Funding Corporation                                                     PO Box 679307                                                                            Dallas             TX   75267-9307
 Vortex Colorado Inc                                                          File 1525 1801 W Olympic Blvd                                                            Pasadena           CA   91199-1525
 Vortex Industries, Inc                  Attn: Michelle Crecelius             20 Odyssey                                                                               Irvine             CA   92618
 Vortex Industries, Inc.                 File 1095                            1801 W. Olympic Blvd                                                                     Pasadena           CA   91199
 Vulcan Plastics Technology Co. Ltd.                                          Hongxin Industry Park, No1                 Building, 1B Dabuxiang Bao An   Guanlan       Shenzhen                518000       China
 VWR Funding Inc.                                                             PO Box 640169                                                                            Pittsburgh         PA   15264-0169
 VWR International                                                            100 Matsonford Rd                          Bldg 1                          Suite 200     Radnor             PA   19087-8660
 VWR Part of Avantor                     Attn: Haripriya Gunasekaran          Building One                               100 Matsonford Rd               Suite 200     Radnor             PA   19087
 W B Mason Co Inc.                       Attn: Robert Mirth                   PO Box 981101                                                                            Boston             MA   02298-1101
 W.B. Mason Co. Inc.                                                          59 Centre St                                                                             Brockton           MA   02303
 W.S. Dodge Oil Company Inc.                                                  3710 Fruitland Ave                                                                       Maywood            CA   90270
 W.W. Cannon Inc.                                                             2653 Brenner Dr                                                                          Dallas             TX   75220
 Wagner Die Supply                                                            2041 Elm Court                                                                           Ontario            CA   91761
 Waldron, Brandon J                                                           Address Redacted
 Wallace, Sidney                                                              Address Redacted
 Walmart                                                                      5370 Allentown Pike                                                                      Temple             PA   19560
 Walnut Industries Inc.                  Attn: Kathy Burnett                  PO Box 624                                                                               Bensalem           PA   19020
 Walsh, Ashley                                                                Address Redacted
 Walsh, Ashley                                                                Address Redacted
 Walsh, Jeffrey                                                               Address Redacted
 Walsh, Jeffrey                                                               Address Redacted
 Walters Wholesale Electric                                                   2825 Temple Ave                                                                          Signal Hill        CA   90755
 Warmkessel, Keith                                                            Address Redacted

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                       Page 35 of 37
                                                                Case 21-10527-JTD         Doc 115             Filed 03/22/21                 Page 40 of 62
                                                                                                    Exhibit A
                                                                                              Served via First-Class Mail



                         Name                                      Attention                        Address 1                         Address 2             Address 3                City      State       Zip          Country
 Warner & Warner Inc.                      Attn: Judy Kirschling                  4020 Corporate Avenue                     PO Box 308                                    Plover               WI      54467
 Waste Connection of Texas                                                        PO Box 742695                                                                           Cincinnati           OH      45274-2685
 Wastequip                                 Attn: Laura Sabarerio                  PO Box 901600                                                                           Cleveland            OH      44190-1600
 Wastequip Manufacturing                                                          PO Box 603008                                                                           Charlotte            NC      28260-3008
 Watco Supply Chain Services LLC                                                  2608 Fair Park Blvd                                                                     Jonesboro            AR      72403
 Watco Supply Chain Services LLC                                                  315 W 3rd St-Remittance                   PO Box 959247                                 St. Louis            MO      63195-9247
 Water Cannon Inc                                                                 4300 W Lake Mary Blvd Units #1010-424                                                   Lake Mary            FL      32746
 Wawa                                                                             3650 Pottsville Pike                                                                    Reading              PA      19605
 Waxie Sanitary Supply                     Attn: Cindy Price                      PO Box 60227                                                                            Los Angeles          CA      90060-0227
 Waxies                                                                           PO Box 748802                                                                           Los Angeles          CA      90074-8802
 WCR Incorporated                                                                 2377 Commerce Center Blvd                 Suite B                                       Fairborn             OH      45324
 Weavers Hardware Company                  Attn: Ivan Lantz                       200 Spring Ridge Dr                       Suite 205                                     Reading              PA      19610
 Webb, Rodney                                                                     Address Redacted
 Webstaurant Store                                                                42 Industrial Circle                                                                    Lancaster            PA      17601
 Wedge Electric Inc.                                                              1080 N Batavia St                         Suite H                                       Orange               CA      92867
 Weichslbaum Engr-Gernot Weichslbaum                                              Grossglobnitz 32                                                                        Zwettl                       3910         Austria
 Weima America                                                                    3678 Centre Circle                                                                      Fort Mill            SC      29715
 Wells Fargo Equipment Finance             Manufacturer Services Group            666 Walnut St                             Suite 700                                     Des Moines           IA      50309
 Wells Fargo Equipment Finance             Manufacturer Services Group            PO Box 1433                                                                             Des Moines           IA      50306-1433
 Wells Fargo Equipment Finance             Manufacturer Services Group            PO Box 7777                                                                             San Francisco        CA      94120-7777
 West Coast Air Conditioning                                                      561-A Kinetic Dr                                                                        Oxnard               CA      93030
 West Coast Electric Motors                                                       1126 East 5th St                                                                        Oxnard               CA      93030
 West Coast Water Services Inc.                                                   601 Del Norte Blvd                        Unit A                                        Oxnard               CA      93030
 West Dairy Inc.                           Attn: Tracie Stancavage                2492 Schuylkill Rd                                                                      Spring City          PA      19475
 Westchester Surplus Lines Insurance Co.   c/o Chubb Insurance Solutions Agency   202 Halls Mills Rd                                                                      Whitehouse Station   NJ      08889-0000
 Westerhoff, Staci                                                                Address Redacted
 Western Hydrostatics Inc.                                                        2301 Windsor Ct                                                                         Addison              IL      60101
 Wheaton- DWK                                                                     1501 N Tenth St                                                                         Millville            NJ      08332
 Whitaker, Norris                                                                 Address Redacted
 White, Lisa                                                                      Address Redacted
 Whiting & Associates Inc.                                                        PO Box 117616                                                                           Carrollton           TX      75011-7616
 Whittier Grinding Co. Inc.                                                       8116 Secura Way                                                                         Santa Fe Springs     CA      90670
 Wilco Recycling                           Attn: Valerie Schimmel                 PO Box 430                                                                              Hutto                TX      78634
 Wilk, Allan                                                                      Address Redacted
 Willdan Energy Solutions Inc.             Attn: Accounts Receivable              2401 E Katella Ave                        Suite 300                                     Anaheim              CA      92806
 Williams, Tyrone                                                                 Address Redacted
 Wilson Company                                                                   16301 Addisin Rd                          PO Box 9100                                   Addison              TX      75001
 Wilson, Christian                                                                Address Redacted
 Wirz & Company                                                                   444 Colton Ave                                                                          Colton               CA      92324
 WM Thermoforming Machines Sa                                                     Via Dei Pioppi 3                                                                        Stabio                       6855         Switzerland
 Wolfpack Protective Services                                                     PO Box 2906                                                                             Winnetka             CA      91396
 Wonderlic Inc.                            Attn: Yvonee Fletcher                  544 Lakeview Pkwy                         Suite 210                                     Vernon Hills         IL      60061
 Wonzo Group Inc.                                                                 401 Tom Landry Fwy                        Suite 225064                                  Dallas               TX      75222
 Work Wear Safety Shoes                                                           6318 AIrport Fwy                          Suite C                                       Ft. Worth            TX      76117
 Workers Comp Dallas                       c/o Texas Mutual Insurance Co          PO Box 841843                                                                           Dallas               TX      75284-1843
 Workers Comp PinnPack                     c/o Employers Assurance Co             2550 Paseo Verde Pkwy                     Suite 100                                     Henderson            NV      89074-7117
 Worldwide Polychem (Hk) Limited                                                  11/F Lippo Leighton Tower                 103 Leighton Rd                               Causeway Bay                              Hong Kong
 Worthy Tall Industry Co. Limited                                                 Flat/Rm 1402B The Belgian Bank            Bldg.Nos.721-725, Nathan Rd   Mongkok Kl Hk   Hong Kong            HK                   China
 Wright, Kelvin                                                                   Address Redacted
 WTB Solutions Inc.                        Attn: Tarek Aboutouk                   1000 W MacArthur Blvd                     Unit 139                                      Santa Ana            CA      92707
 WW Painting & Construction                                                       5833 Fremont St                                                                         Riverside            CA      92504
 Wyse Logistics Inc.                                                              6135 Malt Ave                                                                           Commerce             CA      90040
 X-Connect Inc                                                                    860 Hembry St                             Suite 101                                     Lewisville           TX      75057
 Xenco Laboratories                                                               PO Box 2256                                                                             Stafford             TX      77497
 Xia, Zhuqing                                                                     Address Redacted
 Xpert Safety                              Attn: Charlene Villalobos              1643 Puddingstone Dr                                                                    La Verne             CA      91750
 XPO Logistics                                                                    13777 Ballantyne Corp Place               Suite 400                                     Charlotte            NC      28277
 XPO Logistics                                                                    27724 Network Place                                                                     Chicago              IL      60673-1277
 Yang, Kee                                                                        Address Redacted
 Yard Mule Specialists Inc.                                                       8325 Broadway St                          Suite 202 #120                                Pearland             TX      77581
 Yeager Supply Inc.                        Attn: Sherry Riley                     1440 N 6th St                                                                           Reading              PA      19601
 Yeteka Thermoform Kalip Makina                                                   Sanayi Ve Ticaret Ltd STI                 Basaksehir                                    Istanbul                                  Turkey
 Yokogawa Corporation of America                                                  2 Dart Rd                                                                               Newnan               GA      30265
 Your Storage Solutions Inc.                                                      PO Box 723                                                                              Leesport             PA      19533

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                Page 36 of 37
                                                            Case 21-10527-JTD        Doc 115              Filed 03/22/21    Page 41 of 62
                                                                                                Exhibit A
                                                                                          Served via First-Class Mail



                      Name                                       Attention                    Address 1                 Address 2    Address 3           City    State     Zip      Country
 YRC Freight Inc.                                                            PO Box 100129                                                       Pasadena        CA    91189-0129
 YRC Freight Inc.                                                            PO Box 730375                                                       Dallas          TX    75373-0375
 Zambrano, Angel                                                             Address Redacted
 Zambrano, Nick                                                              Address Redacted
 Zamora, Medardo                                                             Address Redacted
 Zamudio, Jorge                                                              Address Redacted
 Zarate, Elizabeth                                                           Address Redacted
 Zavala, Miguel                                                              Address Redacted
 Zavala, Paula A                                                             Address Redacted
 ZDS Communications                      Attn: Alexandra Dubin               1320 Grant St                                                       Santa Monica    CA    90405
 Zee Medical Service Co. #34                                                 107 Bryant St                                                       Ojai            CA    93023
 Zelko, Danielle                                                             Address Redacted
 Zemarc Corporation                                                          6431 Flotilla St                                                    Los Angeles     CA    90040
 Zenith Cutter                                                               5200 Zenith Pkwy                                                    Loves Park      IL    61111
 Zenith Cutter                           Attn: Stacy Yunk                    PO Box 8705                                                         Carol Stream    IL    60197-8705
 Zerma West LLC                                                              1210 E Glenwood Place                                               Santa Ana       CA    92707
 Zerma/Bioenergy Technology Inc.                                             311 Era Dr                                                          Northbrook      IL    60062
 Zimmerman, Jeffrey                                                          Address Redacted
 Zirkler, Richard                                                            Address Redacted
 Zoro Tools Inc.                                                             909 Asbury Dr                                                       Buffalo Grove   IL    60089
 Zoro Tools Inc.                                                             PO 5233                                                             Janesville      WI    53547




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                             Page 37 of 37
Case 21-10527-JTD   Doc 115   Filed 03/22/21   Page 42 of 62




                    Exhibit B
                                          Case 21-10527-JTD      Doc 115        Filed 03/22/21   Page 43 of 62

                                                                     Exhibit B
                                                               Served via Electronic Mail
                                Name                                     Attention                                      Email
           Adaptive Engineering & Fabrication                                                        cheryls@aef-inc.com
           Adobe Inc.                                                                                cttpo-credit@adobe.com
           ADT Products Inc.                                                                         danspencer33@verizon.net
           Ajulia Executive Search                                                                   terry@ajuliaexecutiverearch.com
           Alexander Winton & Associates                                                             justin@awcollects.com
           Alliance Finishing & Mfg                                                                  expediter@alliance-finishing.com
           Allied Electrical Services Inc.                                                           bob@alliedelelctricalserice.com
           Allied Electronics & Automation                                                           sylvia.govea@alliedelec.com
           All-Vac Industries Inc.                                                                   mitchell@allvacindustries.com
           Ameravant Web Design                                                                      michael@ameravant.com
           American Warehouse Equipment Inc.                                                         amerwhse@aol.com
           Ameriken Die Supply Inc.                                                                  nevada@ameriken.com
           Ampacet Corporation                                                                       gabrielle.pfeifer@ampacet.com
           AMR Plastics Inc.                                                                         joeb@amrplasticsinc.com
           Applied Technical Services Inc.                                                           cjohnson@atslab.com
           Armada Sales LLC                                                                          noss@armadasalesinc.com
           Arrive Logistics                                                                          egage@arrivelogistics.com
           Authentic Logistics LLC                                                                   msafran@authentic-logistics.com
           Autom8Tap LLC                                                                             jcamier@autom8tap.com
           Avian (USA) Machinery LLC                                                                 lguzman@avianusa.com
           Awnings Plus                           Attn: Stephanie Reid                               awningsplus@yahoo.com
           Badger Plug Company                                                                       sales@badgerplug.com
           Bayan Plastics LLC                     Attn: Shirley Palumbo, Esq.                        shirley.palumbo@gmlaw.com
           Belmark Inc.                                                                              jimg@belmark.com
           Benlin Distribution Services Inc                                                          lfisher@benlin.com
           Blades Machinery Co. Inc.                                                                 bobmoist@bladesmachinery.com
           Blue Street Capital LLC                                                                   info@financediv.com
           Blum & Sons Electric Inc.                                                                 nwhitney@blumelectric.com
           Brad Clark                                                                                Address Redacted
           Burcham International Corp.                                                               lkoester@phonet.com
           C&J Tool & Manufacturing Co.                                                              cjtool@sbcglobal.net
           C&R Landscape Inc.                                                                        cjsanchez@aol.com
           C.H. Robinson                                                                             hornmat@chrobinson.com
           CA State University Channel Islands                                                       purchasing@csuci.edu
           CAD/CAM Consulting Services Inc.                                                          peterj@cad-cam.com
           Cal Chamber Of Commerce                                                                   customer.service@calchamber.com
           California Air Compressor Company                                                         jluhrs@fscurtis.com
           California Material Handling                                                              michaelb@cmhforklift.com
           Canadian Warehouse & Logistics Inc.                                                       solutions@canadianwarhouse.ca
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                 Page 1 of 8
                                           Case 21-10527-JTD      Doc 115        Filed 03/22/21   Page 44 of 62

                                                                          Exhibit B
                                                                Served via Electronic Mail
                              Name                                         Attention                                      Email
           Cantech Industries LLC                  Attn: Majid Ahmadi                                 majid.ahmadi@cantechindustries.com
           Capco Analytical Services Inc.                                                             rhernandez@capcoenv.com
           CedarWood Young dba Allan Company                                                          clavigne@allancompany.com
           Century Group Professionals LLC                                                            cgaccounting@century-group.com
           Cesar Martin Haro                                                                          Address Redacted
           CHT USA Inc.                            Attn: Accounts Receivable                          bobbip@icmproducts.com
           Chubb Group of Insurance Companies      Attn: Claims Department                            specialtyclaims@chubb.com
           Cigna - Dental                                                                             donna.killingsworth@cigna.com
           Cintas Corporation # 684                                                                   munozm2@cintas.com
           Clark Pest Control                      Attn: Lynette Smith Credit & Collections Manager   lsmith@clarkpest.com
           ClearFreight Inc.                       Attn: Josephine Basit                              marian@clearfreight.com
           CMT Materials Inc.                                                                         paula.m@cmtmaterials.com
           CNN Plastic System Co. Ltd                                                                 crd@cnnplastic.com.tw
           Combi Packaging Systems LLC                                                                cspd-csr@combi.com
           Consulting West                                                                            radams@consultingwest.com
           Curtis Communications Inc.                                                                 curtiscom@hrcare.com
                                                                                                      annette.prnka@shippbelting.com
           D.E. SHIPP BELTING CO.                  Attn: Greg Ogden                                   greg.ogden@shippbelting.com
           Datasite LLC                            Attn: Leif Simpson                                 leif.simpson@datasite.com
           David L. Leineweber                     dba Dl Consulting Company LLC                      dleineweber400@gmail.com
           Deininger Consulting Services           Attn: John F. Deininger                            johndeininger.dcs@gmail.com
           Denmac Industries Inc.                                                                     jim@denmac-ind.com
           Dial Security                                                                              joshf@dialcomm.com
           Dimension X Design LLC                                                                     todd@dimension-x-design.com
           Diversified Bronze & Manufacturing                                                         jerry@diversifiedbronze.com
           Dix Machine Shop Inc.                                                                      dixaccounting@sbcglobal.net
           DJS Special Inspections Inc.                                                               cindy@djsinspection.com
           Doganay Mould Termoform                                                                    gun@doganaymould.com
           Donaldson Company Inc.                                                                     scott.woitas@donaldson.com
           Donlon Plumbing Inc.                                                                       donlonplumbing@live.com
           Double E Company                                                                           doublee@doubleeusa.com
           DOW                                                                                        mkrauss@dow.com
           Dynisco Instruments LLC                 Attn: Peter Duserick                               nancy.rodriguez@dynisco.com
           Earle M. Jorgensen Co.                                                                     lkoozin@emjmetals.com
           Easypak LLC                                                                                ann@easypak.com
           Echo Global Logistics Inc.              Attn: Accounts Receivable                          ar@echo.com
           Edward W. Lochary                       dba Packaging Consultants                          ted.lochary@yahoo.com
           eFactor 3 LLC                                                                              hbendfeldt@efactor3.com
           Elite Gates                                                                                sales@elite-gates.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                    Page 2 of 8
                                          Case 21-10527-JTD       Doc 115     Filed 03/22/21   Page 45 of 62

                                                                      Exhibit B
                                                                Served via Electronic Mail
                              Name                                     Attention                                       Email
           Emil Halimi                                                                             Address Redacted
           Endurance U.S. Insurance – Claims                                                       eclaims@enhinsurance.com
           Engitecs SAS                                                                            juliov@engitecs.com
           Entec Polymers                                                                          mgundell@entecresins.com
           Enviro Manufacturing Inc.                                                               omar@gts-sales.com
           Espino Roofing Inc.                                                                     espinoroofing@gmail.com
           Ettlinger North America LLC                                                             mike.diletti@ettlinger.com
           Euler Hermes N.A. as agent for PAARANG                                                  insolvency@eulerhermes.com
           US INC. (CLUS001441)                                                                    insolvency_aztech@eulerhermes.com
           Eureka Recycling                       c/o Maslon LLP                                   amy.swedberg@maslon.com
           Eureka Recycling                       Attn: Kate Davenport, Co-President               kated@eurekarecycling.org
           Exact Staff                                                                             nevrard@exactstaff.com
           Express Employment Professionals                                                        janet.mcmillan@expresspros.com
           Extrusion Control & Supply Inc.                                                         adamz@extrusioncontrol.com
           EZ Bearing LLC                                                                          darrell@ezbearingllc.com
           Fairweather Heating & Air Condition                                                     fairweatherac@sbcglobal.net
                                                                                                   caoxn@stores.fastenal.com
           Fastenal                                                                                losoto@fastenal.com
           Ferco Color                                                                             info@fercocolor.com
           Firemans Fund Insurance Company                                                         cifnol@ffic.com
           First Aid 2000                                                                          tina@fa2000ca.com
           Flo Trans                                                                               tebo.r@flotrans.com
           Fortner Precision Inc                                                                   kate.kista@fortnerprecisioninc.com
           Future Alloys Inc.                                                                      stacia@futurealloys.net
           Gaging & Software Technologies Inc.                                                     mike@greatgages.com
           GDI Packaging Solutions                                                                 mlombardi.gdi@gmail.com
           General Industrial Tool & Supply                                                        dave.bell@gitool.com
           Gilson Company Inc.                                                                     customerservice@gilsonco.com
           Global Equipment Company Inc.           Attn: Laura Freeman & Victor Eskew              bmooney@globalindustrial.com
           Global Sales & Warehousing LLC                                                          hli@gsw3pl.com
           Gold Coast Tree Service Inc                                                             goldcoasttreeoffice@gmail.com
           Graham Engineering Corporation                                                          mlg@welex.com
           Grainger                                                                                eft.payments@grainger.com
           Grainger                                                                                richard.morris@grainger.com
           Graphic Products Inc.                                                                   anperilli@graphicproducts.com
           Great Plains Analytical Lab                                                             gpal@gpalab.com
           Greater Yuma Edc                                                                        scrowe@greateryuma.org
           Greatway Roofing Inc.                                                                   dawn@greatwayroofing.com
           Green Fiber International Inc                                                           paull@greenfiberco.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                 Page 3 of 8
                                             Case 21-10527-JTD      Doc 115        Filed 03/22/21   Page 46 of 62

                                                                         Exhibit B
                                                                  Served via Electronic Mail
                              Name                                           Attention                                       Email
           Gulf Relay Logistics LLC                                                                     angie@gulfrelay.com
           Haas Factory Outlet                                                                          tstroud@haascnc.com
           Heytex USA                                                                                   tyler.brown@heytex-usa.com
           Hi-Line Inc.                                                                                 accounting@hi-line.com
           Hoover Transit Inc                                                                           eddie.hoovertransit@gmail.com
           HPC Industries LLC                        Attn: Ani Patwardhan                               acruz@hpcindustries.com
           Huffman Engineering Inc.                                                                     sales@huffmaneng.net
                                                                                                        andy@imperialrubber.com
           Imperial Rubber Products Inc.                                                                damian@imperialrubber.com
           Independent Thermal Solutions Inc.                                                           mike@indthermal.com
           Industrial Metal Supply Co.                                                                  mcampbell@imsmetals.com
           Industrial Repair Service Inc.                                                               ar@industrialrepair.net
           Infinityqs International Inc.                                                                sales@infinityqs.com
           Ingersoll-Rand Industrial U.S. Inc                                                           chuck.lenzen@irco.com
           International Paper Company                                                                  dale.livingston@ipaper.com
           Int'l Dairy-Deli-Bakery Association                                                          exhibits@iddba.org
           Iwasaki Images Of America                 c/o NU Life Food Replicas Inc.                     ron@iwasaki-images.com
           J.Sun Printing                                                                               peterjang@sbcglobal.net
           Jan-Pro Central Coast                     c/o Joranda Marketing Inc.                         lalo.meija@jan-pro.com
           Jet Delivery Inc.                                                                            billing@jetdelivery.com
           Jetair Technologies LLC                                                                      kevin.beyer@jetairtech.com
           JM Hydraulics Inc.                                                                           blanca@baletech.com
           John Morrison                                                                                jlmhere@yahoo.com
           Johnson Controls                          Los Angeles Service - 0373                         ronald.l.harrell@jci.com
           Jose Reyes Services                                                                          1965.josereyes@gmail.com
           Joyce/Dayton Corp.                                                                           sales@joycedayton.com
           Juarez Pallets                                                                               juarezpallets805@gmail.com
           JY Solutions Inc.                                                                            susan@jychemical.com
           KIEFER Werkzeugbau GmbH                                                                      kiefer-mold@t-online.de
           King of Freight LLC                                                                          pdavis@kingoffreight.com
                                                                                                        jemes@kresecurity.com
           KRE Security LLC                          Attn: Jarrod Emes & Kandice Pyles                  financial@kresecurity.com
           KRS Recycling Systems                     Attn: Cathy Federspiel                             cathy.federspiel@krsrecyclingsystems.us
           Lantech.com LLC                                                                              tsg@lantech.com
           Law Office of Michael R Shevlin           Attn: Michael Shelvin                              mshevlin@cox.net
           Lawson Products Inc.                                                                         alan.linnemeyer@lawsonproducts.com
           Liberty Packaging                                                                            laurenrosa@libertypackaginginc.com
                                                                                                        laurenrosa@libertypackaginginc.com
           Liberty Packaging                         dba Harbor Packaging                               lindawicker@libertypackaginginc.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                           Page 4 of 8
                                           Case 21-10527-JTD        Doc 115          Filed 03/22/21   Page 47 of 62

                                                                           Exhibit B
                                                                   Served via Electronic Mail
                               Name                                          Attention                                        Email
           Life Insurance Company of North America                                                        james.dougher@cigna.com
           Lift Inc.                                 Attn: Catherine Cintron                              ghennessy@liftincorporated.com
           Lift Inc.                                 Attn: George Hennessy                                ghennessy@liftincorporated.com
           Lindsay Engineering Inc.                                                                       accts@lindsayengineering.com
           Livingston International Inc.                                                                  lross@livingstonint.com
           M.A. Yeakel Sons Inc.                     Attn: Shawn Yeakel                                   shawn@mayeakel.com
           M.A. Yeakel Sons Inc.                     Attn: Zachary Cohen                                  zcohen@lesavoybutz.com
           Maag Group                                                                                     todd.foxx@maag.com
           MacPherson Western Tool & Supply Co                                                            sales@westtoo.com
           Magid Glove & Safety Mfg. Co. LLC         Attn: Gere Archbold                                  nancychavez@magidglove.com
           Magnatag Visible Systems                  c/o WA Krapf Inc                                     sales@magnatag.com
           Magnum Fence And Security Inc.                                                                 ralph@magnumfence.com
           Mainfreight                               Attn: Accounting                                     kyle.miley@mainfreightusa.com
           Maku AG                                                                                        info@maku-ag.ch
           Maltacourt Canada Ltd.                                                                         mariamessere@maltacourt.ca
           Marco Associates LLC                      Attn: Mark William Sementilli                        markwsem07@yahoo.com
           Marlin Software LLC                                                                            payments@themarlincompany.com
           Maxcess Americas Inc.                                                                          ar@maxcessintl.com
           McKenzie River Software LLC               dba SmartCAMcnc                                      sales@smartcamcnc.com
           McLaren Enterprises                       Attn: Jeffrey R. McLaren                             jeff.mclaren@att.net
           MD Environmental Inc.                                                                          mdenviron@aol.com
           Meyer Laboratory Inc.                                                                          mmarin@meyerlab.com
           Michael Shevlin Attorney at Law           Attn: Michael Shevlin                                mike@shevlinlaw.com
           Micro Epsilon America LP                                                                       me-usa@micro-epsilon.com
           Microsoft Corporation                                                                          wocs-na@microsoft.com
           MJH Tooling & Die                                                                              hiep.huynh@mjhtooling.com
           Modern Dispersions Inc.                   Dept 78                                              orders@moderndispersions.com
           MRO Electric & Supply                     AGS Associates                                       sales@mroelectric.com
                                                                                                          bijan@nahai.com
           Nahai Insurance Services                  Attn: Bijan Nahai & Tammie Wholihan                  tammie@nahai.com
           Nalco Company                                                                                  juliansmith@ecolab.com
           Nasons Lock & Safe Inc.                                                                        kaybrown@nasonslock.com
           National Gear Repair Inc.                 Attn: Tony Clark                                     tony@nationalgearrepair.com
           NC Servo Technology Corp                                                                       khick@ncservo.com
           NDC Technologies Inc.                                                                          ar@ndc.com
           Netwrix Corporation                                                                            netwrix.accounting@netwrix.com
           Neway Packaging Corp                                                                           orders@newaypkg.com
           Nordson Extrusion Dies Industries                                                              spareparts@nordsonedi.com
           NRAI INC.                                                                                      nrai-melvilleteam@wolterskluer.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                        Page 5 of 8
                                           Case 21-10527-JTD       Doc 115        Filed 03/22/21   Page 48 of 62

                                                                        Exhibit B
                                                                 Served via Electronic Mail
                              Name                                          Attention                                     Email
           NSF Certification LLC                                                                       aschindler@nsf.org
           Numatic Engineering                     Attn: Division of Motion Industries                 dshepherd@numaticengineering.com
           ODC Tooling & Molds                                                                         fkarai@odctooling.com
           Office Service Company                  Attn: Samuel Bartman & Cathi Jo Bohner              sbartman@officeservicecompany.com
           Onesource Distributors LLC                                                                  kmcmahon@1sourcedist.com
                                                                                                       lfernandez@ontref.com
           Ontario Refrigeration Service Inc.                                                          mnish@ontref.com
           OPT4 Group LLC                          Attn: Donielle Prudish                              dprudish@opt4group.com
           Paarang US Inc.                                                                             gisenberg@verizon.net
           Pace Punches Inc.                                                                           ndelhaye@pacepunches.com
           Pacific Packaging Enterprises Inc.                                                          billd@pacificpackent.com
           Pacific Paper Tube Inc.                                                                     marcus@pacificpapertube.com
           Packaging Corporation Of America                                                            andrewdieterle@packagingcorp.com
           Pamco Machine Works Inc.                Attn: Dale Christiansen                             james@pamcomachine.com
           Photovolt Instruments LLC                                                                   ann.hildreth@photovolt.com
           Plastic Process Equipment                                                                   tomp@ppe.com
           Plastics Investment Group Inc.                                                              rmauricio@pininc.net
           Plazteca S.A. De C.V.                                                                       industrial@wow.com.mx
           PMS S.R.L.                                                                                  marco.caneva@pms-service.it
           Posco Daewoo America Corp.                                                                  jpahules@dwa.posco-daewoo.com
           Precise Personnel LLC                                                                       blanca@ppstaffs.com
           Precision CNC Machining Inc.                                                                cncpcm@msn.com
           Precision Instrument Correction Inc                                                         repair@picinc.net
           Prime Resource Inc.                                                                         cuca@primeresourcenow.com
           Priority-1 Inc.                                                                             jade.redman@priority1.com
           Pro Farm Trucking Inc.                                                                      martin@profarmincorp.com
           Prudential Overall Supply                                                                   rogelios@pos-clean.com
           Quality Packaging & Supplies Inc.                                                           belam@qualityps.com
           R.B. Dwyer Co. Inc.                                                                         kristic@therbdwyergroup.com
           Raco Enterprises LLC                                                                        raco815@gmail.com
           RE Transportation Inc.                                                                      invoices@retrans.com
           REM Inc.                                Attn: Bob Marchant                                  judy@remfilters.com
           Repi LLC & REPI S.r.I.                  Attn: Ann Konopka                                   a.aguirre@repi.com
           Resource Engimech (India) Pvt. Ltd.                                                         sales@resource.co.in
           RKB Packaging Inc.                      Attn: Robert R. Barajas                             bob@rkbpackaging.com
           Royal Wholesale Electric                                                                    ar.9661@ced.com
           Rytec Corporation                                                                           srothenberg@rytecdoors.com
           SafetyKnife Inc                         Attn: Tony Domenico                                 safetyknife.sales@gmail.com
           Safigen PBC                             c/o Safi Analytics                                  finance@safi.ai
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                    Page 6 of 8
                                           Case 21-10527-JTD       Doc 115        Filed 03/22/21   Page 49 of 62

                                                                           Exhibit B
                                                                 Served via Electronic Mail
                               Name                                         Attention                                     Email
           Samuel Hong                                                                                 Address Redacted
           SBB Shipping USA Inc.                                                                       burcu@sbbusa.com
           Scotlynn USA Division Inc                                                                   nwellman@scotlynn.com
           Scott Bartels                                                                               Address Redacted
           Seasons                                 Attn: Eduardo Mejia                                 emejia@seasonscleaningsystem.com
           Servo Motor Technologies LLC                                                                smtservos@gmail.com
           Shannon Young                                                                               Address Redacted
           Shoppas Material Handling Ltd                                                               smhrental@shoppas.com
           Silvas Oil Company Inc.                                                                     customerservice@silvasoil.com
           Sinclair Sanitary Supply Co. Inc.                                                           jesse@sinclairsanitary.com
           Smith Corona                                                                                coughlin@smithcorona.com
           Smurfit Kappa North America LLC         Attn: Empire Container Corp                         peggy.bowman@smurfitkappa.com
           SNC Solutions LLC                                                                           k.canell@snc-solutions.com
           Socal Packaging Repair                                                                      diane@pkgrepair.com
           Sorema Division of Previero             Attn: Curt Cozart                                   claudia.bartesaghi@previero.it
           Sosland Publishing                                                                          soslandar@sosland.com
                                                                                                       li@sourceonepackagingllc.com
           Source One Packaging, LLC               Attn: Richard Perillo                               ds@sourceonepackagingllc.com
                                                                                                       judy@specialtytoolandmold.com
           Specialty Tool & Mold, Inc.             Attn: Eric Roggenbuck                               eric@specialtytoolandmold.com
           SPS Commerce Inc.                                                                           billing@spscommerce.com
           Stampco                                 dba East Main Enterprises                           orders@stampco.com
           Standard Industries JDML                dba Standard Industries                             marty@standard1.com
           State Water Resources Control Board     Attn: Storm Water Section                           feebranch@waterboards.ca.gov
           Strainoptics Acquisition Co. LLC                                                            don@strainoptics.com
           Superior Electric Motor Service Inc.                                                        chrism@superiorelectricmotor.com
           Superior Gate Systems                   Attn: Michael Allen Harrington                      superiorgatesystems@yahoo.com
           Superior Sanitary Supplies                                                                  jgonzales@superiorsanitary.com
           System Packaging Co. Inc.                                                                   systempackaginginc@gmail.com
           T. Brooks Construction Inc.                                                                 todd@brooksconst.com
           Techno Plumbing Group Inc                                                                   v.ourkhan@technoplumbing.net
           The Business Legal Group                                                                    rfrandsen@businesslegalgroup.com
           The Continental Insurance Company       CNA                                                 marinenewloss@cna.com
           Thermoformer Parts Suppliers                                                                tps@ejourney.com
           Thermoforming Systems LLC                                                                   spareparts@tslusa.biz
           Tierney Industrial Warehouse                                                                jon@tierneywarehouse.com
                                                                                                       usclaims@tmhcc.com
           Tokio Marine HCC Global - D&O Group     Attn: Andy Morgan                                   amorgan@tmhcc.com
           Tony Martin                                                                                 tmartin@ssdalarm.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                   Page 7 of 8
                                           Case 21-10527-JTD      Doc 115      Filed 03/22/21   Page 50 of 62

                                                                       Exhibit B
                                                                 Served via Electronic Mail
                               Name                                      Attention                                      Email
           Total-Western Inc                                                                        diana.morell@total-american.com
           TR Chem Solutions LLC                   Attn: Thomas J. Rissmann                         trissmann@trchemsolutions.com
           Tri County Tool Inc.                                                                     chuck@tri-county-tool.com
           Tria America Inc.                                                                        difinazzi@triaamerica.com
           Trutech Precision                       Attn: Frank Rayburn                              frankrayburn@gmail.com
           T-T Electric USA                                                                         rvandorn@ttelectricusa.com
           Turnkee General Contractors Inc.                                                         timhenry@turnkee.com
           U.S. Bank As Paying Agent                                                                agency.services.borrower@usbank.com
           Uber Freight LLC                                                                         jack.burns@uber.com
           UBP - San Luis Obispo Inc.              dba Ultrex Business Products                     rmontolfo@ultrex.net
           Unifirst Corporation                                                                     vanessa-escovedo@unifirst.com
           Uniform Nationwide LLC.                                                                  info@uniformnationwide.com
           United Polymers Inc.                                                                     mike@upibag.com
           Univoip Inc.                            Attn: Elena Savage                               noel.damouni@univoip.com
           Venezia                                 Mark Bullard                                     mbullard@veneziainc.com
           Ventura County Control Systmes          Attn: Octavio De Lao                             vccontrols@aol.com
           Ventura County CPR                      Attn: Victor A Sepulveda                         vic.splvda@gmail.com
           Ventura Steel                                                                            reubanks@venturasteel.com
           Verdeco Recycling Inc.                                                                   alex.delnik@verdecorecycling.com
           Veritiv Canada Inc                      c/o T46082U                                      carol.vezina@veritivcorp.com
           Veritiv Operating Company                                                                peter.dallas@veritivcorp.com
           VFK Head Corp.                                                                           oh@vfk.com
           Vortex Industries, Inc                  Attn: Michelle Crecelius                         michellec@vortexind.com
           Vortex Industries, Inc.                 File 1095                                        michellec@vortexind.com
           Vulcan Plastics Technology Co. Ltd.                                                      simon@vulcanplastics.com
           W.S. Dodge Oil Company Inc.                                                              daved@wsdodgeoil.com
           Wagner Die Supply                                                                        khintz@wagnerdiesupply.com
           Watco Supply Chain Services LLC                                                          jonesboro3@watcosupplychain.com
           Weima America                                                                            john.pahl@weima.com
           West Coast Electric Motors                                                               syoung@wcemotors.com
           West Coast Water Services Inc.                                                           westcoastwaterservices@gmail.com
           Whittier Grinding Co. Inc.                                                               whittiergrinding@hotmail.com
           WM Thermoforming Machines Sa                                                             sales@wm-thermoforming.com
           Wolfpack Protective Services                                                             sami@wolfpacks.com
           Worldwide Polychem (Hk) Limited                                                          larry.ho@fenc.com
           Worthy Tall Industry Co. Limited                                                         peter_pxj@hotmail.com
           Yeteka Thermoform Kalip Makina                                                           osman@yeteka.xom
           Zee Medical Service Co. #34                                                              zeeojai@zeemed34.com
           Zoro Tools Inc.                                                                          askzoro@zoro.com
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                   Page 8 of 8
Case 21-10527-JTD   Doc 115   Filed 03/22/21   Page 51 of 62




                    Exhibit C
                                                        Case 21-10527-JTD             Doc 115         Filed 03/22/21           Page 52 of 62

                                                                                             Exhibit C
                                                                                       Served via First-Class Mail

                    Name                                  Attention                          Address 1                             Address 2                       City      State       Zip    Country
 2245 Valley LLC                         Attn: Jamie Johnson                   225 W Hospitality Ln Suite 315                                             San Bernardino    CA       92408
 Allan Company                           Attn: Jason Young CEO                 14620 Joanbridge St                                                        Baldwin Park      CA       91706
 American Starlinger Sahm                Attn: Wes Wood                        11 Jack Casey Ct                                                           Fountain Inn      SC       29644
 American Supply Company                 c/o Sterling Industries LP            1621 E 27th St                        Attn: Alex Nehora                    Los Angeles       CA       90011
 Arnold & Porter Kaye Scholer LLP        Attn: Messersmith Gryll & Clements    70 W Madison St Suite 4200                                                 Chicago           IL       60602-4321
 B&B Plastics Recyclers Inc.             Attn: Susana Rodriguez                3040 N Locust Ave                                                          Rialto            CA       92377
 Bank Leumi USA                          c/o Otterbourg PC                     230 Park Ave                          Attn: Kramer Morse & Pecorelli       New York          NY       10169-0075
 Bantam Materials International          Attn: Carolina Velarde                4207 Ste. Catherine St W Suite 202                                         Montreal          QC       H3Z 1P6    Canada
 Banyan Plastics                         Attn: Sloan Sherman                   2393 S Congress Ave Suite 200                                              West Palm Beach   FL       33406
 CA Office of the Attorney General                                             PO Box 944255                                                              Sacramento        CA       94244-2550
 California Dept of Resources            Recycling & Recovery                  1001 I St Mail Stop 9A                                                     Sacramento        CA       95814
 Cigna                                   Attn: Director or Officer             400 N Brand Blvd 3rd Floor                                                 Glendale          CA       91203
 City of Riverside                       Attn: Finance Div & Public Utility    3900 Main St 6th Floor                                                     Riverside         CA       92522
 Custom Polymers Pet LLC                 Attn: Petra                           831 E Morehead St Suite 40                                                 Charlotte         NC       28202
 DE Office of the Attorney General       Delaware Department of Justice        820 N French St                       Carvel State Building                Wilmington        DE       19801
 Delaware Secretary of State             Division of Corporations              401 Federal St PO Box 898             Franchise Tax                        Dover             DE       19903
 Delaware State Treasury                                                       820 Silver Lake Blvd Suite 100                                             Dover             DE       19904
 Duris Corporation                       Attn: Sam Hong                        2655 1st St Suite 250                                                      Simi Valley       CA       93065
 Emerging Acquisitions LLC               c/o Hershner Hunter LLP               180 E 11th Ave                        Attn: Nancy K. Cary                  Eugene            OR       97401
 Emerging Acquisitions LLC                                                     3592 W 5th Ave                                                             Eugene            OR       97402
 Engie                                   Attn: Tamara Cooper                   PO Box 9001025                                                             Louisville        KY       40290-1025
 Everrank Investment Group Inc.          Attn: David Ha                        17450 SIlica Dr                                                            Victorville       CA       92395
 Exact Staff                             Attn: Jennie Bowles                   21031 Ventura Blvd Suite 501                                               Woodland Hills    CA       91364
 Fairmont Logistics                      Attn: Dalila Gomez                    9663 Santa Monica Blvd Suite 1092                                          Beverly HIlls     CA       90210
 Federal Communications Commission       Attn: Matthew Berry                   445 12th St SW                        Office of General Counsel            Washington        DC       20554
 GP Harmon Recycling LLC                 dba Harmon Associates LLC             1 Jericho Plaza Suite 204             Attn: Susan Roth & Jason Smither     Jericho           NY       11753-1681
 Indorama Ventures                       Attn: Paul Lee                        11591 Etiwanda Ave                    Sustainable Solutions - Fontana      Fontana           CA       92337
 Internal Revenue Service                Attn: Insolvency                      1352 Marrows Rd 2nd Floor                                                  Newark            DE       19711-5445
 Internal Revenue Service                Attn: Susanne Larson                  31 Hopkins Plaza Room 1150                                                 Baltimore         MD       21201
 Internal Revenue Service                Centralized Insolvency Operation      2970 Market St                                                             Philadelphia      PA       19104
 Internal Revenue Service                                                      PO Box 21126                                                               Philadelphia      PA       19114
 KT Resources                            Attn: Kitaek Oh                       1340 E Route 66 Suite 200-D                                                Glendora          CA       91740
 Latham & Watkins LLP                    Attn: Andrew C. Ambruoso              885 Third Ave                                                              New York          NY       10022
 Latham & Watkins LLP                    Attn: James Ktsanes                   330 N Wabash Ave Suite 2800                                                Chicago           IL       60611
 Latham & Watkins LLP                    Attn: Jeff Bjork                      355 S Grand Ave Suite 100                                                  Los Angeles       CA       90071
 MacDermid Incorporated                  Attn: Deborah Gorzelany               PO Box 843568                                                              Los Angeles       CA       90084-3568
 Marglen Industries Inc                  Attn: M. Cook                         1748 Ward Mountain Rd NE                                                   Rome              GA       30161
 Miles Chemical Company Inc.             Attn: Dan Zinman                      12801 Rangoong St                                                          Arleta            CA       91331
 MoLo Solutions                          Attn: Kelly Barnes                    PO Box 7050                                                                Carol Stream      IL       60197-7050
 Nestle Waters North America Inc.        Attn: Maria French & Tonia Cannon     900 Long Ridge Rd Bldg 2                                                   Stamford          CT       06902
 Nestle Waters North America Inc.        c/oTroutman Pepper Hamilton Sanders   4000 Town Center Suite 1800           Attn: Robert Hertzberg & Kay Kress   Southfield        MI       48075-1505
 Niagara Bottling LLC                    Attn: Cridlebaugh & Gulati            2560 E Philadelphia St                                                     Ontario           CA       91761
 Nissan Motor Acceptance Corp.                                                 8900 Freeport Pkwy                                                         Irving            TX       75063
 OCI International Inc.                  Attn: Jake Hwang                      11767 Katy Fwy Suite 1140                                                  Houston           TX       77079
 Office of the Attorney General          Attn: Michael B. Mukasey              950 Pennsylvania Ave NW               U.S. Department of Justice           Washington        DC       20530-0001
 Olympic Wire & Equipment Co. Inc.                                             PO Box 3227                                                                Newport Beach     CA       92659
 Orion                                   c/o Latham & Watkins LLP              330 N Wabash Ave Suite 2800           Attn: James Ktsanes                  Chicago           IL       60611
 Orion                                   c/o Latham & Watkins LLP              355 S Grand Ave Suite 100             Attn: J. Bjork & N. Messana          Los Angeles       CA       90071
 Orion                                   c/o Latham & Watkins LLP              885 Third Ave                         Attn: Andrew C. Ambruoso             New York          NY       10022
 Otterbourg P.C.                         Attn: Andrew Kramer & David Morse     230 Park Ave                                                               New York          NY       10169-0075
 PA Office of the Attorney General                                             Strawberry Square 16th Floor                                               Harrisburg        PA       17120
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                      Page 1 of 2
                                                        Case 21-10527-JTD          Doc 115          Filed 03/22/21          Page 53 of 62

                                                                                           Exhibit C
                                                                                    Served via First-Class Mail

                    Name                                 Attention                        Address 1                            Address 2                        City       State       Zip     Country
 Pension Benefit Guaranty Corp.          Office of the General Counsel      1200 K St NW                                                               Washington         DC       20005-4026
 Plastic Express                         Attn: Monica Ruiz                  15450 Salt Lake Ave                                                        City of Industry   CA       91745
 Plastic Recycling Corp California       Attn: Sally Houghton               PO Box 1400                                                                Suisun City        CA       94585-4400
 PNC Equipment Finance LLC                                                  655 Business Center Dr                                                     Horsham            PA       19044
 Polyquest Inc.                          Attn: Heather Mercer               1979 Eastwood Rd Suite 201                                                 Wilmington         NC       28403
 PQ Recycling a Polyquest Company        Attn: Megan Adams                  1979 Eastwood Rd Suite 201                                                 Wilmington         NC       28403
 Quality Freight Logistics Inc.          Attn: Philip Wojtuniecki           24649 Mound Rd                                                             Warren             MI       48091
 RePET Inc.                              Attn: Jay Chein                    14207 Monte Vista Ave                                                      Chino              CA       91710
 Replenysh Inc.                          Attn: Mark Armen                   PO Box 515381 PMB 83530                                                    Los Angeles        CA       90051-6681
 rPlanet Earth Los Angeles LLC           Attn: Rishi Moorjani               5300 S Boyle Ave                                                           Vernon             CA       90058
 Secretary of State                      Division of Corporations           PO Box 7040                           Franchise Tax                        Dover              DE       19903
 Secretary of Treasury                                                      15th & Pennsylvania Ave NW                                                 Washington         DC       20220
 Secretary of Treasury                                                      PO Box 7040                                                                Dover              DE       19903
 Securities & Exchange Commission        Attn: Marc Berger                  200 Vesey St Suite 400                Brookfield Place                     New York           NY       10281-1022
 Securities & Exchange Commission        Attn: Mark Schonfeld               3 World Financial Center Suite 400                                         New York           NY       10281-1022
 Securities & Exchange Commission        Attn: Michael A. Berman            100 F Street NE                                                            Washington         DC       20549
 Shell Energy North America LP           Attn: Bankruptcy & Credit          150 N Dairy Ashford Rd Bldg F                                              Houston            TX       77079
 Shermco Industries Inc                  Attn: Allison Jones                PO Box 540545                                                              Dallas             TX       75354
 Signature Business Leasing LLC                                             225 Broadhollow Rd Suite 132W                                              Melville           NY       11747
 Sorema Division of Previero             Attn: Director or Officer          17 Via per Cavolto                                                         Anzano del Parco   CO       22040      Italy
 Southern California Edison Company      Attn: Director or Officer          10060 Telegraph Rd                                                         Ventura            CA       93004
 Starlinger & Co. Gesellschaft MBH       Attn: Frank T. Davis III           1 Main St 2nd Floor                   Haynsworth Sinkler Boyd PA           Greenville         SC       29601
 Stonebriar Commercial Finance LLC                                          5601 Granite Pkwy Suite 1350                                               Plano              TX       75024
 Susquehanna Commercial Finance Inc.                                        2 Country View Rd Suite 300                                                Malvern            PA       19355
 Toyota IndustriesCommercial Finance                                        PO Box 9050                                                                Dallas             TX       75019-9050
 Toyota Motor Corporation                                                   PO Box 3457                                                                Torrance           CA       90510
 TX Office of the Attorney General                                          300 W 15th St                                                              Austin             TX       78701
 UMB Bank N.A.                           c/o Arnold & Porter Kaye Scholer   70 W Madison St Suite 4200            Attn: Messersmith Gryll & Clements   Chicago            IL       60602-4231
 UMB Bank N.A. as Trustee                                                   120 S Sixth St Suite 1400                                                  Minneapolis        MN       55402
 US Attorney District of Delaware        c/o US Attorneys Office            1313 N Market St                      Hercules Building                    Wilmington         DE       19801
 Waste Management                        Attn: Shameka Harney               1001 Fannin Suite 4000                                                     Houston            TX       77002
 Wells Fargo Bank N.A.                                                      300 Tri-State International Ste 400                                        Lincolnshire       IL       60069
 WorldWide of New York Inc.              Attn: Lisa Lee & Jeff SooHoo       169 Commack Rd Suite 339                                                   Commack            NY       11725
 Young Conaway Stargatt & Taylor LLP     Attn: Brady Harron & Coyle         1000 N King St                                                             Wilmington         DE       19801




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                     Page 2 of 2
Case 21-10527-JTD   Doc 115   Filed 03/22/21   Page 54 of 62




                    Exhibit D
                                               Case 21-10527-JTD                 Doc 115       Filed 03/22/21          Page 55 of 62

                                                                                         Exhibit D
                                                                                 Served via Electronic Mail

                      Name                                           Attention                                       Address 1                                     Email
                                                                                                                                             csimon@crosslaw.com
                                                                                                        Attn: Christopher P. Simon, Esq. &   kmann@crosslaw.com
 Allan Company                               c/o Cross & Simon LLC                                      Kevin S. Mann, Esq.                  smacdonald@crosslaw.com
                                                                                                                                             mgottfried@elkinskalt.com
                                                                                                                                             aaburto@elkinskalt.com
 Allan Company                               c/o Elkins Kalt Weintraub Reuben Gartside LLP              Attn: Michael I. Gottfried, Esq.     myuen@elkinskalt.com
 American Starlinger Sahm                    Attn: Wes Wood                                                                                  wwood@starlingersahm.com
 American Supply Company                     c/o Sterling Industries LP                                 Attn: Alex Nehora                    anehorai@aol.com
                                                                                                                                             michael.messersmith@arnoldporter.com
                                             Attn: Michael Messersmith, Sarah Gryll, & Ginger                                                sarah.gryll@arnoldporter.com
 Arnold & Porter Kaye Scholer LLP            Clements                                                                                        ginger.clements@arnoldporter.com
 B&B Plastics Recyclers Inc.                 Attn: Susana Rodriguez                                                                          info@bbplasticsinc.com
                                                                                                                                             akramer@otterbourg.com
                                                                                                        Attn: Andrew M. Kramer, David W.     dmorse@otterbourg.com
 Bank Leumi USA                              c/o Otterbourg PC                                          Morse, & Frank J. Pecorelli          fpecorelli@otterbourg.com
                                                                                                                                             knight@rlf.com
                                                                                                                                             queroli@rlf.com
                                                                                                        Attn: John H. Knight & David T.      rbgroup@rlf.com
 Bank Leumi USA                              c/o Richards Layton & Finger PA                            Queroli                              ann-jerominski-2390@ecf.pacerpro.com
 Bantam Materials International              Attn: Carolina Velarde COO                                                                      carolina.velarde@bantaminc.com
 Banyan Plastics                             Attn: Sloan Sherman, Account Manager                                                            sloan@banyanplastics.com
 California Office of the Attorney General                                                                                                   bankruptcy@coag.gov
 Cigna                                       Attn: Director or Officer                                                                       pdmglendale@cigna.com
 City of Riverside                           Attn: Finance Division & Public Utilities                                                       callcenter@riversideca.gov
 Custom Polymers Pet LLC                     Attn: Petra                                                                                     petra@custompolymers.com
                                                                                                                                             olivia.salvatierra@lgbs.com
                                                                                                                                             dallas.bankruptcy@publicans.com
                                                                                                                                             dallas.bankruptcy@lgbs.com
                                                                                                                                             beth.weller@lgbs.com
 Dallas County                               c/o Linebarger Goggan Blair & Sampson LLP                  Attn: Elizabeth Weller               dora.casiano-perez@lgbs.com
 Delaware Office of the Attorney General     Delaware Department of Justice                                                                  attorney.general@delaware.gov
 Delaware Secretary of State                 Division of Corporations                                                                        dosdoc_bankruptcy@state.de.us
 Delaware State Treasury                                                                                                                     statetreasurer@state.de.us
 Duris Corporation                           Attn: Sam Hong                                                                                  samhong805@gmail.com
                                                                                                                                             hhecfb@hershnerhunter.com
 Emerging Acquisitions LLC                   c/o Hershner Hunter LLP                                    Attn: Nancy K. Cary                  ncary@hershnerhunter.com
 Engie Resources LLC                         Attn: Tamara Cooper                                                                             tamara.cooper@engie.com
 Everrank Investment Group Inc.              Attn: David Ha                                                                                  davidha@everrankca.com
 Exact Staff                                 Attn: Jennie Bowles                                                                             jbowles@exactstaff.com
 Fairmont Logistics                          Attn: Dalila Gomez                                                                              dalila@fairmontlogistics.com
                                                                                                                                             sroth@gapac.com
 GP Harmon Recycling LLC                     dba Harmon Associates LLC                                  Attn: Susan Roth & Jason Smither     jsmithe@gapac.com
 Indorama Ventures Sustainable Solutions -
 Fontana                                     Attn: Paul Lee                                                                                  paul.lee@us.indorama.net
 Internal Revenue Service                    Attn: Susanne Larson                                                                            sbse.Insolvency.balt@irs.gov
In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                      Page 1 of 3
                                                Case 21-10527-JTD               Doc 115        Filed 03/22/21        Page 56 of 62

                                                                                      Exhibit D
                                                                                Served via Electronic Mail

                    Name                                           Attention                                       Address 1                                 Email
 KT Resources                                 Attn: Kitaek Oh                                                                            okt@ktresources.net
 Latham & Watkins LLP                         Attn: Andrew C. Ambruoso                                                                   andrew.ambruoso@lw.com
 Latham & Watkins LLP                         Attn: James Ktsanes                                                                        james.ktsanes@lw.com
                                                                                                                                         jbjork@latham.com
 Latham & Watkins LLP                         Attn: Jeff Bjork                                                                           carbonlite.lwteam@lw.com
 MacDermid Incorporated                       Attn: Deborah Gorzelany                                                                    deborah.gorzelany@macdermidenthone.com
 Marglen Industries Inc                       Attn: M. Cook                                                                              mcook@marglen.us
 Miles Chemical Company Inc.                  Attn: Dan Zinman, Tammy Simpers, & Gregg Milhaupt                                          cs@mileschemical.com
 MoLo Solutions                               Attn: Kelly Barnes                                                                         kelly.barnes@shipmolo.com
 Nestle Waters North America Inc.             Attn: Maria French & Tonia M. Cannon                                                       maria.french@waters.nestle.com
                                                                                                                                         marcy.smith@troutman.com
                                                                                                                                         wlbank@troutman.com
                                                                                                                                         monica.molitor@troutman.com
 Nestle Waters North America Inc.             c/o Troutman Pepper Hamilton Sanders LLP                 Attn: Marcy J. McLaughlin Smith   peggianne.hardin@troutman.com
                                                                                                       Attn: Robert S. Hertzberg & Kay   robert.hertzberg@troutman.com
 Nestle Waters North America Inc.             c/o Troutman Pepper Hamilton Sanders LLP                 Standridge Kress                  kay.kress@troutman.com
                                                                                                                                         panderson@niagarawater.com
 Niagara Bottling LLC                         Attn: Pamela Anderson Cridlebaugh & Sid Gulati                                             sgulati@niagarawater.com
                                                                                                                                         caroline.djang@bbklaw.com
 Niagara Bottling LLC                         c/o Best Best & Krieger LLP                              Attn: Caroline R. Djang, Esq.     laurie.verstegen@bbklaw.com
 OCI International Inc.                       Attn: Jake Hwang                                                                           jake@ocii.net
                                                                                                                                         joseph.mcmahon@usdoj.gov
 Office of the U.S. Trustee                   Attn: Joseph J. McMahon, Jr.                                                               ustpregion03.wl.ecf@usdoj.gov
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                                 Attn: Andrew C. Ambruoso, Esq.    andrew.ambruoso@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                                 Attn: James Ktsanes, Esq.         james.ktsanes@lw.com
                                                                                                       Attn: Jeffrey E. Bjork, Esq. &    jeff.bjork@lw.com
 Orion Energy Partners Investment Agent LLC   c/o Latham & Watkins LLP                                 Nicholas J. Messana, Esq.         nicholas.messana@lw.com
                                                                                                                                         bankfilings@ycst.com
                                                                                                                                         rbrady@ycst.com
                                                                                                       Attn: Robert S. Brady, Edwin J.   eharron@ycst.com
 Orion Energy Partners Investment Agent LLC   c/o Young Conaway Stargatt & Taylor LLP                  Harron, & Kara Hammond Coyle      kcoyle@ycst.com
                                                                                                                                         akramer@otterbourg.com
 Otterbourg P.C.                              Attn: Andrew M. Kramer & David E. Morse                                                    dmorse@otterbourg.com
 Plastic Recycling Corp of California         Attn: Sally Houghton                                                                       shoughton@prcc.biz
 PQ Recycling, a Polyquest Company            Attn: Megan Adams                                                                          meganadams@polyquest.com
 Quality Freight Logistics Inc.               Attn: Philip Wojtuniecki                                                                   pwojtuniecki@qflteam.com
                                                                                                                                         sales@repetinc.com
 RePET Inc.                                   Attn: Jui-Li Yen & Jay Chein                                                               jchou@repetusa.com
                                                                                                                                         mark@replenysh.com
 Replenysh Inc.                               Attn: Mark Armen                                                                           legal@replenysh.com
 rPlanet Earth Los Angeles LLC                Attn: Rishi Moorjani, Controller L. Worley                                                 lworley@rplanetearth.com
 Securities & Exchange Commission             Attn: Marc Berger, Regional Director                                                       bankruptcynoticeschr@sec.gov
 Securities & Exchange Commission             c/o Office of General Counsel-Bankruptcy                 Attn: Michael A. Berman           secbankruptcy-ogc-ado@sec.gov



In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                Page 2 of 3
                                                  Case 21-10527-JTD                  Doc 115       Filed 03/22/21        Page 57 of 62

                                                                                           Exhibit D
                                                                                     Served via Electronic Mail

                     Name                                                Attention                                      Address 1                                   Email
                                                                                                                                               sena.customersupport@shell.com
                                                                                                                                               travis.torrence@shell.com
 Shell Energy North America LP                  Attn: Bankruptcy & Credit                                                                      nashira.parker@shell.com
 Shermco Industries Inc                         Attn: Allison Jones                                                                            ajones@shermco.com
                                                                                                                                               mmenkowitz@foxrothschild.com
                                                                                                                                               jmanfrey@foxrothschild.com
                                                                                                                                               jdistanislao@foxrothchild.com
 Solid Waste Services Inc.                      dba J.P. Mascaro & Sons                                     c/o Fox Rothschild LLP             brian-oneill-fox-5537@ecf.pacerpro.com
 Sorema, Division of Previero                   Attn: Director or Officer                                                                      cwcozart@aol.com
                                                                                                                                               mphillips@mmwr.com
 Starlinger & Co. Gesellschaft M.B.H.           c/o Haynsworth Sinkler Boyd PA                              Attn: Frank T. Davis III           marc-phillips-8177@ecf.pacerpro.com
                                                                                                                                               mmenkowitz@foxrothschild.com
                                                                                                                                               jmanfrey@foxrothschild.com
                                                                                                            Attn: Michael G. Menkowitz, Esq. & jdistanislao@foxrothchild.com
 TotalRecycle Inc.                              c/o Fox Rothschild LLP                                      Jason C. Manfrey, Esq.             brian-oneill-fox-5537@ecf.pacerpro.com
 UMB Bank N.A., in its separate capacities as                                                                                                  michael.messersmith@arnoldporter.com
 TX DIP Agent, PA DIP Agent, TX Bonds                                                                       Attn: Michael D. Messersmith,      sarah.gryll@arnoldporter.com
 Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP                        Sarah Gryll, & Ginger Clements     ginger.clements@arnoldporter.com
                                                                                                                                               david.a.smith@troutman.com
                                                                                                                                               david.stratton@troutman.com
                                                                                                                                               evelyn.meltzer@troutman.com
                                                                                                                                               ken.listwak@troutman.com
 UMB Bank N.A., in its separate capacities as                                                                                                  wlbank@troutman.com
 TX DIP Agent, PA DIP Agent, TX Bonds                                                                       Attn: David B. Stratton, Evelyn J. monica.molitor@troutman.com
 Trustee, and PA Bonds Trustee                  c/o Troutman Pepper Hamilton Sanders LLP                    Meltzer, & Kenneth A. Listwak      peggianne.hardin@troutman.com
 Waste Management                               Attn: Shameka Harney                                                                           sharney@wm.com
 Waste Management Recycle America LLC           c/o Monzack Mersky & Browder PA                             Attn: Rachel B. Mersky             rmersky@monlaw.com
 WorldWide of New York Inc.                     Attn: Lisa Lee & Jeff SooHoo                                                                   jeff@wwofny.com
                                                                                                                                               rbrady@ycst.com
                                                Attn: Robert S. Brady, Edwin J. Harron, & Kara                                                 eharron@ycst.com
 Young Conaway Stargatt & Taylor LLP            Hammond Coyle                                                                                  kcoyle@ycst.com




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                          Page 3 of 3
Case 21-10527-JTD   Doc 115   Filed 03/22/21   Page 58 of 62




                    Exhibit E
                                                              Case 21-10527-JTD                       Doc 115               Filed 03/22/21           Page 59 of 62
                                                                                                                  Exhibit E
                                                                                                            Served via First-Class Mail


                               Name                                                 Attention                                  Address 1                          Address 2             Address 3           City       State        Zip
 2245 Valley LLC                                                                                               2245 Valley Blvd                                                                      Colton           CA       92324
 A1 Restoration Inc.                                          dba A1 Energy                                    Attn: Lori Porreca                    2730 Shenck Rd                                  Manheim          PA       17545
 ADP 401K                                                                                                      1851 N Resler Dr                      MS-100                                          El Paso          TX       79912
 ADP LLC                                                                                                       One ADP Blvd                                                                          Roseland         NJ       07068
 Amcor Group GmbH                                                                                              10521 S Hwy M-52                                                                      Manchester       MI       48158
 Anchor Fire Protection Co. Inc.                              Attn: Denise Miller                              270 Renninger Rd                                                                      Perkiomenville   PA       18074
 BBSI-Payroll/Barrett Business Services Inc.                                                                   1950 Sunwest Ln                                                                       San Bernardino   CA       92408
 Berks61 Owner LLC                                            c/o Endurance Real Estate Group                  4 Radnor Corporate Estate Group                                                       Radnor           PA       19087
 Berks61 Owner LLC                                            c/o Kaplin Stewart Meloff Reiter & Stein PC      Attn: Marc A. Snyder, Esq.            Union Meeting Corporate Center   910 Harvest Dr Blue Bell        PA       19422
 Berks61 Owner LLC                                            c/o American Realty Advisors                     Attn: Stanley L. Lezman               515 S Flower St                  49th Floor     Los Angeles      CA       90071
 Blue Rock Construction                                                                                        1275 Glenlivet Dr                     Suite 330                                       Allentown        PA       18106
 Blue Rock Construction Inc.                                                                                   2324 Second St Pike                                                                   Newton           PA       18940
 Bulk Handling Systems                                        Attn: Tina Miller                                3592 W Fifth Ave                                                                      Eugene           OR       97402
 CA Dept of Tax & Fee Admin (CDTFA)                                                                            450 N St                                                                              Sacramento       CA       94279
 California Board Of Equalization                                                                              450 N St                              Mic: 121                                        Sacramento       CA       94279-0121
 California Dept of Tax & Fee Admin                                                                            PO Box 942879                                                                         Sacramento       CA       94279-6001
 California EPA                                                                                                PO Box 1288                                                                           Sacramento       CA       95812-1288
 California EPA                                                                                                555 Capitol Mall                      Suite 235                                       Sacramento       CA       95814
 California Franchise Tax Board                                                                                PO Box 942857                                                                         Sacramento       CA       94257-0631
 California Franchise Tax Board                                                                                PO Box 942840                                                                         Sacramento       CA       942840-0040
 California Secretary of State                                Attn: Statement of Information Unit              PO Box 944230                                                                         Sacramento       CA       94244-2300
 California State Controller                                                                                   1500 11th St                                                                          Sacramento       CA       95814
 California State Controller                                  Unclaimed Property Division                      10600 White Rock Rd                   Suite 141                                       Rancho Cordova   CA       95670
 CedarWood Young                                              dba Allan Company                                14620 Joanbridge St                                                                   Baldwin Park     CA       91706
 CHLIC- Chicago/Cigna Dental                                  Attn: Kimela White                               5476 Collections Center Dr                                                            Chicago          IL       60693
 Cigna - Dental                                                                                                PO Box 644546                                                                         Pittsburgh       PA       15264-4546
 Cigna Group Insurance - Life                                 Attn: Jacqueline Palmer                          PO Box 8500-110                                                                       Philadelphia     PA       19178-0110
 Cigna Life Insurance Company of North America                                                                 PO Box 780110                                                                         Philadelphia     PA       19178-0110
 Commonwealth of Pennsylvania                                                                                  909 Elmerton Ave                                                                      Harrisburg       PA       17110
 Cypress Premium Funding Inc.                                                                                  PO Box 3529                                                                           Mission Viejo    CA       92690
 Cypress Premium Funding Inc.                                 c/o Nahai Insurance Services                     Attn: Bijan Nahai & Tammie Wholihan   465 S Beverly Dr                 Suite 200      Beverly Hills    CA       90212
 Delaware Dept of Finance                                     Office Of Unclaimed Property                     PO Box 8931                                                                           Wilmington       DE       19899-8931
 Delaware Dept of Natural Resources & Environmental Control                                                    PO Box 1401                                                                           Dover            DE       19903
 Delaware Division of Corporations                                                                             PO Box 5509                                                                           Binghamton       NY       13902-5509
 Delaware Secretary of State                                                                                   PO Box 5509                                                                           Binghamton       NY       13902-5509
 Duris Corporation                                                                                             1966 Seasons St                                                                       Simi Valley      CA       93065
 Employers Assurance Co.                                                                                       2550 Paseo Verde Pkwy                 Suite 100                                       Henderson        NV       89074-7117
 Exact Staff Inc.                                                                                              21030 Ventura Blvd                    Suite 501                                       Woodland Hills   CA       91364
 Ingersoll-Rand Compression Technologies & Services                                                            6291 Burnham Ave                                                                      Buena Park       CA       90621
 Internal Revenue Service                                     EFTPS                                            PO Box 24017                                                                          Fresno           CA       93779-4017
 Jason Farahnik                                               dba Loaned Earth Recycling                       10250 Constellation Blvd              Suite 2820                                      Los Angeles      CA       90067
 Jules & Associates Inc.                                                                                       515 S Figueroa St                     Suite 1950                                      Los Angeles      CA       90071
 Lubo USA LLC                                                 dba VAN DYK Recycling Solutions                  78 Halloween Blvd                                                                     Stamford         CT       6902
 Luxury Auto Leasing                                                                                           4163 Lincoln Blvd                                                                     Marina Del Rey   CA       90292
 Olympic Wire and Equipment Co. Inc.                                                                           3001 Red Hill Ave                     Bldg 2                           Suite 102      Costa Mesa       CA       92626
 Ontario Refrigeration Service Inc.                                                                            6002 San Fernando Rd                                                                  Glendale         CA       91202
 Ontario Refrigeration Service Inc.                                                                            4601 Telephone Rd                     Suite 114                                       Ventura          CA       93003
 Pelletron Corporation                                        Attn: Donna Kowalkkowski & Dick Bloom            1866 Colonial Village Ln              Suite 101                                       Lancaster        PA       17601
 Pelletron Corporation                                        Attn: Susan Ord                                  PO Box 645504                                                                         Pittsburgh       PA       15264-5253
 Pennsylvania Dept of Environmental Resources                                                                  PO Box 2063                                                                           Harrisburg       PA       17105-2063
 Pennsylvania Dept of Revenue                                                                                  1846 Brookwood St                                                                     Harrisburg       PA       17104
 Pennsylvania Dept of State                                                                                    302 North Office Bldg                 401 North St                                    Harrisburg       PA       17120
 Pennsylvania State Treasury                                  Unclaimed Property Division                      Riverfront Office Center              1101 S Front St                  4th Floor      Harrisburg       PA       17104-2516
 Pepsi-Cola Advertising and Marketing Inc.                                                                     700 Henderson Hill Rd                                                                 Purchase         NY       10577
 PIHV Mountain Creek LLC                                      MSC: 535                                         PO Box 29048                                                                          Phoenix          AZ       85038-9048
 PIHV Mountain Creek LLC                                                                                       100 Saint Paul St                     Suite 300                                       Denver           CO       80206
 Prologis Targeted US Logistics Fund LP                       Attn: Angie Smith                                PO Box 846336                                                                         Dallas           TX       75284-6336
 Prologis Targeted US Logistics Fund LP                                                                        3546 Concours St                      Suite 100                                       Ontario          CA       91764

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                                                         Page 1 of 2
                                                     Case 21-10527-JTD                   Doc 115          Filed 03/22/21   Page 60 of 62
                                                                                                Exhibit E
                                                                                          Served via First-Class Mail


                              Name                                    Attention                             Address 1                  Address 2   Address 3          City      State       Zip
 Prologis Targeted US Logistics Fund LP              Attn: General Counsel                   1800 Wazee St                 Suite 500                           Denver          CO       80202
 Samuel Hong                                                                                 1228 Arroyo View St                                               Thousand Oaks   CA       91320
 Shoppas Material Handling Ltd                                                               PO Box 612027                                                     Dallas          TX       75261-2027
 Shoppas Material Handling Ltd                       c/o Toyota Commercial Finance           15217 Grand River Rd                                              Fort Worth      TX       76155
 State Water Resources Control Board                 Attn: Storm Water Section               PO Box 1888                                                       Sacramento      CA       95812-1888
 Stonebriar Commercial Finance LLC                                                           PO Box 874052                                                     Kansas City     MO       64187-4052
 Texas Commission on Environmental Quality                                                   12100 Park 35 Cir                                                 Austin          TX       78753
 Texas Comptroller of Public Accounts                                                        PO Box 13528                  Capitol Station                     Austin          TX       78711-3528
 Texas Comptroller Public Accounts                   Unclaimed Property Claims Section       LBJ State Office Bldg         111 E 17th St                       Austin          TX       78711
 Texas Department of Agriculture                                                             PO Box 12077                                                      Austin          TX       78711-2077
 Texas Dept of Licensing Division                                                            PO Box 12157                                                      Austin          TX       78711-2157
 Texas Franchise Tax Board                                                                   PO Box 149348                                                     Austin          TX       78714-9348
 Texas Mutual Insurance Co                                                                   PO Box 841843                                                     Dallas          TX       75284-1843
 Texas National Resource & Conservation Commission                                           PO Box 13087                                                      Austin          TX       78711-3087
 Texas Secretary of State                                                                    1100 Congress Ave                                                 Austin          TX       78701
 The Coca-Cola Cross Enterprise Procurement Group                                            One Coca-Cola Plaza                                               Atlanta         GA       30313
 Thermoforming Systems LLC                                                                   1601 W Pine St                                                    Union Gap       WA       98903
 Trane USA Inc.                                      dba Trane                               3253 E Imperial Hwy                                               Brea            CA       92821
 Trimax Systems Inc.                                 Attn: Dava Halse                        565 Explorer St                                                   Brea            CA       92821
 U.S. Environmental Protection Agency                Region 4                                Atlanta Federal Center        61 Forsyth St SW                    Atlanta         GA       30303-3104
 U.S. Environmental Protection Agency                Region 5                                77 W Jackson Blvd                                                 Chicago         IL       60604-3507
 U.S. Environmental Protection Agency                Region 1                                5 Post Office Square          Suite 100                           Boston          MA       02109-3912
 U.S. Environmental Protection Agency                Region 2                                290 Broadway                                                      New York        NY       10007-1866
 U.S. Environmental Protection Agency                Region 6                                1201 Elm St                   Suite 500                           Dallas          TX       75270
 U.S. Environmental Protection Agency                Region 7                                11201 Renner Blvd                                                 Lenexa          KS       66219
 U.S. Environmental Protection Agency                Region 8                                1595 Wynkoop St                                                   Denver          CO       80202-1129
 U.S. Environmental Protection Agency                Region 3                                1650 Arch St                                                      Philadelphia    PA       19103-2029
 U.S. Environmental Protection Agency                Region 9                                75 Hawthorne St                                                   San Francisco   CA       94105
 U.S. Environmental Protection Agency                Office of the Administrator             1200 Pennsylvania Ave NW                                          Washington      DC       20460
 U.S. Environmental Protection Agency                Region 10                               1200 Sixth Ave                Suite 155                           Seattle         WA       98101
 Vision Service Plan - (CA)                                                                  PO Box 45210                                                      San Francisco   CA       94145-5210
 Wells Fargo Equipment Finance                       Manufacturer Services Group             800 Walnut St                 4th Floor                           Des Moines      IA       50309




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                                                  Page 2 of 2
Case 21-10527-JTD   Doc 115   Filed 03/22/21   Page 61 of 62




                    Exhibit F
                                          Case 21-10527-JTD          Doc 115      Filed 03/22/21       Page 62 of 62

                                                                          Exhibit F
                                                                    Served via Electronic Mail
                                 Name                              Attention                     Address 1                     Email
                  CedarWood Young                        dba Allan Company                                      clavigne@allancompany.com
                  Cigna - Dental                                                                                donna.killingsworth@cigna.com
                                                                                          Attn: Bijan Nahai &   bijan@nahai.com
                  Cypress Premium Funding Inc.           c/o Nahai Insurance Services     Tammie Wholihan       tammie@nahai.com
                  Delaware Dept of Finance               Office Of Unclaimed Property                           virginia.ingram@delaware.gov
                  Ingersoll-Rand Compression
                  Technologies & Services                                                                       chuck.lenzen@irco.com
                                                                                                                lfernandez@ontref.com
                  Ontario Refrigeration Service Inc.                                                            mnish@ontref.com
                  Shoppas Material Handling Ltd                                                                 smhrental@shoppas.com
                  State Water Resources Control Board    Attn: Storm Water Section                              feebranch@waterboards.ca.gov
                  Thermoforming Systems LLC                                                                     spareparts@tslusa.biz
                  U.S. Environmental Protection Agency   Region 8                                               r8eisc@epa.gov




In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                         Page 1 of 1
